Exhibit 10.4

AMENDED AND RESTATED

GUARANTY AND SECURITY AGREEMENT

dated as of August 9, 2018

by and among

Endologix, Inc.,

as Borrower,

the other Grantors and Guarantors party hereto from time to time

and

Deerfield Private Design Fund IV, L.P.,

as agent for itself and the other Secured Parties



--------------------------------------------------------------------------------

AMENDED AND RESTATED

GUARANTY AND SECURITY AGREEMENT

This AMENDED AND RESTATED GUARANTY AND SECURITY AGREEMENT (this “Agreement”),
dated as of August 9, 2018, by and among Endologix, Inc., a Delaware corporation
(“Borrower”), CVD/RMS Acquisition Corp., a Delaware corporation (“CVD”), Nellix,
Inc., a Delaware corporation (“Nellix”), TriVascular Technologies, Inc., a
Delaware corporation (“TriVascular Technologies”), TriVascular, Inc., a
California corporation (“TriVascular California”), Endologix Canada, LLC, a
Delaware limited liability company (f/k/a TriVascular Canada, LLC) (“Endologix
Canada”), TriVascular Sales LLC, a Texas limited liability company (“Sales”),
RMS/Endologix Sideways Merger Corp., a Delaware corporation (“Sideways”), each
other Person who becomes a party hereto pursuant to Section 8.15 (together with
the Borrower, CVD, Nellix, TriVascular Technologies, TriVascular California,
Endologix Canada, Sales and Sideways, the “Grantors” and each, a “Grantor”),
each other Person signatory hereto as a “Guarantor” (as defined below) and
Deerfield Private Design Fund IV, L.P., as Agent.

RECITALS

A. Borrower, CVD, Nellix, TriVascular Technologies, TriVascular California and
Sales previously entered into a certain Guaranty and Security Agreement dated
April 3, 2017 (as amended, restated, supplemented and otherwise modified from
time to time prior to the effectiveness of the Facility Agreement (defined
below) (including by that certain Joinder to Guaranty and Security Agreement,
Facility Agreement and Intercreditor Agreement, dated as of May 18, 2017, by and
among Sales, Sideways and Agent (the “Joinder”)), the “Existing Guaranty and
Security Agreement”). Pursuant to the Existing Guaranty and Security Agreement
and the Joinder, Borrower, the other Grantors and the other Guarantors, among
other things, previously (i) agreed to jointly and severally guaranty the
Guaranteed Obligations (as defined therein) and (ii) pledged and granted unto
Agent, for the benefit of the Secured Parties, security interests and liens in
the collateral described therein, in order to secure the Secured Obligations (as
defined therein).

B. The Existing Guaranty and Security Agreement and the Joinder were entered
into in connection with the Prior Facility Agreement (as defined in the Facility
Agreement). The Prior Facility Agreement, among other things and in addition to
the other Loan Documents (as defined in the Prior Facility Agreement, such
documents are referred to herein as the “Existing Loan Documents”), prior to the
time of the effectiveness of the Facility Agreement, evidences and governs
certain Loans and Obligations (as both such terms are defined in the Prior
Facility Agreement).

C. Borrower, the other Loan Parties, the Agent and the Lenders have agreed to
certain amendments, restatements, amendments and restatements, supplements and
other modifications to the terms of the Existing Loan Documents, and in
connection therewith such Persons have amended and restated the Prior Facility
Agreement in its entirety pursuant to the terms of the Facility Agreement.

D. Each Grantor will (a) derive substantial direct and indirect benefits from
(i) the making of the extensions of credit under the Facility Agreement,
(ii) the Agent and the Lenders permitting the Grantors party thereto to enter
into the ABL Credit Facility and ABL Debt Documents on the terms and conditions
set forth in the Facility Agreement and other Loan Documents and (iii) the
amendments, restatements, amendments and restatements, supplements and
modifications to the Existing Loan Documents and (b) continue to derive
substantial direct and indirect benefits from any prior making of extensions of
credit under the Prior Facility Agreement (which continue as Loans and
Obligations under the Facility Agreement and the other Loan Documents).



--------------------------------------------------------------------------------

E. As a further condition to the Agent and the Lenders agreeing to the
amendments, restatements, amendments and restatements, supplements and
modifications to the Existing Loan Documents, and continuing to extend the Loans
and other Obligations under the Existing Loan Documents, as amended, restated,
amended and restated, supplemented and otherwise modified pursuant to the Loan
Documents, the Agent and Lenders are requiring that the parties hereto enter
into this Agreement, and thereby amend and restate the Existing Guaranty and
Security Agreement in its entirety as set forth herein.

F. In consideration of the premises and to induce the Lenders and Agent to enter
into the Facility Agreement and the Loan Documents (including the amendment,
restatements, amendments and restatements, supplements and modifications to the
Existing Loan Documents) and to permit the Grantors party thereto to enter into
the ABL Credit Facility and ABL Debt Documents on the terms and conditions set
forth in the Facility Agreement and other Loan Documents and to induce the
Lenders to continue to allow their respective extensions of credit and Loans to
Borrower under the Facility Agreement to remain outstanding and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto do hereby amend and restate the Existing
Guaranty and Security Agreement in its entirety as set forth herein, and hereby
covenant and agree, as follows:

SECTION 1 DEFINITIONS.

1.1 Unless otherwise defined herein, terms defined in the Facility Agreement and
used herein shall have the meanings given to them in the Facility Agreement, and
the following terms are used herein as defined in the UCC (such meanings to be
equally applicable to both the singular and plural forms of the terms defined):
“accounts”, “certificated security”, “chattel paper”, “commercial tort claims”,
“commodity contract”, “deposit accounts”, “documents”, “electronic chattel
paper”, “equipment”, “farm products”, “fixture”, “general intangibles”, “goods”,
“health care insurance receivables”, “instruments”, “inventory”, “leases”,
“letter-of-credit rights”, “money”, “payment intangibles”, “product”, “record”,
“securities account”, “security”, “supporting obligations”, and “tangible
chattel paper”. It is hereby agreed that the term “instrument” shall not include
checks received in the ordinary course of business.

1.2 Whenever used in this Agreement, the Exhibits or the Schedules attached
hereto, unless the context otherwise requires, the following terms have the
following meanings:

“Agreement” has the meaning set forth in the preamble of this Agreement.

“Collateral” means all of Grantors’ assets, whether now owned or hereafter
created, acquired or arising, including without limitation, all of Grantors’
right, title and interest in and to the following:

(a) all goods, accounts (including health care insurance receivables),
equipment, inventory, contract rights or rights to payment of money, leases,
license agreements and other licenses, franchise agreements, general
intangibles, commercial tort claims (including any Identified Claims),
documents, instruments (including any promissory notes) (and any distribution of
property made on, in respect of or in exchange for such instruments from time to
time), chattel paper (whether tangible chattel paper or electronic), cash, Cash
Equivalents, deposit accounts, Intellectual Property, Intellectual Property
Licenses, securities accounts, fixtures, letter-of-credit rights (whether or not
the letter of credit is evidenced by a writing), securities, all other Pledged
Collateral and Pledged Investment Property (including any distribution of
property made on, in respect of or in exchange for such Pledged Collateral
and/or Pledged Investment Property from time to time) and all supporting
obligations related to any of the foregoing, and financial assets, wherever
located;

 

2



--------------------------------------------------------------------------------

(b) all books and records relating to any of the foregoing;

(c) all property of any Grantor held by any Secured Party, including all
property of every description, in the custody of or in transit to such Secured
Party for any purpose, including safekeeping, collection or pledge, for the
account of such Grantor or as to which such Grantor may have any right or power,
including but not limited to cash; and

(d) any and all claims, rights and interests in any of the above and all
substitutions for, additions, attachments, accessories, accessions and
improvements to and replacements, products, Proceeds and insurance Proceeds of
any or all of the foregoing.

Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof. Notwithstanding the foregoing,
“Collateral” shall not include Excluded Property; provided, however, that if and
when any assets cease to be Excluded Property, the term “Collateral” shall
include such assets and a Lien on and security interest in such assets shall be
deemed granted therein pursuant to Section 3.1 hereof.

“Copyrights” means any and all rights in any works of authorship, including
(A) copyrights and moral rights, (B) copyright registrations and recordings
thereof and all applications in connection therewith including those listed on
Schedule 8, (C) income, license fees, royalties, damages, and payments now and
hereafter due or payable under and with respect thereto, including payments
under all licenses entered into in connection therewith and damages and payments
for past, present, or future infringements thereof, (D) the right to sue for
past, present, and future infringements thereof, and (E) all of each Grantor’s
rights corresponding thereto throughout the world.

“Facility Agreement” means the Amended and Restated Facility Agreement of even
date herewith by and among Borrower, the other Loan Parties party thereto from
time to time, Agent and Lenders, as amended, supplemented, restated or otherwise
modified from time to time.

“Fraudulent Transfer Laws” has the meaning set forth in Section 2.6 hereof.

“Grantor” has the meaning set forth in the preamble of this Agreement.

“Guaranteed Obligations” means all obligations of each Guarantor under the Loan
Documents and all other Obligations (including any Non-Callable Make Whole
Amount, any CoC Fee and the Exit Payment).

“Guarantors” means Borrower, CVD, Nellix, TriVascular Technologies, TriVascular,
Endologix Canada, Sales, Sideways and any other Person who becomes a party to
this Agreement pursuant to Section 8.15.

“Identified Claims” means the commercial tort claims described on Schedule 5, as
such schedule shall be supplemented from time to time in accordance with the
terms and conditions of this Agreement.

“Intellectual Property License” means, with respect to any Grantor (the
“Specified Party”), (A) any licenses or other similar rights provided to the
Specified Party in or with respect to Intellectual Property owned or controlled
by any other Person, and (B) any licenses or other similar rights provided to
any other Person in or with respect to Intellectual Property owned or controlled
by the Specified Party, in each case, including (1) any software license
agreements, (2) the license agreements listed on Schedule 9, and (3) the right
to use any of the licenses or other similar rights described in this definition
in connection with the enforcement of any Secured Party’s rights under the Loan
Documents.

 

3



--------------------------------------------------------------------------------

“Issuers” means the collective reference to each issuer of Pledged Collateral
and Pledged Investment Property.

“Paid in Full” and “Payment in Full” each means (a) with respect to Guaranteed
Obligations, all Guaranteed Obligations have been repaid in full in cash (other
than (i) any unasserted contingent indemnification obligations and (ii) any
Obligations under any Warrant and the Registration Rights Agreement that are not
due or payable at the time when all such other Guaranteed Obligations are repaid
in full in cash) and (b) with respect to Secured Obligations, all Secured
Obligations have been repaid in full in cash (other than (i) any unasserted
contingent indemnification obligations and (ii) any Obligations under any
Warrant and the Registration Rights Agreement that are not due or payable at the
time when all such other Secured Obligations are repaid in full in cash);
provided that the foregoing shall be subject to any reinstatement pursuant to
(and the other provisions set forth in) Section 8.18 hereof.

“Patents” means patents and patent applications, including (A) the patents and
patent applications listed on Schedule 10, (B) all continuations, divisionals,
continuations-in-part, re-examinations, reissues, and renewals thereof and
improvements thereon, (C) all income, royalties, damages and payments now and
hereafter due or payable under and with respect thereto, including payments
under all licenses entered into in connection therewith and damages and payments
for past, present, or future infringements thereof, (D) the right to sue for
past, present, and future infringements thereof, and (E) all of each Grantor’s
rights corresponding thereto throughout the world.

“Pledged Collateral” means, collectively, the Pledged Equity and the Pledged
Debt Instruments.

“Pledged Debt Instruments” means all right, title and interest of any Grantor in
instruments evidencing any Indebtedness owed to such Grantor or other
obligations owed to such Grantor, including all Indebtedness described on
Schedule 1, issued by the obligors named therein. Pledged Debt Instruments
excludes any Excluded Property.

“Pledged Equity” means collectively, all Pledged Interests and Pledged Stock.

“Pledged Interests” shall mean, with respect to each limited liability company,
partnership or other organization listed on Schedule 1, (i) the Stock in such
limited liability company, partnership or other organization owned by a Grantor
and listed on Schedule 1, and the certificates, if any, representing such
interests and any interest of such Grantor, as applicable, on the books and
records of such limited liability company, partnership or other organization or
on the books and records of any securities intermediary pertaining to such
interests, (ii) the Stock of any other Person whose Stock is at any time
hereafter issued or granted to, or held by any Grantor, and (iii) all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or Proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all interests set forth in
the preceding clauses (i) and (ii). Pledged Interests excludes any Excluded
Property.

“Pledged Investment Property” means the collective reference to (i) all
“investment property” as such term is defined in Section 9-102(a)(49) of the UCC
and (ii) all “financial assets” as such term is defined in Section 8-102(a)(9)
of the UCC, other than any Pledged Equity or Pledged Debt Instruments. Pledged
Investment Property excludes any Excluded Property.

“Pledged Stock” shall mean, with respect to each corporation listed on Schedule
1, the Stock of such corporation owned by a Grantor and listed on Schedule 1,
and the certificates, if any, representing such shares and any interest of such
Grantor, as applicable, in the entries on the books of the issuer of such shares
or on the books of any securities intermediary pertaining to such shares and the
Stock of any other Person whose Stock is at any time hereafter issued to or
granted to or held by any Grantor, and all dividends,

 

4



--------------------------------------------------------------------------------

distributions, cash, warrants, rights, options, instruments, securities and
other property or Proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such shares. Pledged
Stock excludes any Excluded Property.

“Proceeds” means all “proceeds” as such term is defined in Section 9-102(a)(64)
of the UCC and, in any event, shall include all dividends or other income from
the Pledged Investment Property, collections thereon or distributions or
payments with respect thereto.

“Receivable” means any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an instrument or chattel
paper and whether or not it has been earned by performance (including any
accounts).

“Secured Obligations” means the Obligations (including any Non-Callable Make
Whole Amount, any CoC Fee and the Exit Payment).

“Trademarks” means any and all trademarks, trade names, registered trademarks,
trademark applications, service marks, registered service marks and service mark
applications, including (A) the trade names, registered trademarks, trademark
applications, registered service marks and service mark applications listed on
Schedule 11, (B) all renewals thereof, (C) all income, royalties, damages and
payments now and hereafter due or payable under and with respect thereto,
including payments under all licenses entered into in connection therewith and
damages and payments for past or future infringements or dilutions thereof,
(D) the right to sue for past, present and future infringements and dilutions
thereof, (E) the goodwill of each Grantor’s business symbolized by the foregoing
or connected therewith, and (F) all of each Grantor’s rights corresponding
thereto throughout the world.

“Transferred Guarantor” has the meaning set forth in Section 8.16(c).

SECTION 2 GUARANTY.

2.1 Guaranty.

(a) To induce Lenders to make the Loans and each other Secured Party to make
credit available to or for the benefit of one or more Grantors and for the
applicable Secured Parties to enter into the Loan Documents, each of the
Guarantors hereby, jointly and severally, absolutely, unconditionally and
irrevocably, as a primary obligor and not only a surety, guarantees to Agent and
the other Secured Parties and their respective successors and permitted assigns,
the prompt and complete payment and performance by Borrower and each other
Grantor, as applicable, of the Guaranteed Obligations when due (whether at the
stated maturity or earlier, by reason of acceleration, any mandatory prepayment
required pursuant to the terms of the Financing Agreement or otherwise).

(b) This guaranty includes all present and future Guaranteed Obligations
including any under transactions continuing, compromising, extending,
increasing, modifying, releasing, or renewing the Guaranteed Obligations,
changing the interest rate, payment terms, or other terms and conditions
thereof, or creating new or additional Guaranteed Obligations after prior
Guaranteed Obligations have been satisfied in whole or in part. To the maximum
extent permitted by law, each Guarantor hereby waives any right to revoke this
guaranty as to future Guaranteed Obligations. If such a revocation is effective
notwithstanding the foregoing waiver, each Guarantor acknowledges and agrees
that (i) no such revocation shall be effective until written notice thereof has
been received by Agent, (ii) no such revocation shall apply to any Guaranteed
Obligations in existence on the date of receipt by Agent of such written notice
(including any subsequent continuation, extension, or renewal thereof, or change
in the interest rate, payment terms, or other terms and conditions thereof),
(iii) no such revocation shall apply to any Guaranteed Obligations

 

5



--------------------------------------------------------------------------------

made or created after such date to the extent made or created pursuant to a
legally binding commitment of any Lender in existence on the date of such
revocation, (iv) no payment by any Guarantor, Borrower, or from any other
source, prior to the date of Agent’s receipt of written notice of such
revocation shall reduce the maximum obligation of such Guarantor hereunder, and
(v) any payment by Borrower or from any source other than such Guarantor
subsequent to the date of such revocation shall first be applied to that portion
of the Guaranteed Obligations as to which the revocation is effective and which
are not, therefore, Guaranteed hereunder, and to the extent so applied shall not
reduce the maximum obligation of such Guarantor hereunder. This guaranty shall
be binding upon each Guarantor, its successors and assigns and inure to the
benefit of and be enforceable by Agent (for the benefit of the Secured Parties)
and its successors, transferees, or assigns.

(c) The guaranty contained in this Section 2 is a guaranty of payment and not of
collection and shall remain in full force and effect until all of the Guaranteed
Obligations shall have been Paid in Full.

(d) No payment made by Borrower, any of the Guarantors, any other guarantor or
any other Person, or received or collected by Agent or the other Secured Parties
from Borrower, any of the Guarantors, any other guarantor or any other Person,
as applicable, by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Guaranteed Obligations shall be deemed to modify, reduce,
release or otherwise affect the Liability of any Guarantor hereunder which
Guarantor shall, notwithstanding any such payment (other than any payment
received or collected from such Guarantor in respect of the Guaranteed
Obligations), remain liable for the Guaranteed Obligations until the Guaranteed
Obligations are Paid in Full.

2.2 No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by Agent or any other
Secured Party, no Guarantor shall be entitled to be subrogated to any of the
rights of Agent or any other Secured Party against Borrower or any Guarantor or
any collateral security or guaranty or right of offset held by Agent or any
other Secured Party for the payment of the Guaranteed Obligations, nor shall any
Guarantor seek or be entitled to seek any contribution or reimbursement from
Borrower or any Guarantor in respect of payments made by such Guarantor
hereunder, until all of the Guaranteed Obligations are Paid in Full. If any
amount shall be paid to any Guarantor on account of such subrogation rights at
any time when all of the Guaranteed Obligations shall not have been Paid in
Full, such amount shall be held by such Guarantor in trust for Agent and the
other Secured Parties, segregated from other funds of such Guarantor, and shall,
forthwith upon receipt by such Guarantor, be turned over to Agent (for the
benefit of the Secured Parties) in the exact form received by such Guarantor
(duly indorsed by such Guarantor to Agent), to be applied against the Guaranteed
Obligations, whether matured or unmatured, as set forth in Section 6.5 hereof.

2.3 Amendments, etc. with respect to the Guaranteed Obligations.

(a) Each Guarantor shall remain obligated hereunder, without any reservation of
rights against any Guarantor and without notice to or further assent by any
Guarantor, notwithstanding the fact that: (i) any demand for payment of any of
the Guaranteed Obligations made by Agent or the other Secured Parties may be
rescinded by Agent or the other Secured Parties and any of the Guaranteed
Obligations continued, (ii) the Guaranteed Obligations, or the Liability of any
other Person upon or for any part thereof, or any collateral security or
guaranty therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by Agent or any other Secured
Party, or (iii) any of the Facility Agreement or the other Loan Documents or any
other documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, as Agent or any other
Secured Party may deem advisable from time to time. Agent and the other Secured
Parties shall have no obligation

 

6



--------------------------------------------------------------------------------

to protect, secure, perfect or insure any Lien at any time held by them as
security for the Guaranteed Obligations or for the guaranty contained in this
Section 2 or any property subject thereto.

(b) Agent or any other Secured Party may, from time to time, in their reasonable
discretion and without notice to or demand upon the Guarantors (or any of them),
take any or all of the following actions, without discharging or otherwise
affecting the Obligations (including any Non-Callable Make Whole Amount, any CoC
Fee and the Exit Payment) of any Guarantor hereunder and without incurring any
Liability hereunder: (i) receive, take and hold additional Collateral to secure
any of the Guaranteed Obligations or any obligation hereunder, (ii) retain or
obtain the primary or secondary obligation of any obligor or obligors, in
addition to the undersigned, with respect to any of the Guaranteed Obligations,
(iii) extend or renew any of the Guaranteed Obligations for one or more periods
(whether or not longer than the original period), alter or exchange any of the
Guaranteed Obligations or otherwise modify, amend, supplement or otherwise
change any Guaranteed Obligation or any Loan Document (including accelerating or
otherwise changing the time of payment), or release or compromise any obligation
of any of the undersigned hereunder or any obligation of any nature of any other
obligor with respect to any of the Guaranteed Obligations or otherwise in
connection with the Loan Documents, (iv) release any guaranty or right of offset
or their security interest in, or surrender, release or permit any substitution
or exchange for, all or any part of any personal property securing any of the
Guaranteed Obligations or any obligation hereunder, or extend or renew for one
or more periods (whether or not longer than the original period) or release,
compromise, alter or exchange any obligations of any nature of any obligor with
respect to any such personal property, (v) resort to the undersigned (or any of
them) for payment of any of the Guaranteed Obligations when due, whether or not
Agent or any other Secured Party shall have resorted to any personal property
securing any of the Guaranteed Obligations or any obligation hereunder or shall
have proceeded against any other of the undersigned or any other obligor
primarily or secondarily obligated with respect to any of the Guaranteed
Obligations, (vi) apply to the Guaranteed Obligations any sums by whomever paid
or however realized to any Guaranteed Obligation as set forth in Section 6.5
hereof, (vii) refund at any time any payment received by any Secured Party in
respect of any Guaranteed Obligation, (viii) sell, exchange, enforce, waive,
substitute, liquidate, terminate, release, abandon, fail to perfect,
subordinate, accept, substitute, surrender, exchange, affect, impair or
otherwise alter or release any Collateral for any Guaranteed Obligation or any
other guaranty therefor in any manner, (ix) otherwise deal in any manner with
Borrower or any other Guarantor, maker or endorser of any Guaranteed Obligation
or any part thereof, and/or (x) settle, release, compromise, collect or
otherwise liquidate the Guaranteed Obligations.

2.4 Waivers. To the extent permitted by Applicable Law, each Guarantor hereby
unconditionally and irrevocably waives any and all notice of the creation,
renewal, extension or accrual of any of the Guaranteed Obligations and notice of
or proof of reliance by Agent or any other Secured Party upon the guaranty
contained in this Section 2 or acceptance of the guaranty contained in this
Section 2. The Guaranteed Obligations, and any of them, shall conclusively be
deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guaranty contained in this Section 2,
and all dealings between Borrower and any of the Guarantors, on the one hand,
and Agent and the other Secured Parties, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon the
guaranty contained in this Section 2. To the extent permitted by Applicable Law,
each Guarantor hereby unconditionally and irrevocably waives and agrees not to
assert any claim, defense, setoff or counterclaim based on (i) diligence,
promptness, presentment, protest, requirements for any demand for payment or
performance and protest and notice of protest, requirements for any notice of
default, dishonor or nonpayment and all other notices whatsoever to or upon
Borrower or any of the Guarantors with respect to the Guaranteed Obligations or
any part thereof, (ii) notice of the existence or creation or non-payment of all
or any of the Guaranteed Obligations, (iii) all diligence in collection or
protection of or realization upon any Guaranteed Obligations or any security for
or guaranty of any Guaranteed Obligations, (iv) any presentment, demand, protest
or further notice or other formality or

 

7



--------------------------------------------------------------------------------

requirements of any kind with respect to any Guaranteed Obligation (including
any accrued but unpaid interest thereon) becoming immediately due and payable,
and (v) any defense arising by reason of a disability or other defense of
Borrower or any Guarantor. No obligation of any Guarantor hereunder shall be
discharged other than by Payment in Full in cash of the Guaranteed Obligations.
Each Guarantor further waives any right such Guarantor may have under any
Applicable Law to require any Secured Party to seek recourse first against
Borrower or any other Person, or to realize upon any Collateral for any of the
Obligations (including any Non-Callable Make Whole Amount, any CoC Fee and the
Exit Payment), as a condition precedent to enforcing such Guarantor’s Liability
and obligations under this Guaranty.

2.5 Payments. Each Guarantor hereby guaranties that payments hereunder will be
paid to Agent and the other Secured Parties without set-off or counterclaim in
Dollars in accordance with Section 2.4 of the Facility Agreement.

2.6 Limitation of Guaranty. Any term or provision of this Agreement or any other
Loan Document to the contrary notwithstanding, the maximum aggregate amount for
which any Guarantor shall be liable hereunder shall not exceed the maximum
amount for which such Guarantor can be liable without rendering this Agreement
or any other Loan Document, as it relates to such Guarantor, subject to
avoidance under Applicable Laws relating to fraudulent conveyance or fraudulent
transfer (including the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act and Section 548 of title 11 of the United States Code or
any applicable provisions of comparable Applicable Laws) (collectively,
“Fraudulent Transfer Laws”). Any analysis of the provisions of this Agreement
for purposes of Fraudulent Transfer Laws shall take into account the right of
contribution established in Section 2.7 hereof and, for purposes of such
analysis, give effect to any discharge of intercompany debt as a result of any
payment made under this Agreement.

2.7 Contribution. To the extent that any Guarantor shall be required hereunder
to pay any portion of any Guaranteed Obligation exceeding the greater of (i) the
amount of the value actually received by such Guarantor and its Subsidiaries
from the Loans and other Obligations and (ii) the amount such Guarantor would
otherwise have paid if such Guarantor had paid the aggregate amount of the
Guaranteed Obligations (excluding the amount thereof repaid by the Borrower and
any other Guarantor that is a direct or indirect parent entity of the Borrower)
in the same proportion as such Guarantor’s net worth on the date enforcement is
sought hereunder bears to the aggregate net worth of all the Guarantors on such
date, then such Guarantor shall be reimbursed by such other Guarantors for the
amount of such excess, pro rata, based on the respective net worth of such other
Guarantors on such date.

2.8 Guaranty Absolute and Unconditional. Each Guarantor hereby waives and agrees
not to assert any defense, whether arising in connection with or in respect of
any of the following or otherwise, and hereby agrees that its obligations under
this Agreement are irrevocable, absolute and unconditional and shall not be
discharged as a result of or otherwise affected by any of the following (which
may not be pleaded and evidence of which may not be introduced in any proceeding
with respect to this Agreement) to the fullest extent not prohibited by
Applicable Law:

(a) the invalidity or unenforceability of any obligation of Borrower or any
Guarantor under any Loan Document or any other agreement or instrument relating
thereto (including any amendment, consent or waiver thereto), or any security
for, or other guaranty of, any Guaranteed Obligation or any part thereof, or the
lack of perfection or continuing perfection or failure of priority of any
security for the Guaranteed Obligations or any part thereof;

(b) the absence of (i) any attempt to collect any Guaranteed Obligation or any
part thereof from Borrower or any Guarantor or other action to enforce the same
or (ii) any action to enforce any Loan Document or any Lien thereunder;

 

8



--------------------------------------------------------------------------------

(c) the failure by any Person to take any steps to perfect and maintain any Lien
on, or to preserve any rights with respect to, any Collateral;

(d) any workout, insolvency, bankruptcy proceeding, reorganization, arrangement,
liquidation or dissolution by or against Borrower, any Guarantor or any of
Borrower’s Subsidiaries or any procedure, agreement, order, stipulation,
election, action or omission thereunder, including any discharge or disallowance
of, or bar or stay against collecting, any Guaranteed Obligation (or any
interest thereon) in or as a result of any such proceeding;

(e) any foreclosure, whether or not through judicial sale, and any other sale or
other disposition of any Collateral or any election following the occurrence of
an Event of Default by any Secured Party to proceed separately against any
Collateral in accordance with such Secured Party’s rights under any Applicable
Law; or

(f) any other defense, setoff, counterclaim or any other circumstance that might
otherwise constitute a legal or equitable discharge of Borrower, any Guarantor
or any Subsidiary of Borrower, in each case other than the Payment in Full in
cash of the Guaranteed Obligations.

2.9 Reliance. Each Guarantor hereby assumes responsibility for keeping itself
informed of the financial condition of Borrower, each Guarantor and any other
guarantor, maker or endorser of any Guaranteed Obligation or any part thereof,
and of all other circumstances bearing upon the risk of nonpayment of any
Guaranteed Obligation or any part thereof that diligent inquiry would reveal,
and each Guarantor hereby agrees that no Secured Party shall have any duty to
advise any Guarantor of information known to it regarding such condition or any
such circumstances. In the event any Secured Party, in its sole discretion,
undertakes at any time or from time to time to provide any such information to
any Guarantor, such Secured Party shall be under no obligation to (i) undertake
any investigation not a part of its regular business routine, (ii) disclose any
information that such Secured Party, pursuant to accepted or reasonable
commercial finance or banking practices, wishes to maintain confidential, or
(iii) make any future disclosures of such information or any other information
to any Guarantor.

SECTION 3 GRANT OF SECURITY INTEREST.

3.1 Grant. Each Grantor hereby collaterally assigns and grants to Agent, for the
benefit of the Secured Parties, a Lien on and security interest in all of its
Collateral, as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Secured Obligations. Notwithstanding the foregoing, no Lien or
security interest is hereby granted on any Excluded Property. Each Grantor
hereby represents and warrants as of (i) the Agreement Date, (ii) the date of
each amendment, consent or waiver of this Agreement or the Facility Agreement
executed by any Grantor and (iii) solely with respect to any new Grantor that
joins this Agreement after the Agreement Date, on the date such new Grantor
joins this Agreement, that the Excluded Property, when taken as a whole, is not
material to the business operations or financial condition of the Grantors,
taken as a whole.

SECTION 4 REPRESENTATIONS AND WARRANTIES.

To induce Agent and Lenders to enter into the Facility Agreement and to induce
Lenders to make extensions of credit to Borrower thereunder, each Grantor
jointly and severally hereby represents and warrants to Agent and the other
Secured Parties that the following are true, correct and complete, in each case
to the extent and in the manner set forth herein, on the Agreement Date and as
of (i) the Agreement Date, (ii) the date of each amendment, consent or waiver of
this Agreement or the Facility Agreement

 

9



--------------------------------------------------------------------------------

executed by any Grantor and (iii) solely with respect to any new Grantor that
joins this Agreement after the Agreement Date, on the date such new Grantor
joins this Agreement:

4.1 Title; No Other Liens. Except for the Lien granted to Agent pursuant to this
Agreement and other Permitted Liens, such Grantor owns, or has rights or the
power to transfer rights in, each item of the Collateral free and clear of any
and all Liens of others. Such Grantor (i) is the record and beneficial owner of
the Collateral pledged by it hereunder constituting instruments or certificates
and (ii) has rights in or the power to transfer each other item of Collateral in
which a Lien is granted by it hereunder, free and clear of any other Lien (other
than Permitted Liens). No effective financing statement or other public notice
with respect to all or any part of the Collateral is on file or of record in any
public office, except filings evidencing Permitted Liens.

4.2 Perfected Liens. The security interests granted in the Collateral pursuant
to this Agreement (i) will constitute valid and continuing perfected security
interests in all of the Grantors’ rights in the Collateral in favor of Agent as
collateral security for the Secured Obligations, enforceable in accordance with
the terms hereof, except as such enforceability may be limited by applicable
insolvency, bankruptcy, reorganization, moratorium or other similar laws
affecting creditors’ rights generally, upon (A) in the case of all Collateral in
which a security interest may be perfected by filing a financing statement under
the UCC, completion of the filings and other actions specified on Schedule 2
(which filings and other documents referred to on Schedule 2 have been delivered
to Agent in completed form), (B) with respect to any deposit account or
securities account, the execution of Control Agreements, (C) in the case of all
Copyrights, Trademarks and Patents for which UCC filings are insufficient, all
appropriate filings having been made with the applicable Intellectual Property
registries, including but not limited to the United States Copyright Office or
the United States Patent and Trademark Office, as applicable, (D) in the case of
letter-of-credit rights that are not supporting obligations of Collateral, the
execution of a contractual obligation granting control to Agent over such
letter-of-credit rights and (E) in the case of electronic chattel paper with
payment or amounts owing thereon in excess of $250,000 in the aggregate, the
completion of all steps necessary to grant control to Agent over such electronic
chattel paper; and (ii) shall be prior to all other Liens on the Collateral
except for Permitted Priority Liens, upon (A) in the case of all Pledged
Collateral and Pledged Investment Property, the delivery thereof to Agent (for
the benefit of the Secured Parties) of such Pledged Collateral and Pledged
Investment Property consisting of instruments and certificates, in each case
properly endorsed for transfer to Agent (for the benefit of the Secured Parties)
or in blank, (B) in the case of all Pledged Investment Property not in
certificated form and deposit accounts, the execution of Control Agreements with
respect to such Pledged Investment Property and deposit accounts and (C) in the
case of all other instruments and tangible chattel paper that has aggregate
payments or amounts owing thereunder in excess of $250,000 in the aggregate that
are not Pledged Collateral or Pledged Investment Property, the delivery thereof
to Agent (for the benefit of the Secured Parties) of such instruments and
tangible chattel paper. Except as set forth in this Section 4.2 or as otherwise
provided in the Facility Agreement, all actions by each Grantor necessary or
otherwise requested by Agent to perfect the Liens granted hereunder on the
Collateral have been duly taken.

4.3 Grantor Information. On the Agreement Date, Schedule 3 sets forth (i) each
Grantor’s and each Guarantor’s jurisdiction of organization, (ii) the location
of each Grantor’s and each Guarantor’s chief executive office, (iii) each
Grantor’s and each Guarantor’s exact legal name as it appears on its
organizational documents and (iv) each Grantor’s organizational identification
number (to the extent a Grantor or Guarantor is organized in a jurisdiction
which assigns such numbers) and federal employer identification number.

4.4 Collateral Locations. On the Agreement Date, Schedule 4 sets forth (i) each
place of business of each Grantor and each Guarantor (including its chief
executive office), (ii) all locations where any material portion of inventory
and equipment owned by each Grantor is kept (other than

 

10



--------------------------------------------------------------------------------

(A) inventory or equipment that is otherwise in transit or out for repair,
refurbishment or processing in the Ordinary Course of Business, (B) de minimis
amounts of inventory with sales personnel and at medical facilities or
(C) otherwise disposed of in a transaction permitted by the Facility Agreement),
(iii) all locations where each Grantor’s books and records concerning the
Collateral are kept and (iv) whether each such Collateral location and place of
business (including each Grantor’s chief executive office) is owned or leased
(and if leased, specifies the complete name and notice address of each lessor)
or otherwise occupied (and if otherwise occupied, describes the nature of such
occupation). On the Agreement Date, no Collateral (other than (A) inventory or
equipment that is otherwise in transit or out for repair, refurbishment or
processing in the Ordinary Course of Business, (B) de minimis amounts of
inventory with sales personnel and at medical facilities or (C) otherwise
disposed of in a transaction permitted by the Facility Agreement) is located
outside the United States or in the possession of any lessor, bailee,
warehouseman or consignee, except as indicated on Schedule 4.

4.5 Certain Property. None of the Collateral constitutes, or is the Proceeds of,
(i) farm products, (ii) as-extracted collateral, (iii) timber to be cut or
(iv) vessels, aircraft or any other personal property subject to any certificate
of title or other registration statute of the United States, any State or other
jurisdiction, except for motor vehicles owned by the Grantors and used by
employees of the Grantors in the Ordinary Course of Business.

4.6 Pledged Collateral and Pledged Investment Property.

(a) The Pledged Collateral pledged by each Grantor hereunder is listed on
Schedule 1 and, with respect to the Pledged Equity, constitutes all the issued
and outstanding equity interests of each Issuer owned by such Grantor as set
forth on Schedule 1. None of the Pledged Equity is a certificated security or
otherwise represented or evidenced by any certificate other than the Pledged
Equity in Nellix, Inc., CVD/RMS Acquisition Corp., RMS/Endologix Sideways Merger
Corp., TriVascular, Inc. and TriVascular Technologies, Inc, and no foreign
Issuer has certificated its Stock nor is any Grantor (or any representative,
agent or any other Related Party of any Grantor) holding any certificate of
Stock of any foreign Issuer.

(b) All of the Pledged Equity has been duly authorized and validly issued and,
in the case of shares of capital stock and membership interests, is fully paid
and nonassessable.

(c) Each of the Pledged Equity, Pledged Debt Instruments and Pledged Investment
Property constitutes the legal, valid and binding obligation of the obligor with
respect thereto, enforceable in accordance with its terms, except as such
enforceability may be limited by applicable insolvency, bankruptcy,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally.

(d) Schedule 1A lists all Pledged Investment Property owned by each Grantor.
Each Grantor is the record and beneficial owner of, and has good and valid title
to, the Pledged Investment Property pledged by it hereunder, free of any and all
Liens or options in favor of, or claims of, any other Person, except Permitted
Liens.

(e) All Pledged Collateral (other than uncertificated Pledged Equity) and all
Pledged Investment Property consisting of instruments and certificates has been
delivered to Agent (for the benefit of the Secured Parties) in accordance with
Section 5.1 hereof to the extent required thereby.

(f) Upon the occurrence and during the continuance of an Event of Default, Agent
shall be entitled to exercise all of the rights of the Grantor granting the
security interest in any Pledged Equity, and a transferee or assignee of such
Pledged Equity shall become a holder of such Pledged Equity to the same extent
as such Grantor and be entitled to participate in the management of the Issuer
of such

 

11



--------------------------------------------------------------------------------

Pledged Equity, and, subject to Agent’s exercise of remedies pursuant to
Section 6 hereof, upon the transfer of the entire interest of such Grantor, such
Grantor shall, by operation of law, cease to be a holder of such Pledged Equity.

4.7 Receivables.

(a) No amount over $250,000 in the aggregate payable to a Grantor under or in
connection with any account is evidenced by any instrument or chattel paper
which, to the extent required hereunder, has not been delivered to Agent (for
the benefit of the Secured Parties), properly endorsed for transfer.

(b) No obligor on any Receivable in excess of $250,000 in the aggregate is a
Governmental Authority, unless any assignment of claims act or law has been
complied with for the benefit of Agent.

4.8 Facility Agreement. Each Grantor and each Guarantor makes each of the
representations and warranties made by Borrower in Section 3.1 of the Facility
Agreement to the extent applicable to it on the date such Grantor or Guarantor
becomes a party hereto (which representations and warranties shall be deemed to
be re-made (i) as of the date of each amendment, consent or waiver of this
Agreement or the Facility Agreement executed by any Grantor and (iii) solely
with respect to any new Grantor that joins this Agreement after the Agreement
Date, on the date such new Grantor joins this Agreement). Such representations
and warranties shall be incorporated herein by this reference as if fully set
forth herein.

4.9 Commercial Tort Claims. The only commercial tort claims that any Grantor is
asserting or intends to assert in which the potential recovery exceeds $250,000
in the aggregate are those listed on Schedule 5, as may be supplemented from
time to time by delivery thereof to Agent, which sets forth such information
separately for each Grantor.

4.10 Enforcement. No material permit, notice to or filing with any Governmental
Authority or any other Person or any material consent from any Person is
required for the exercise by Agent of its rights (including voting rights)
provided for in this Agreement or the enforcement of remedies in respect of the
Collateral pursuant to this Agreement, including the transfer of any Collateral,
except (i) as may be required in connection with the disposition of any portion
of the Pledged Collateral by laws affecting the offering and sale of securities
generally, (ii) any approvals that may be required to be obtained from any
bailees or landlords to collect the Collateral, (iii) permits or consents which
have been obtained and notices or filings which have been made, and (iv) any
requirements set forth in any assignment of claims act and laws.

4.11 Accounts. Set forth on Schedule 6 (as such Schedule may be expressly
updated from time to time to reflect changes resulting from transactions
permitted under the Loan Documents) is a listing of all of Grantors’ and their
Subsidiaries’ deposit accounts and securities accounts, including, with respect
to each bank or securities intermediary (a) the name and address of such Person,
and (b) the account numbers of the deposit accounts or securities accounts
maintained with such Person.

4.12 Real Estate. Schedule 7 sets forth all Real Estate owned by any of the
Grantors as of the Agreement Date.

4.13 Intellectual Property. As of the Agreement Date: (i) Schedule 8 provides a
complete and correct list of all registered Copyrights owned by any Grantor and
all other Copyrights owned by any Grantor and material to the conduct of the
business of any Grantor; (ii) Schedule 9 provides a

 

12



--------------------------------------------------------------------------------

complete and correct list of all Intellectual Property Licenses (other than
license agreements for commercially available off-the-shelf software that is
generally available to the public which have been licensed to a Grantor pursuant
to end-user licenses) entered into by any Grantor that are material to the
business of such Grantor, including any Intellectual Property Licenses that
relate to Intellectual Property that is incorporated in any Inventory, software,
or other product marketed, sold, licensed, or distributed by such Grantor;
(iii) Schedule 10 provides a complete and correct list of all Patents owned by
any Grantor; and (iv) Schedule 11 provides a complete and correct list of all
registered Trademarks owned by any Grantor and all other Trademarks owned by any
Grantor and material to the conduct of the business of any Grantor.

SECTION 5 COVENANTS.

Each Grantor covenants and agrees with Agent that, from and after the date of
this Agreement until the Secured Obligations and the Guaranteed Obligations, as
applicable, shall have been Paid in Full:

5.1 Delivery of Instruments, Certificated Securities and Chattel Paper.

(a) Such Grantor shall (i) deliver to Agent (for the benefit of the Secured
Parties), in suitable form for transfer and in form and substance reasonably
satisfactory to Agent, (A) all certificated Pledged Equity, together with stock
powers or other suitable instruments for transfer, executed in blank, (B) all
Pledged Debt Instruments and (C) all certificates and instruments evidencing
Pledged Investment Property and (ii) to the extent required by Section 5.1(k) of
the Facility Agreement, maintain all other Pledged Investment Property in an
account that is subject to a Control Agreement. No foreign Issuer shall issue
certificates of its Stock unless the foregoing provisions of this paragraph are
complied with.

(b) If any amount in excess of $250,000 in the aggregate payable under or in
connection with any Collateral owned by such Grantor shall be or become
evidenced by an instrument or tangible chattel paper other than such instrument
delivered in accordance with this Section 5.1 and in the possession of Agent,
such Grantor shall notify Agent, and upon the written request of Agent, mark all
such instruments and tangible chattel paper with the following legend: “This
writing and the obligations evidenced or secured hereby are subject to the
security interest of Deerfield Private Design Fund IV, L.P., as Agent” and, at
the written request of Agent, shall promptly deliver such instrument or tangible
chattel paper to Agent (for the benefit of the Secured Parties), duly indorsed
in a manner reasonably satisfactory to Agent.

(c) Such Grantor shall not grant “control” (within the meaning of such term
under Article 9-106 of the UCC) over any Pledged Collateral or Pledged
Investment Property to any Person other than Agent (for the benefit of the
Secured Parties) or, to the extent permitted under (and subject to the terms of)
the Intercreditor Agreement and subject to the terms of Section 8.21, the ABL
Agent.

(d) If such Grantor is or becomes the beneficiary of a letter of credit that is
(i) not a supporting obligation of any Collateral and (ii) in excess of $250,000
in the aggregate, such Grantor shall promptly, and in any event within five
(5) Business Days after becoming a beneficiary, notify Agent thereof and shall
use commercially reasonable efforts to enter into a contractual arrangement
reasonably requested by the Agent with respect to the letter-of-credit rights
under such letter of credit. Such contractual arrangement shall assign such
letter-of-credit rights to Agent and such assignment shall be sufficient to
grant control for the purposes of Section 9-107 of the UCC (or any similar
section under any equivalent UCC). Such contractual arrangement shall also
direct all payments thereunder to an account subject to a Control Agreement. The
provisions of the contractual arrangement shall be in form and substance
reasonably satisfactory to Agent.

 

13



--------------------------------------------------------------------------------

(e) If any amount in excess of $250,000 in the aggregate payable under or in
connection with any Collateral owned by such Grantor shall be or become
evidenced by electronic chattel paper, such Grantor shall take all commercially
reasonable steps necessary to grant Agent control of all such electronic chattel
paper for the purposes of Section 9-105 of the UCC (or any similar section under
any equivalent UCC) and all “transferable records” as defined in each of the
Uniform Electronic Transactions Act and the Electronic Signatures in Global and
National Commerce Act.

(f) In the event that an Event of Default shall have occurred and be continuing,
upon the request of Agent, any instrument, certificated security or chattel
paper not theretofore delivered to Agent and at such time being held by such
Grantor shall be promptly (and, in any event, within five (5) Business Days)
delivered to Agent (for the benefit of the Secured Parties), duly indorsed in a
manner satisfactory to Agent, to be held as Collateral pursuant to this
Agreement and in the case of electronic chattel paper, such Grantor shall cause
Agent to have control thereof within the meaning set forth in Section 9-105 of
the UCC. In the event that an Event of Default shall have occurred and be
continuing, Agent shall have the right, at any time in its discretion and
without notice to any Grantor, to (i) transfer to or to register in its name or
in the name of its nominees any Pledged Collateral or any Pledged Investment
Property and (ii) exchange any certificate or instrument representing or
evidencing any Pledged Collateral or any Pledged Investment Property for
certificates or instruments of smaller or larger denominations.

5.2 Maintenance of Perfected Security Interest; Further Documentation.

(a) Such Grantor shall maintain the security interests created by this Agreement
as perfected security interests (to the extent such security interests can be
perfected by the filing of UCC financing statements (and, with respect to
commercial tort claims, to the extent any commercial tort claims are
sufficiently identified herein)) having at least the priority described in
Section 4.2 hereof, and shall defend such security interests against the claims
and demands of all Persons whomsoever (other than holders of Permitted Liens).

(b) Subject to Section 5.1(q) of the Facility Agreement, such Grantor will
furnish to Agent from time to time statements and schedules further identifying
and describing the assets and property of such Grantor and such other reports in
connection therewith as Agent may reasonably request, all in reasonable detail
in form and substance reasonably satisfactory to Agent.

(c) At any time and from time to time, upon the written request of Agent, and at
Grantor’s sole expense, such Grantor will, for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted, promptly and duly execute and deliver, and have recorded, such
further instruments and documents and take such further actions as Agent may
reasonably request, including (i) filing or authorizing the filing of any
financing or continuation statements under the UCC (or other similar laws) in
effect in any jurisdiction with respect to the security interests created
hereby; (ii) in the case of Pledged Collateral, Pledged Investment Property and
any other relevant Collateral, taking any such reasonably requested actions
necessary to enable Agent (on behalf of the Secured Parties) to obtain “control”
(within the meaning of the applicable UCC) with respect to such Pledged
Collateral, Pledged Investment Property and other Collateral to the extent
required to be pledged hereunder; (iii) if requested by Agent, delivering, to
the extent permitted by Applicable Law, any original motor vehicle certificates
of title for vehicles in the aggregate with a fair market value in excess of
$250,000 received by such Grantor from the applicable secretary of state or
other Governmental Authority after information reflecting Agent’s security
interest has been recorded in such motor vehicles to the extent required to be
pledged thereunder; (iv) use of commercially reasonable efforts to secure all
approvals necessary or appropriate for the assignment to or the benefit of Agent
of any contractual obligation held by such Grantor and to enforce the security
interests hereunder; and (v) subject to Section 5.1(k) of the Facility
Agreement, executing and delivering any Control Agreements with respect to
deposit, securities, commodity and

 

14



--------------------------------------------------------------------------------

similar accounts.

(d) Such Grantor shall not use or permit any Collateral to be used unlawfully or
in violation of any provision of any Loan Document or any policy of insurance
covering the Collateral.

5.3 Changes in Locations, Name, etc. Such Grantor shall not, except upon 10
Business Days’ prior written notice to Agent (or such lesser notice as Agent may
agree to in writing in its sole discretion) and delivery to Agent of (i) all
additional financing statements and other documents reasonably requested by
Agent as to the validity, perfection and priority of the security interests
provided for herein and (ii) if applicable, a written supplement to Schedule 4
showing any additional location at which inventory or equipment shall be kept
(other than (A) inventory or equipment that is otherwise in transit or out for
repair, refurbishment or processing in the Ordinary Course of Business, (B) de
minimis amounts of inventory with sales personnel and at medical facilities or
(C) otherwise disposed of in a transaction permitted by the Facility Agreement):

(a) permit any of the inventory or equipment comprising Collateral to be kept at
a location subject to the possession or control of any warehouse, consignee,
bailee, or any of the Grantors’ agents or processors other than those listed on
Schedule 4, other than (i) the inventory or equipment that is otherwise in
transit or out for repair, refurbishment or processing in the Ordinary Course of
Business, (ii) de minimis amounts of inventory with sales personnel and at
medical facilities or (iii) otherwise disposed of in a transaction permitted by
the Facility Agreement;

(b) change its jurisdiction of organization or the location of its chief
executive office from that specified on Schedule 3 or in any subsequent notice
delivered pursuant to this Section 5.3; or

(c) change its name, organizational identification number (if any), identity or
corporate structure, except as permitted by Section 5.2(i) of the Facility
Agreement upon prior written notice thereof to the Agent.

5.4 Notices. Such Grantor will advise Agent in writing promptly, in reasonable
detail, of:

(a) any Lien (other than Permitted Liens) on any of the Collateral; and

(b) the occurrence of any other event which would reasonably be expected to have
a Material Adverse Effect on the Collateral or on the Liens created hereby.

5.5 Pledged Investment Property and Pledged Collateral.

(a) If such Grantor shall become entitled to receive or shall receive any
certificate, option or rights in respect of the Stock of any Issuer, whether in
addition to, in substitution of, as a conversion of, or in exchange for, any of
the Pledged Equity, or otherwise in respect thereof, such Stock shall be Pledged
Equity (to the extent consistent with the percentage of such Grantor’s Stock in
such Issuer pledged hereunder, as set forth on Schedule 1) and such Grantor
shall accept the same as the agent of Agent, hold the same in trust for Agent
(for the benefit of the Secured Parties) and deliver the same forthwith to Agent
(for the benefit of the Secured Parties) in the exact form received, duly
indorsed by such Grantor to Agent (for the benefit of the Secured Parties), if
required by Agent, together with an undated instrument of transfer covering such
certificate duly executed in blank by such Grantor and with, if Agent so
request, signature guarantied, to be held by Agent (for the benefit of the
Secured Parties), subject to the terms hereof, as additional Collateral for the
Secured Obligations.

 

15



--------------------------------------------------------------------------------

(b) Upon the occurrence and during the continuance of an Event of Default and
the request of Agent, (i) any sums paid upon or in respect of the Pledged
Collateral or Pledged Investment Property upon the liquidation or dissolution of
any Issuer shall be paid over to Agent (for the benefit of the Secured Parties)
to be held by it hereunder as additional Collateral for the Secured Obligations,
and (ii) in case any distribution of capital shall be made on or in respect of
the Pledged Collateral, or any property shall be distributed upon or with
respect to the Pledged Collateral, pursuant to the recapitalization or
reclassification of the capital of any Issuer or pursuant to the reorganization
thereof, the property so distributed shall, unless otherwise subject to a
perfected Lien in favor of Agent, be delivered to Agent (for the benefit of the
Secured Parties) to be held by it hereunder as additional Collateral for the
Secured Obligations. Upon the occurrence and during the continuance of an Event
of Default, if any sums of money or property so paid or distributed in respect
of the Pledged Investment Property shall be received by a Grantor, such Grantor
shall, at the request of Agent and until such money or property is paid or
delivered to the applicable Secured Parties, hold such money or property in
trust for Agent (for the benefit of the Secured Parties), segregated from other
funds of such Grantor, as additional Collateral for the Secured Obligations.

(c) Without the prior written consent of Agent, no Grantor will (i) vote to
enable, or take any other action, to permit any Issuer to issue any Stock of any
nature or to issue any other securities or interests convertible into or
granting the right to purchase or exchange for any Stock of any nature of any
Issuer, except, in each case, as permitted by the Facility Agreement, (ii) sell,
assign, transfer, exchange, or otherwise dispose of, or grant any option with
respect to, the Pledged Investment Property or Proceeds thereof other than any
such action which is permitted by the Facility Agreement, (iii) create, incur or
permit to exist any Lien or option in favor of, or any claim of any Person with
respect to, any of the Pledged Investment Property or Proceeds thereof, or any
interest therein, except for Permitted Liens, or (iv) enter into any agreement
or undertaking restricting the right or ability of such Grantor or Agent to
sell, assign or transfer any of the Pledged Investment Property or Proceeds
thereof, except with respect to Permitted Liens and any such action which is
permitted by the Facility Agreement.

(d) In the case of each Grantor which is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Pledged
Equity issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify Agent promptly in writing of the
occurrence of any of the events described in Sections 5.5(a) and 5.5(b) hereof
with respect to the Pledged Equity issued by it and (iii) the terms of Sections
6.3(c) and 6.7 hereof shall apply to such Grantor with respect to all actions
that may be required of it pursuant to Section 6.3(c) or 6.7 hereof regarding
the Pledged Equity issued by it.

5.6 Receivables. Other than in the Ordinary Course of Business consistent with
its past practice, such Grantor will not (i) grant any extension of the time of
payment of any Receivable, (ii) compromise or settle any Receivable for less
than the full amount thereof, (iii) release, wholly or partially, any Person
liable for the payment of any Receivable, (iv) allow any credit or discount
whatsoever on any Receivable or (v) amend, supplement or modify any Receivable
in any manner that would reasonably be expected to adversely affect the value
thereof, in each case, unless taking the foregoing actions would not reasonably
be expected, individually or in the aggregate, to cause a Material Adverse
Effect.

5.7 Intellectual Property. Except as permitted by the Facility Agreement, or
except, in each case, where the failure to do so could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect,
provided that no such Material Adverse Effect qualifier should apply to
Section 5.7(h) hereof:

(a) Upon the request of Agent, in order to facilitate filings with the United
States Patent and Trademark Office and the United States Copyright Office, each
Grantor shall execute and

 

16



--------------------------------------------------------------------------------

deliver to Agent one or more Copyright Security Agreements, Trademark Security
Agreements, or Patent Security Agreements to further evidence Agent’s Lien on
such Grantor’s Patents, Trademarks, or Copyrights, and the General Intangibles
of such Grantor relating thereto or represented thereby.

(b) Such Grantor (either itself or through licensees) will (i) continue to use
each Trademark (owned by such Grantor), in order to maintain such Trademark in
full force and effect free from any claim of abandonment for non-use,
(ii) maintain as in the past the quality of products and services offered under
such Trademark, (iii) use, and cause its licensees and sublicensees to use, such
Trademark with the appropriate notice of registration and all other notices and
legends required by Applicable Law, (iv) not adopt or use any mark which is
confusingly similar or a colorable imitation of such Trademark unless Agent
shall obtain a perfected security interest in such Trademark pursuant to this
Agreement and (v) not (and not permit any licensee or sublicensee thereof to) do
any act or omit to do any act whereby such Trademark (or any goodwill associated
therewith) may become destroyed, harmed, invalidated or impaired in any way.

(c) Each Grantor (either itself or through licensees) will not do any act, or
omit to do any act, whereby as a result of such act or omission, any Patent
owned by such Grantor may become unenforceable, invalidated, forfeited,
abandoned or dedicated to the public, will employ, and cause its licensees and
sublicensees to employ, each such Patent with the appropriate notice of
registration and all other notices and legends required by Applicable Law, and
will take commercially reasonable steps to establish and preserve the Patents in
any patentable invention under Applicable Law.

(d) Each Grantor (either itself or through licensees) (i) will employ, and cause
its licensees and sublicensees to employ, each Copyright owned by such Grantor
with the appropriate notice of registration and all other notices and legends
required by Applicable Law, and (ii) will not (and will not permit any licensee
or sublicensee thereof to) do any act or omit to do any act whereby such
Copyrights may become invalidated or otherwise impaired, and (iii) will not
(either itself or through licensees or sublicensees) do any act whereby any such
Copyrights may fall into the public domain.

(e) Each Grantor (either itself or through licensees or sublicensees) will not
(and will not permit any licensee or sublicensee thereof to) do any act or omit
to do any act whereby any trade secret may become unenforceable under any
Applicable Law and each Grantor shall take reasonable steps to maintain the
confidentiality of, and otherwise protect and enforce its rights in, the
Intellectual Property that is necessary in or material to the conduct of such
Grantor’s business, including, as applicable (A) protecting the secrecy and
confidentiality of its confidential information and trade secrets by having and
enforcing a policy requiring all current employees, consultants, licensees,
vendors and contractors with access to such information to execute appropriate
confidentiality agreements; (B) taking actions reasonably necessary to ensure
that no trade secret falls into the public domain due to any action of any
Grantor; and (C) protecting the secrecy and confidentiality of the source code
of all software programs and applications of which it is the owner or licensee
by having and enforcing a policy requiring any licensees (or sublicensees) of
such source code to enter into license agreements with commercially reasonable
use and non-disclosure restrictions.

(f) Such Grantor (either itself or through licensees or sublicensees) will not
do any act that infringes, misappropriates, dilutes, violates or otherwise
impairs the Intellectual Property or intellectual property rights of any other
Person.

(g) Such Grantor will notify Agent promptly if it knows, or has reason to know,
that any application or registration relating to any Intellectual Property owned
by such Grantor may become unenforceable, invalidated, forfeited, abandoned or
dedicated to the public, or of any determination or development (including the
institution of, or any such determination or development in, any proceeding in

 

17



--------------------------------------------------------------------------------

the United States Patent and Trademark Office, the United States Copyright
Office or any court or tribunal in any country) regarding such Grantor’s
ownership of, or the validity of, any such Intellectual Property or such
Grantor’s right to register the same or to own and maintain the same.

(h) At the time of delivery of any Perfection Certificate required by
Section 5.1(t) of the Facility Agreement, each Grantor will notify Agent of
applications filed for the registration of any Intellectual Property with the
United States Patent and Trademark Office, the United States Copyright Office or
any similar office or agency in any other country or any political subdivision
thereof. Upon the request of Agent, within five (5) Business Days, such Grantor
shall execute and deliver, and have recorded, any and all agreements,
instruments, documents, and papers as Agent may request to evidence Agent’s
security interest in any Intellectual Property owned by such Grantor, including
any Copyright, Patent or Trademark and the goodwill and general intangibles of
such Grantor relating thereto or represented thereby.

(i) Such Grantor will take all actions that are necessary or reasonably
requested by Agent to maintain and pursue each application (and to obtain the
relevant registration or recordation) and to maintain each registration and
recordation of all Intellectual Property owned by it.

(j) In the event that any Intellectual Property owned by a Grantor is, to its
knowledge, infringed upon or misappropriated or diluted by a third party, such
Grantor shall, subject to Section 5.1(q) of the Facility Agreement, (i) take
such actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property and (ii) promptly notify
Agent after it learns thereof and sue for infringement, misappropriation or
dilution, to seek injunctive relief where appropriate and to recover any and all
damages for such infringement, misappropriation or dilution.

(k) Each Grantor shall require all employees, consultants, and contractors of
such Grantor who are involved in the creation or development of any Intellectual
Property for such Grantor to sign agreements that presently assigned all
Intellectual Property created or developed for the Grantor to such Grantor, and
obligate such employee, consulting or contractor to hold all confidential
information of the Grantor (or of any other Person and held by the Grantor) in
confidence.

(l) Grantors acknowledge and agree that no Secured Party shall have any duties
with respect to any Intellectual Property or Intellectual Property Licenses of
any Grantor. Without limiting the generality of this Section 5.7(l), Grantors
acknowledge and agree that no Secured Party shall be under any obligation to
take any steps necessary to preserve rights in the Collateral consisting of
Intellectual Property or Intellectual Property Licenses against any other
Person, but any Secured Party may do so at its option from and after the
occurrence and during the continuance of an Event of Default, and all expenses
incurred in connection therewith (including reasonable fees and expenses of
attorneys and other professionals) shall be for the sole account of Borrower and
the other Grantors.

5.8 [Reserved].

5.9 Other Matters.

(a) Each Grantor authorizes Agent and its Affiliates directors, partners,
officers, employees, agents, counsel and advisors to, at any time and from time
to time, file or record financing statements, continuation statements,
amendments thereto, and other filing or recording documents or instruments with
respect to any Collateral in such forms and in such offices as Agent or such
other Person reasonably determines appropriate to perfect, or continue or
maintain perfection of, the security interests of Agent under this Agreement,
and such statements, amendments, documents, and instruments may describe the
Collateral covered thereby as “all assets of the debtor” of each Grantor, or
words of similar effect and may contain any other information required pursuant
to the UCC for the sufficiency of filing office

 

18



--------------------------------------------------------------------------------

acceptance of any financing statement, continuation statement or amendment, and
each Grantor agrees to furnish any such information to Agent promptly upon
Agent’s reasonable request. Any such financing statement, continuation statement
or amendment may be signed by Agent on behalf of any Grantor and may be filed at
any time in any jurisdiction. A copy of this Agreement shall be sufficient as a
financing statement or other filing or recording document or instrument for
filing or recording in any jurisdiction. Such Grantor also hereby ratifies its
authorization for Agent to have filed any initial financing statement or
amendment thereto under the UCC (or other similar laws) in effect in any
jurisdiction if filed prior to the date hereof. To the extent permitted by law,
each Grantor hereby (i) waives any right under the UCC or any other Applicable
Law to receive notice and/or copies of any filed or recorded financing
statements, amendments thereto, continuations thereof or termination statements
and (ii) releases and excuses each Secured Party from any obligation under the
UCC or any other Applicable Law to provide notice or a copy of any such filed or
recorded documents. As this Agreement constitutes an amendment and restatement
of the Existing Guaranty and Security Agreement, the parties to this Agreement
do hereby acknowledge and agree that those financing statements currently on
record naming the applicable Grantors as “Debtor” and the Agent as “Secured
Party”, shall continue in full force and effect (as amended, if applicable) and
shall continue to perfect the security interests and Liens granted under the
Existing Guaranty and Security Agreement and reaffirmed, ratified and re-granted
under this Agreement.

(b) Each Grantor shall, at any time and from time and to time, take such steps
as the Agent may reasonably request for Agent to insure the continued perfection
and priority of Agent’s security interest in any of the Collateral and of the
preservation of its rights therein.

(c) If any Grantor shall at any time, acquire a commercial tort claim as set
forth in Section 4.9 hereof, such Grantor shall promptly notify Agent thereof in
writing and supplement Schedule 5, therein providing a reasonable description
and summary thereof, and upon delivery thereof to Agent, such Grantor shall be
deemed to thereby grant to Agent (and such Grantor hereby grants to Agent) a
Lien in and to such commercial tort claim and all Proceeds thereof, all upon the
terms of and governed by this Agreement, and such Grantor shall execute and
deliver to Agent, in each case in form and substance reasonably satisfactory to
Agent, any document, and take all other action, deemed by Agent to be reasonably
necessary or appropriate for Agent to obtain, for the benefit of the Secured
Parties, a perfected security interest in all such commercial tort claims. Any
supplement to Schedule 5 delivered pursuant to this Section 5.9(c) shall, after
the receipt thereof by Agent, become part of Schedule 5 for all purposes
hereunder other than in respect of representations and warranties made prior to
the date of such receipt.

5.10 Facility Agreement. Each of the Grantors covenants that it will, and, if
necessary, will cause or enable Borrower to, fully comply with each of the
covenants and other agreements set forth in the Facility Agreement.

5.11 Agent May Purchase Insurance. If a Grantor at any time or times hereafter
shall fail to obtain, maintain or provide to Agent evidence of any of the
policies of insurance or other items required under Section 5.1(e) of the
Facility Agreement or to pay any premium relating thereto, then Agent, without
waiving or releasing any obligation or default by such Grantor hereunder, may
(but shall be under no obligation to) obtain and maintain such policies of
insurance and pay such premiums and take such other actions with respect thereto
as Agent deems advisable upon notice to such Grantor. Such insurance, if
obtained by Agent, may, but need not, protect such Grantor’s interests or pay
any claim made by or against such Grantor with respect to the Collateral. Such
insurance may be more expensive than the cost of insurance such Grantor may be
able to obtain on its own and may be cancelled only upon such Grantor providing
evidence that it has obtained the insurance as required above. All sums
disbursed by Agent in connection with any such actions shall constitute Secured
Obligations and Guaranteed Obligations payable upon demand.

 

19



--------------------------------------------------------------------------------

5.12 Further Assurances.

(a) Each Grantor agrees that from time to time, at its own expense, such Grantor
will promptly execute and deliver all further instruments and documents, and
take all further action, that Agent may reasonably request, in order to perfect
and protect the security interest and Lien granted hereby, to create, perfect or
protect the security interest and Lien purported to be granted hereby or to
enable Agent to exercise and enforce its rights and remedies hereunder with
respect to any of the Collateral.

(b) Grantor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement filed in connection with this Agreement, the other Loan Documents or
the Existing Loan Documents without the prior written consent of Agent, subject
to such Grantor’s rights under Section 9-509(d)(2) of the UCC.

SECTION 6 REMEDIAL PROVISIONS.

6.1 Certain Matters Relating to Receivables. Subject to, in each case, the terms
of the Intercreditor Agreement (to the extent applicable):

(a) At any time and from time to time after the occurrence and during the
continuance of an Event of Default, Agent shall have the right to make test
verifications of the Receivables in any manner and through any medium that it
reasonably considers advisable, and each Grantor shall furnish all such
assistance and information as Agent may reasonably require in connection with
such test verifications. At any time and from time to time after the occurrence
and during the continuance of an Event of Default, upon request of the Agent and
at the expense of the relevant Grantor, such Grantor shall cause independent
public accountants or others satisfactory to Agent to furnish to Agent reports
showing reconciliations, agings and test verifications of, and trial balances
for, the Receivables.

(b) If requested by Agent at any time after the occurrence and during the
continuance of an Event of Default, any payments of Receivables, when collected
by any Grantor, (i) shall be forthwith (and, in any event, within two
(2) Business Days) deposited by such Grantor in the exact form received, duly
indorsed by such Grantor to Agent (for the benefit of the Secured Parties) and
upon notice to such Grantor, in a collateral account maintained under the sole
dominion and control of Agent, subject to withdrawal by Agent as provided in
Section 6.4 hereof, and (ii) until so turned over, shall be held by such Grantor
in trust for Agent (for the benefit of the Secured Parties), segregated from
other funds of such Grantor. Each such deposit of Proceeds of Receivables shall
be accompanied by a report identifying in reasonable detail the nature and
source of the payments included in the deposit.

(c) At any time and from time to time after the occurrence and during the
continuance of an Event of Default, at the request of Agent, each Grantor shall
deliver to Agent all original and other documents evidencing, and relating to,
the agreements and transactions which gave rise to the Receivables, including
all original orders, invoices and shipping receipts and notify account debtors
that the accounts or general intangibles that are Collateral have been
collaterally assigned to Agent and that payments in respect thereof shall be
made directly to Agent.

(d) Each Grantor hereby irrevocably authorizes and empowers Agent, in Agent’s
sole discretion, at any time after the occurrence and during the continuance of
an Event of Default, without notice to such Grantor: (i) to limit or terminate
the ability of a Grantor to collect its Receivables or any thereof; to assert,
either directly or on behalf of such Grantor, any claim such Grantor may from
time to time have against account debtors and to otherwise enforce such
Grantor’s rights against such account debtors; (ii) to receive and collect any
and all damages, awards and other monies resulting therefrom and to apply the
same to the Secured Obligations as set forth in Section 6.5 hereof; and (iii) in
its own name or in the

 

20



--------------------------------------------------------------------------------

name of others, to communicate with account debtors to verify with them to
Agent’s reasonable satisfaction the existence, amount and terms of any account
or amounts due under any general intangible that is Collateral.

6.2 Communications with Obligors; Grantors Remain Liable.

(a) Agent in its own name or in the name of others may at any time after the
occurrence and during the continuance of an Event of Default communicate with
obligors under the Receivables to verify with them to Agent’s satisfaction the
existence, amount and terms of any Receivables

(b) Subject to the terms of the Intercreditor Agreement (to the extent
applicable), upon the request of Agent at any time after the occurrence and
during the continuance of an Event of Default, each Grantor shall notify
obligors on the Receivables that the Receivables have been assigned to Agent and
that payments in respect thereof shall be made directly to Agent.

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable in respect of each of the Receivables to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise thereto. No Secured Party
shall have any obligation or Liability under any Receivable (or any agreement
giving rise thereto) by reason of or arising out of any Loan Document or the
receipt by Agent or any other Secured Party of any payment relating thereto, nor
shall any Secured Party be obligated in any manner to perform any of the
obligations of any Grantor under or pursuant to any Receivable (or any agreement
giving rise thereto), to make any payment, to make any inquiry as to the nature
or the sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.

6.3 Pledged Investment Property and Pledged Collateral.

(a) Unless an Event of Default shall have occurred and be continuing and until
Agent has notified Borrower otherwise, each Grantor shall be permitted to
receive all cash dividends and distributions paid in respect of the Pledged
Collateral and all payments made in respect of the Pledged Investment Property,
to the extent permitted in the Facility Agreement, and to exercise all voting
and other rights with respect to the Pledged Collateral and Pledged Investment
Property; provided, that no vote shall be cast or other right exercised or
action taken that could be reasonably likely to materially impair the Collateral
or which would be inconsistent with or result in any violation of any provision
of the Facility Agreement, this Agreement or any other Loan Document.

(b) If an Event of Default shall occur and be continuing: (i) Agent shall have
the right to receive any and all cash dividends and distributions, payments or
other Proceeds paid in respect of the Pledged Collateral and Pledged Investment
Property and make application thereof to the Secured Obligations as set forth in
Section 6.5 hereof, (ii) Agent shall have the right to cause any or all of the
Pledged Collateral and Pledged Investment Property to be registered in the name
of Agent or its nominee and (iii) Agent or its nominee may exercise (x) all
voting, consent, corporate and other rights pertaining to such Pledged
Collateral and Pledged Investment Property at any meeting of shareholders,
partners or members, as the case may be, of the relevant Issuer or Issuers or
otherwise (or by written consent) and (y) any and all rights of conversion,
exchange and subscription and any other rights, privileges or options pertaining
to such Pledged Collateral and Pledged Investment Property as if it were the
absolute owner thereof (including the right to exchange at its discretion any
and all of the Pledged Collateral and Pledged Investment Property upon the
merger, amalgamation, consolidation, reorganization, recapitalization or other
fundamental change in the corporate or other structure of any Issuer, or upon
the exercise by any

 

21



--------------------------------------------------------------------------------

Grantor or Agent of any right, privilege or option pertaining to such Pledged
Collateral and Pledged Investment Property, and in connection therewith, the
right to deposit and deliver any and all of the Pledged Collateral and Pledged
Investment Property with any committee, depositary, transfer agent, registrar or
other designated agency upon such terms and conditions as Agent may determine),
all without Liability other than to the extent such Liability is a result of its
own willful misconduct or gross negligence as determined by a court of competent
jurisdiction in a final non-appealable order or to account for property actually
received by it, but Agent shall have no duty to any Grantor to exercise any such
right, privilege or option and shall not be responsible for any failure to do so
or delay in so doing.

(c) Each Grantor hereby expressly and irrevocably authorizes and instructs,
without any further instructions from such Grantor, each Issuer of the Pledged
Collateral and Pledged Investment Property pledged by such Grantor hereunder to
(i) comply with any instruction received by it from Agent in writing that
(x) states that an Event of Default has occurred and is continuing and (y) is
otherwise in accordance with the terms of this Agreement, and each Grantor
agrees that each Issuer shall be fully protected in so complying and (ii) unless
otherwise permitted under the Loan Documents, pay any dividends, distributions
or other payments with respect to the Pledged Collateral and Pledged Investment
Property directly to Agent.

(d) In order to permit Agent to exercise the voting and other consensual rights
that it is entitled to exercise pursuant hereto and to receive all dividends and
other distributions that it is entitled to receive hereunder, (i) during the
existence of an Event of Default, each Grantor shall promptly execute and
deliver (or cause to be executed and delivered) to Agent all such proxies,
dividend payment orders and other instruments as Agent may from time to time
reasonably request and (ii) without limiting the effect of clause (i) above,
such Grantor hereby grants to Agent an irrevocable proxy to vote all or any part
of the Pledged Collateral and the Pledged Investment Property and to exercise
all other rights, powers, privileges and remedies to which a holder of the
Pledged Collateral or the Pledged Investment Property, as applicable, would be
entitled (including giving or withholding written consents of shareholders,
partners or members, as the case may be, calling special meetings of
shareholders, partners or members, as the case may be, and voting at such
meetings), which proxy shall be effective, automatically and without the
necessity of any action (including any transfer of any Pledged Collateral or
Pledged Investment Property on the record books of the Issuer thereof) by any
other person (including the Issuer of such Pledged Collateral or Pledged
Investment Property, as applicable, or any officer or agent thereof) solely
during the continuance of an Event of Default and which proxy shall only
terminate upon the Payment in Full in cash of the Secured Obligations or upon an
express waiver in writing by Agent and the Required Lenders of the underlying
Event of Default in accordance with the terms of the Facility Agreement.

6.4 Proceeds to be Turned Over to Agent. In addition to the rights of Agent
specified in Section 6.1 hereof with respect to payments of Receivables, if an
Event of Default shall occur and be continuing and Agent has notified Borrower
of the Grantors’ obligations under this Section 6.4, all Proceeds received by
any Grantor consisting of cash, checks and other cash equivalent items shall be
held by such Grantor in trust for Agent (for the benefit of the Secured
Parties), segregated from other funds of such Grantor, and shall, upon written
request of Agent, forthwith upon receipt by such Grantor, be turned over to
Agent in the exact form received by such Grantor (duly indorsed by such Grantor
to Agent, if required). Subject to the terms of the Intercreditor Agreement (if
applicable), all Proceeds received by Agent under this Section 6.4 shall be held
by Agent in a collateral account maintained under its sole dominion and control.
All Proceeds, while held by Agent (for the benefit of the Secured Parties) in
any collateral account (or by such Grantor in trust for Agent (for the benefit
of the Secured Parties)) established pursuant hereto, shall continue to be held
as collateral security for the Secured Obligations and shall not constitute
payment thereof until applied as provided in Section 6.5 hereof.

6.5 Application of Proceeds. Agent may apply all or any part of Proceeds from
the

 

22



--------------------------------------------------------------------------------

sale of, or other realization upon, all or any part of the Collateral (after
deducting all reasonable and documented external attorneys’ and other fees and
out-of-pocket costs and expenses of every kind incurred in connection therewith
or incidental to the care or safekeeping of any Collateral or in any way
relating to the Collateral or the rights of Agent and any other Secured Party
hereunder) in payment of the Secured Obligations in such order as the Agent
shall determine in its discretion, and may pay any other amount required by any
Applicable Law. Any balance of such Proceeds remaining after the Secured
Obligations and the Guaranteed Obligations (as applicable) shall have been Paid
in Full shall be paid over to the applicable Grantor or to whomsoever may be
lawfully entitled to receive the same. The parties hereto understand and agree
that the exercise of remedies hereunder with respect to accounts arising under
any Third Party Payor program may be subject to Applicable Law.

6.6 UCC and Other Remedies. If an Event of Default shall occur and be
continuing, Agent may exercise, in addition to all other rights and remedies
granted to them in this Agreement and in any other instrument or agreement
securing, evidencing or relating to the Secured Obligations, all rights and
remedies of a secured party under the UCC or any other Applicable Law. Without
limiting the generality of the foregoing, Agent, without demand of performance
or other demand, presentment, protest, advertisement or notice of any kind
(except any notice required by law referred to below) to or upon any Grantor or
any other Person (all and each of which demands, defenses (other than defense of
payment), advertisements and notices are hereby waived), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, assign, give
options to purchase, or otherwise dispose of and deliver the Collateral or any
part thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
Agent or elsewhere upon such terms and conditions as they may deem advisable and
at such prices as it may deem best, for cash or on credit or for future delivery
with assumption of any credit risk. Agent shall have the right upon any such
public sale or sales, and, to the extent permitted by law, upon any such private
sale or sales, to purchase the whole or any part of the Collateral so sold, free
of any right or equity of redemption in any Grantor, which right or equity is
hereby waived and released. Each Grantor further agrees, at Agent’s request, to
assemble the Collateral and make it available to Agent at places which Agent
shall reasonably select, whether at such Grantor’s premises or elsewhere in
connection with the exercise of Agent’s remedies hereunder. Agent shall apply
the net Proceeds of any action taken by it pursuant to this Section 6.6, after
deducting all reasonable documented out-of-pocket costs and expenses of every
kind incurred in connection therewith or incidental to the care or safekeeping
of any of the Collateral or in any way relating to the Collateral or the rights
of Agent hereunder, to the payment in whole or in part of the Secured
Obligations, as set forth in Section 6.5 hereof. To the extent permitted by
Applicable Law, each Grantor waives all claims, damages and demands it may
acquire against Agent arising out of the exercise by them of any rights
hereunder. If any notice of a proposed sale or other disposition of Collateral
shall be required by law, such notice shall be deemed reasonable and proper if
given at least 10 calendar days before such sale or other disposition. Agent
shall not be obligated to make any sale of Collateral regardless of notification
of sale having been given. Agent may adjourn any public sale from time to time
by announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. Each
Grantor agrees that (A) the internet shall constitute a “place” for purposes of
Section 9-610(b) of the UCC and (B) to the extent notification of sale shall be
required by law, notification by mail of the URL where a sale will occur and the
time when a sale will commence at least ten (10) days prior to the sale shall
constitute a reasonable notification for purposes of Section 9-611(b) of the
UCC. Each Grantor agrees that any sale of Collateral to a licensor pursuant to
the terms of a license agreement between such licensor and a Grantor is
sufficient to constitute a commercially reasonable sale (including as to method,
terms, manner, and time) within the meaning of Section 9-610 of the UCC.

6.7 Private Sale. Each Grantor recognizes that Agent may be unable to effect a
public sale of any or all the Pledged Collateral and Pledged Investment
Property, by reason of certain prohibitions

 

23



--------------------------------------------------------------------------------

contained in the Securities Act and applicable state or foreign securities laws
or otherwise, or may otherwise determine that a public sale is impracticable,
not desirable or not commercially reasonable, and, accordingly, and may resort
to one or more private sales thereof to a restricted group of purchasers that
will be obliged to agree, among other things, to acquire such securities for
their own account for investment and not with a view to the distribution or
resale thereof. Each Grantor acknowledges and agrees that any such private sale
may result in prices and other terms less favorable than if such sale were a
public sale and, notwithstanding such circumstances, agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner. Agent shall be under no obligation to delay a sale of any of the Pledged
Collateral or Pledged Investment Property for the period of time necessary to
permit the Issuer thereof to register such securities or other interests for
public sale under the Securities Act, or under applicable state or foreign
securities laws, even if such Issuer would agree to do so.

Each Grantor agrees to use its commercially reasonable efforts to do or cause to
be done all such other acts as may be necessary to make such sale or sales of
all or any portion of the Pledged Collateral and Pledged Investment Property
pursuant to this Section 6.7 and Section 6.11 hereof valid and binding and in
compliance with Applicable Law. Each Grantor further agrees that a breach of any
of the covenants contained herein will cause irreparable injury to Agent and the
other Secured Parties, that Agent and the other Secured Parties have no adequate
remedy at law in respect of such breach and, as a consequence, that each and
every covenant contained herein shall be specifically enforceable against such
Grantor (except as such enforceability may be limited by applicable insolvency,
bankruptcy, reorganization, moratorium or other similar laws affecting
creditors’ rights generally), and such Grantor hereby waives and agrees not to
assert any defenses against an action for specific performance of such
covenants. Until all of the Secured Obligations and all of the Guaranteed
Obligations are Paid in Full, each Grantor postpones until such date any and all
rights of contribution or subrogation upon the sale or disposition of all or any
portion of the Pledged Collateral and Pledged Investment Property by Agent.

6.8 Deficiency. Each Grantor shall remain liable for any deficiency if the
Proceeds of any sale or other disposition of any Collateral are insufficient to
Pay in Full the Secured Obligations and the fees and disbursements of any
attorneys employed by Agent or any other Secured Party to collect such
deficiency.

6.9 Licenses. Solely for the purpose of enabling Agent (for the benefit of the
Secured Parties) to exercise rights and remedies following and during the
continuation of an Event of Default (including in order to take possession of,
collect, receive, assemble, process, appropriate, remove, realize upon, sell,
assign, convey, transfer or grant options to purchase any Collateral), each
Grantor hereby grants to Agent, for the benefit of the Secured Parties, (i) an
irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to such Grantor) including in such license the right to use,
practice, license or sublicense any Intellectual Property now owned or hereafter
acquired by such Grantor, and wherever the same may be located, and including in
such license access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof, and (ii) an irrevocable license (without
payment of rent or other compensation to such Grantor) to use, operate and
occupy all Real Estate owned, operated, leased, subleased or otherwise occupied
by such Grantor; provided, in each case, that no such licenses shall be granted
with respect to any Excluded Property.

6.10 Reserved.

6.11 Disposition of Collateral. Without limiting the generality of the
foregoing, to the fullest extent not prohibited by Applicable Law, Agent may,
without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon any Grantor or any other Person (all and each of which
demands, defenses,

 

24



--------------------------------------------------------------------------------

advertisements and notices are hereby waived), upon the occurrence and during
the continuance of any Event of Default (personally or through its agents or
attorneys), (i) enter upon the premises where any Collateral is located, without
any obligation to pay rent, through self-help, without judicial process, without
first obtaining a final judgment or giving any Grantor or any other Person
notice or opportunity for a hearing on Agent’s claim or action, (ii) collect,
receive, appropriate and realize upon any Collateral and (iii) sell, assign,
convey, transfer, grant option or options to purchase and deliver any Collateral
(and enter into contractual obligations to do any of the foregoing), in one or
more parcels at public or private sale or sales, at any exchange, broker’s board
or office of any Secured Party or elsewhere upon such terms and conditions as it
may deem advisable and at such prices as it may deem best, for cash or on credit
or for future delivery without assumption of any credit risk. Agent shall have
the right, upon any such public sale or sales and, to the extent permitted by
the UCC and other Applicable Law, upon any such private sale, to purchase the
whole or any part of the Collateral so sold, free of any right or equity of
redemption of any Grantor, which right or equity is hereby waived and released.

6.12 Management of the Collateral. Each Grantor further agrees, that, upon the
occurrence and during the continuance of any Event of Default and to the fullest
extent not prohibited by Applicable Law and, in each case, subject to the terms
of the Intercreditor Agreement (if applicable), (i) at Agent’s written request,
it shall assemble the Collateral and make it available to Agent at places that
Agent shall reasonably select, whether at such Grantor’s premises or elsewhere,
(ii) without limiting the foregoing, Agent also has the right to require that
each Grantor store and keep any Collateral pending further action by Agent and,
while any such Collateral is so stored or kept, provide such guards and
maintenance services as shall be necessary to protect the same and to preserve
and maintain such Collateral in good condition, (iii) until Agent is able to
sell, assign, convey or transfer any Collateral, Agent shall have the right to
hold or use such Collateral to the extent that it deems appropriate for the
purpose of preserving the Collateral or its value or for any other purpose
deemed appropriate by Agent, and (iv) Agent may, if it so elects, seek the
appointment of a receiver or keeper to take possession of any Collateral and to
enforce any of Agent’s remedies (for the benefit of the Secured Parties), with
respect to such appointment without prior notice or hearing as to such
appointment. Agent shall not have any obligation to any Grantor to maintain or
preserve the rights of any Grantor as against third parties with respect to any
Collateral while such Collateral is in the possession of Agent.

6.13 Direct Obligation. Neither Agent nor any other Secured Party shall be
required to make any demand upon, or pursue or exhaust any right or remedy
against, any Grantor, any other Guarantor, any other Loan Party or any other
Person with respect to the payment of the Secured Obligations or the Guaranteed
Obligations or to pursue or exhaust any right or remedy with respect to any
Collateral therefor or any direct or indirect guaranty thereof. All of the
rights and remedies of Agent and any other Secured Party under any Loan Document
shall be cumulative, may be exercised individually or concurrently and not
exclusive of any other rights or remedies provided by any Applicable Law. To the
extent it may lawfully do so, each Grantor absolutely and irrevocably waives and
relinquishes the benefit and advantage of, and covenants not to assert against
Agent or any other Secured Party, any valuation, stay, appraisement, extension,
redemption or similar laws and any and all rights or defenses it may have as a
surety, now or hereafter existing, arising out of the exercise by them of any
rights hereunder. If any notice of a proposed sale or other disposition of any
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least ten (10) calendar days before such sale or other
disposition.

6.14 Commercially Reasonable. To the extent that any Applicable Law impose
duties on Agent to exercise remedies in a commercially reasonable manner, each
Grantor acknowledges and agrees that it is not commercially unreasonable for
Agent to do any of the following:

(a) fail to incur significant costs, expenses or other Liabilities reasonably
deemed as such by Agent to prepare any Collateral for disposition or otherwise
to complete raw material or work in

 

25



--------------------------------------------------------------------------------

process into finished goods or other finished products for disposition;

(b) fail to obtain permits, or other consents, for access to any Collateral to
sell or for the collection or sale of any Collateral, or, if not required by
other Applicable Law, fail to obtain Permits or other consents for the
collection or disposition of any Collateral;

(c) fail to exercise remedies against account debtors or other Persons obligated
on any Collateral or to remove Liens on any Collateral or to remove any adverse
claims against any Collateral;

(d) advertise dispositions of any Collateral through publications or media of
general circulation, whether or not such Collateral is of a specialized nature,
or to contact other Persons, whether or not in the same business as any Grantor,
for expressions of interest in acquiring any such Collateral;

(e) exercise collection remedies against account debtors and other Persons
obligated on any Collateral, directly or through the use of collection agencies
or other collection specialists, hire one or more professional auctioneers to
assist in the disposition of any Collateral, whether or not such Collateral is
of a specialized nature, or, to the extent deemed appropriate by Agent, obtain
the services of other brokers, investment bankers, consultants and other
professionals to assist Agent in the collection or disposition of any
Collateral, or utilize Internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets to dispose of any
Collateral;

(f) dispose of assets in wholesale rather than retail markets;

(g) disclaim disposition warranties, such as title, possession or quiet
enjoyment; or

(h) purchase insurance or credit enhancements to insure Agent against risks of
loss, collection or disposition of any Collateral or to provide to Agent a
guaranteed return from the collection or disposition of any Collateral.

Each Grantor acknowledges that the purpose of this Section 6.14 is to provide a
non-exhaustive list of actions or omissions that are commercially reasonable
when exercising remedies against any Collateral and that other actions or
omissions by any Secured Party shall not be deemed commercially unreasonable
solely on account of not being indicated in this Section 6.14. Without
limitation upon the foregoing, nothing contained in this Section 6.14 shall be
construed to grant any rights to any Grantor or to impose any duties on Agent or
any other Secured Party that would not have been granted or imposed by this
Agreement or by Applicable Law in the absence of this Section 6.14.

SECTION 7 AGENT.

7.1 Agent’s Appointment as Attorney-in-Fact.

(a) Each Grantor hereby irrevocably constitutes and appoints Agent and any
Affiliates, directors, partners, officers, employees, agents, counsel and
advisors thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full power and authority in the place and stead of such
Grantor and in the name of such Grantor or in its own name, for the purpose of
carrying out the terms of the Loan Documents, to, upon the occurrence and during
the continuance of an Event of Default, take any appropriate action and to
execute any document or instrument that may be necessary or desirable to
accomplish the purposes of the Loan Documents, and, without limiting the
generality of the foregoing, each Grantor hereby gives Agent and its Affiliates,
directors, partners, officers, employees, agents, counsel and advisors the power
and right, on behalf of such Grantor, without notice to or assent by such
Grantor, to do

 

26



--------------------------------------------------------------------------------

any of the following when an Event of Default has occurred and is continuing
(subject, as applicable, to compliance by Agent with Applicable Law with respect
to Accounts arising under any Third Party Payor programs):

(i) in the name of such Grantor, in its own name or otherwise, take possession
of and indorse and collect any check, draft, note, acceptance or other
instrument for the payment of moneys due under any account or general intangible
that is Collateral or with respect to any other Collateral and file any claim or
take any other action or proceeding in any court of law or equity or otherwise
deemed appropriate by Agent for the purpose of collecting any such moneys due
under any account or general intangible that is Collateral or with respect to
any other Collateral whenever payable;

(ii) in the case of any Intellectual Property owned by and, in the case of
Copyrights, exclusively licensed to such Grantor (to the extent not constituting
Excluded Property and to the extent permitted under the applicable Intellectual
Property), execute, deliver and have recorded any document that Agent may
request in accordance with this Agreement to evidence, effect, publicize or
record Agent’s security interest in such Intellectual Property and the goodwill
and general intangibles of such Grantor relating thereto or represented thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
any Collateral, effect any repair or pay any insurance called for by the terms
of the Facility Agreement (including all or any part of the premiums therefor
and the costs thereof);

(iv) execute, in connection with any sale provided for in Section 6.7 or
Section 6.11 hereof, any document to effect or otherwise necessary or
appropriate in relation to evidence the sale of any Collateral; or

(v) (A) direct any party liable for any payment under any Collateral to make
payment of any moneys due or to become due thereunder directly to Agent or as
Agent shall direct, (B) ask or demand for, and collect and receive payment of
and receipt for, any moneys, claims and other amounts due or to become due at
any time in respect of or arising out of any Collateral, (C) sign and indorse
any invoice, freight or express bill, bill of lading, storage or warehouse
receipt, draft against debtors, assignment, verification, notice and other
document in connection with any Collateral, (D) commence and prosecute any suit,
action or proceeding at law or in equity in any court of competent jurisdiction
to collect any Collateral and to enforce any other right in respect of any
Collateral, (E) defend any actions, suits, proceedings, audits, claims, demands,
orders or disputes brought against such Grantor with respect to any Collateral,
(F) settle, compromise or adjust any such actions, suits, proceedings, audits,
claims, demands, orders or disputes that are related to Collateral and, in
connection therewith, give such discharges or releases as Agent may deem
appropriate, (G) assign any Intellectual Property owned by any Grantor or any
Intellectual Property Licenses of any Grantor where such Grantor is the licensor
thereunder (to the extent not constituting Excluded Property and to the extent
permitted under the applicable Intellectual Property or Intellectual Property
License, as applicable) throughout the world on such terms and conditions and in
such manner as Agent shall in its sole discretion determine (except, with
respect to Trademarks, subject to reasonable quality control in favor of such
Grantor), including the execution and filing of any document necessary to
effectuate or record such assignment, or (H) generally, sell, assign, convey,
transfer or grant a Lien on, make any Contractual Obligation with respect to and
otherwise deal with, any Collateral as fully and completely as though Agent were
the absolute owner thereof for all purposes and do, at Agent’s option, at any
time or from time to time, all acts and things that Agent deems necessary to
protect, preserve or realize upon any Collateral

 

27



--------------------------------------------------------------------------------

and the Secured Parties’ security interests therein and to effect the intent of
the Loan Documents, all as fully and effectively as such Grantor might do;

(vi) if any Grantor fails to perform or comply with any Contractual Obligation
contained herein, then during the existence of an Event of Default, Agent, at
its option, but without any obligation so to do, may perform or comply, or
otherwise cause performance or compliance, with such Contractual Obligation;

(vii) receive and open all mail addressed to any Grantor and to notify postal
authorities to change the address for the delivery of mail to such Grantor to
that of Agent; or

(viii) use any Intellectual Property or Intellectual Property Licenses of such
Grantor, including but not limited to any labels, Patents, Trademarks, trade
names, URLs, domain names, industrial designs, Copyrights, or advertising
matter, in preparing for sale, advertising for sale, or selling Inventory or
other Collateral and to collect any amounts due under Accounts, contracts or
negotiable Collateral of such Grantor.

(b) The expenses of Agent incurred in connection with actions undertaken as
provided in this Section 7.1, together with, during the existence of an Event of
Default as set forth in Section 2.7(b) of the Facility Agreement, interest
thereon at a rate set forth in Section 2.7(b) of the Facility Agreement, from
the date of payment by Agent to the date reimbursed by the relevant Grantor,
shall be payable by such Grantor to Agent on written demand by Agent to
Borrower.

(c) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue of, and in accordance with, this Section 7.1. All
powers, authorizations and agencies contained in this Agreement are coupled with
an interest and are irrevocable until this Agreement is terminated and the
security interests created hereby are released.

7.2 Authority of Agent. Each Grantor acknowledges that the rights and
responsibilities of Agent under this Agreement with respect to any action taken
by Agent or the exercise or non-exercise by Agent of any option, voting right,
request, judgment or other right or remedy provided for herein or resulting or
arising out of this Agreement shall, as between Agent and the other Secured
Parties, be governed by the Facility Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between Agent
and any Grantor, Agent shall be conclusively presumed to be acting as agent for
the Secured Parties with full and valid authority so to act or refrain from
acting, and no Grantor shall be under any obligation or entitlement to make any
inquiry respecting such authority.

7.3 Duty; Obligations and Liabilities.

(a) Agent’s sole duty with respect to the custody, safekeeping and physical
preservation of the Collateral in its possession shall be to deal with it in the
same manner as Agent deals with similar property for its own account. The powers
conferred on Agent hereunder are solely to protect Agent’s interest in the
Collateral and shall not impose any duty upon Agent to exercise any such powers.
Agent shall be accountable only for amounts that it receives as a result of the
exercise of such powers, and neither it nor any of its Affiliates, directors,
partners, officers, employees, agents, counsel or advisors shall be responsible
to any Grantor for any act or failure to act hereunder, except for their own
gross negligence, bad faith or willful misconduct, in each case, as determined
by a court of competent jurisdiction in a final non-appealable order. In
addition, Agent shall not be liable or responsible for any loss or damage to any
Collateral, or for any diminution in the value thereof, by reason of the act or
omission of any warehousemen, carrier, forwarding agency, consignee or other
bailee if such Person has been selected by Agent in good faith.

 

28



--------------------------------------------------------------------------------

(b) No Secured Party and no Affiliates, directors, partners, officers,
employees, agents, counsel or advisors thereof shall be liable for failure to
demand, collect or realize upon any Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of any Grantor or any other Person or to take any other action
whatsoever with regard to any Collateral. The powers conferred on Agent
hereunder shall not impose any duty upon any other Secured Party to exercise any
such powers. The other Secured Parties shall be accountable only for amounts
that they actually receive as a result of the exercise of such powers, and
neither they nor any of their respective officers, directors, employees or
agents shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final non-appealable order.

SECTION 8 MISCELLANEOUS.

8.1 Amendments in Writing. The provisions of this Agreement may be waived,
modified, supplemented or amended only by an instrument in writing signed by
Borrower and Agent; provided, however, that annexes and schedules, as
applicable, to this Agreement may be supplemented or modified (but no existing
provisions may be modified and no Collateral may be released, except with
respect to the removal of items on the schedules in connection with a sale or
other Disposition of Collateral, a merger or Acquisition, in each case, that is
permitted under the Facility Agreement) as set forth in Section 5 and
Section 8.15 hereof. Notwithstanding anything to the contrary in the first
sentence of this Section 8.1, any time period for performance under this
Agreement may be extended, at any time, by Agent in its sole discretion.

8.2 Notices. All notices, requests and demands to or upon Agent or any Guarantor
or Grantor hereunder shall be addressed to such party and effected in the manner
provided for in Section 6.1 of the Facility Agreement and each Guarantor and
Grantor hereby appoints the Borrower as its agent to receive notices hereunder.

8.3 Indemnification by Grantors. Each Grantor and each Guarantor agrees to
jointly and severally indemnify, pay, and hold Agent, the other Secured Parties
and the Secured Parties’ Affiliates, officers, directors, employees, agents, and
attorneys (the “Indemnitees”) harmless against losses and Liabilities to the
extent set forth in Section 6.11 of the Facility Agreement, the terms of which
are incorporated herein by reference as though set forth fully herein. The
provisions in this Section 8.3 shall survive Payment in Full of all Secured
Obligations and of all Guaranteed Obligations, any foreclosure under, or any
modification, release or discharge of, any or all of the Collateral, and
termination of this Agreement.

8.4 Enforcement Expenses.

(a) The terms of Section 6.3 of the Facility Agreement with respect to costs and
expenses are incorporated herein by reference, mutatis mutandis, and the parties
hereto agree to such terms.

(b) The agreements in this Section 8.4 shall survive Payment in Full of all
Secured Obligations and the Guaranteed Obligations, any foreclosure under, or
any modification, release or discharge of, any or all of the Collateral, and
termination of this Agreement.

8.5 Nature of Remedies. All Secured Obligations and Guaranteed Obligations of
each Grantor and rights of Agent and the other Secured Parties expressed herein
or in any other Loan Document shall be in addition to and not in limitation of
those provided by Applicable Law. No failure to exercise and no delay in
exercising, on the part of Agent or the other Secured Parties, any right,
remedy, power or privilege hereunder, shall operate as a waiver thereof; nor
shall any single or partial exercise of any right,

 

29



--------------------------------------------------------------------------------

remedy, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, remedy, power or privilege.

8.6 Counterparts; Effectiveness. This Agreement may be executed in several
counterparts, and by each Party on separate counterparts, each of which and any
photocopies, facsimile copies and other electronic methods of transmission
thereof shall be deemed an original, but all of which together shall constitute
one and the same agreement.

8.7 Severability. If any provision of this Agreement or any of the other Loan
Documents shall be invalid, illegal or unenforceable in any respect under any
law, the validity, legality and enforceability of the remaining provisions
hereof or thereof shall not in any way be affected or impaired thereby. The
parties hereto shall endeavor in good faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provision.

8.8 Entire Agreement. This Agreement contains the entire understanding of the
parties hereto with respect to the matters covered hereby and supersedes any and
all other written and oral communications, negotiations, commitments and
writings with respect thereto. All Exhibits, Schedules and Annexes referred to
herein are incorporated in this Agreement by reference and constitute a part of
this Agreement. If any provision contained in this Agreement conflicts with any
provision of the Facility Agreement, then with regard to such conflicting
provisions, the Facility Agreement shall govern and control.

8.9 Successors; Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns, except, notwithstanding anything to the contrary in this Agreement or
any other Loan Document, that Grantors and Guarantors may not assign their
rights or obligations hereunder and any such purported, prohibited or attempted
assignment shall be void ab initio.

8.10 Applicable Law. ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY,
ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN SUCH STATE.

8.11 Consent to Jurisdiction. EACH PARTY AGREES THAT ALL LEGAL PROCEEDINGS
CONCERNING THE INTERPRETATIONS, ENFORCEMENT AND DEFENSE OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND, UNLESS OTHERWISE EXPRESSLY STATED THEREIN,
THE OTHER LOAN DOCUMENTS (WHETHER BROUGHT AGAINST A PARTY HERETO OR ITS
RESPECTIVE AFFILIATES, DIRECTORS, OFFICERS, SHAREHOLDERS, EMPLOYEES OR AGENTS)
SHALL BE COMMENCED EXCLUSIVELY IN THE STATE AND FEDERAL COURTS SITTING IN THE
CITY OF NEW YORK, BOROUGH OF MANHATTAN. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO
THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY
OF NEW YORK, BOROUGH OF MANHATTAN FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER
OR UNDER THE OTHER LOAN DOCUMENTS OR IN CONNECTION HEREWITH OR WITH THE OTHER
LOAN DOCUMENTS OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN,
AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR
PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF
ANY SUCH COURT, OR THAT SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER OR IS AN
INCONVENIENT VENUE FOR SUCH PROCEEDING.

 

30



--------------------------------------------------------------------------------

EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO
PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY
THEREOF VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF
DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS
AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT
SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED
TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW.

8.12 Waiver of Jury Trial. THE PARTIES HERETO, TO THE EXTENT PERMITTED BY LAW,
WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING ARISING OUT
OF, IN CONNECTION WITH OR RELATING TO, THIS AGREEMENT, THE OTHER LOAN DOCUMENTS
AND ANY TRANSACTION CONTEMPLATED HEREBY AND THEREBY. THIS WAIVER APPLIES TO ANY
ACTION, SUIT OR PROCEEDING WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE. EACH
PARTY HERETO (A) CERTIFIES THAT NO OTHER PARTY AND NO AGENT, REPRESENTATIVE OR
OTHER PERSON AFFILIATED WITH OR RELATED TO ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THE LOAN DOCUMENTS,
AS APPLICABLE, BY THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.12.

8.13 Set-off. Each Grantor agrees that Agent and the other Secured Parties have
all rights of set-off and bankers’ lien provided by Applicable Law, and in
addition thereto, each Grantor agrees that at any time any Event of Default
exists, Agent and the other Secured Parties may apply to the payment of any
Secured Obligations and the Guaranteed Obligations as set forth in Section 6.5
hereof, whether or not then due, any and all balances, credits, deposits,
accounts or moneys of such Grantor then or thereafter with the Secured Parties.

8.14 Acknowledgements. Each Grantor and each Guarantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) Neither Agent nor any other Secured Party have any fiduciary relationship
with or duty to any Grantor or Guarantor arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Grantors and Guarantors, on the one hand, and Agent and the other Secured
Parties, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Grantors, Guarantors and the Secured Parties.

8.15 Additional Grantors/Guarantors. The Grantors shall cause each Person, upon
becoming a Subsidiary of a Grantor (other than any Excluded Subsidiary) or upon
becoming a Subsidiary, limited liability company, other entity or other Person
for which any Grantor divides or splits itself into (or that receives any assets
or property of such Grantor from any such division or split), to guaranty
Borrower’s and the other Grantors’ performance of the Secured Obligations and
the Guaranteed Obligations and grant to Agent, for the benefit of the Secured
Parties, a security interest in the personal property of such Person (to

 

31



--------------------------------------------------------------------------------

the extent such personal property would constitute Collateral) to secure the
Secured Obligations, its performance under the Facility Agreement and the other
Loan Documents to the extent a party thereto and Borrower’s, each Guarantor’s
and the other Grantors’ performance of the Secured Obligations by becoming a
party to this Agreement. Upon execution and delivery by such Person of a joinder
agreement in the form of Annex I hereto, such Person shall become a Grantor and
Guarantor for all purposes of this Agreement.

8.16 Releases.

(a) At such time as the Secured Obligations have been Paid in Full, the
Collateral shall be automatically released from the Liens created hereby and
this Agreement shall automatically terminate (other than those provisions
expressly surviving the Payment in Full of the Secured Obligations or the
Guaranteed Obligations), all without delivery of any instrument or performance
of any act by any party, and all rights to the Collateral shall automatically
revert to the Grantors. At such time as the Guaranteed Obligations have been
Paid in Full, subject to Section 8.18, the guarantees provided in Section 2 and
the remainder of this Agreement shall automatically terminate (other than those
provisions expressly surviving the Payment in Full of the Secured Obligations or
the Guaranteed Obligations, including those specific provisions of Section 8
hereof expressly surviving Payment in Full of the Secured Obligations or the
Guaranteed Obligations). At the request and sole expense of any Grantor
following any such Payment in Full of the Secured Obligations, Agent shall
promptly deliver to the Grantors any Collateral held by Agent hereunder, and
execute and deliver to the Grantors such documents as the Grantors shall
reasonably request in writing to evidence the termination and release of the
Liens in the Collateral. At the request and sole expense of any Grantor
following any such Payment in Full of the Guaranteed Obligations, Agent shall
execute and deliver to the Grantors such documents as the Grantors shall
reasonably request in writing to evidence the termination of the guarantees
provided in Section 2.

(b) If any of the Collateral shall be sold, transferred or otherwise disposed of
by any Grantor in a transaction permitted by the Facility Agreement or with the
written consent of Agent and the Required Lenders, then Agent, at the reasonable
written request and sole expense of such Grantor, shall execute and deliver to
such Grantor all releases or other documents reasonably necessary for the
release of the Liens created hereby on such Collateral; provided that Borrower
shall have delivered to Agent, with reasonable notice prior to the date of the
proposed release, a written request for release identifying the relevant
Grantor, together with a certification by Borrower stating that such transaction
is in compliance with the Facility Agreement and the other Loan Documents
(including the relevant provision of the Loan Documents pursuant to which such
transfer or other disposition is permitted, together with any additional
evidence reasonably requested by Agent).

(c) If, in compliance with the terms and provisions of the Loan Documents,
(i) all or substantially all of the Stock of any Guarantor is sold or otherwise
transferred to a Person or Persons none of which is a Loan Party in a
transaction permitted under the Loan Documents or with the written consent of
Agent and the Required Lenders or (ii) any Guarantor becomes an Excluded
Subsidiary as a result of a transaction permitted under the Loan Documents (any
such Guarantor, and any Guarantor referred to in clause (i), a “Transferred
Guarantor”), such Transferred Guarantor shall, upon the consummation of such
sale or transfer or other transaction, be automatically released from its
obligations under this Agreement (including under this Section 8.16) and the
other Loan Documents, including its obligations to pledge and grant any
Collateral owned by it and, in the case of a sale of all or substantially all of
the Stock of the Transferred Guarantor, the pledge of such Stock to the Agent
hereunder shall be automatically released, and, so long as the Borrower shall
have provided the Agent such certifications or documents as the Agent shall
reasonably request, the Agent, at the sole expense of the Grantors, shall take
such actions as are reasonably necessary and requested by the Grantors in
writing to effect each release described in this Section 8.16.

 

32



--------------------------------------------------------------------------------

8.17 Obligations and Liens Absolute and Unconditional. Each Grantor and each
Guarantor understands and agrees that the obligations of each Grantor under this
Agreement shall be construed as continuing, absolute and unconditional without
regard to (i) the validity or enforceability of any Loan Document, any of the
Secured Obligations or any other collateral security therefor or guaranty or
right of offset with respect thereto at any time or from time to time held by
Agent or any other Secured Party, (ii) any defense, set-off or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by any Grantor, Guarantor or any other Person
against Agent or any other Secured Party, or (iii) any other circumstance
whatsoever (with or without notice to or knowledge of any Grantor or Guarantor)
which constitutes, or might be construed to constitute, an equitable or legal
discharge of any Grantor or Guarantor for the Secured Obligations or the
Guaranteed Obligations, in bankruptcy or in any other instance. When making any
demand hereunder or otherwise pursuing its rights and remedies hereunder against
any Grantor or Guarantor, Agent and any other Secured Party may, but shall be
under no obligation to, make a similar demand on or otherwise pursue such rights
and remedies as they may have against any other Grantor or Guarantor or any
other Person or against any collateral security for the Secured Obligations or
guaranty for the Guaranteed Obligations or any right of offset with respect
thereto, and any failure by Agent or any other Secured Party to make any such
demand, to pursue such other rights or remedies or to collect any payments from
any other Grantor or Guarantor or any other Person or to realize upon any such
collateral security or guaranty or to exercise any such right of offset, or any
release of any other Grantor or Guarantor or any other Person or any such
collateral security, guaranty or right of offset, shall not relieve any Grantor
or Guarantor of any obligation or Liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of Agent or any other Secured Party against any Grantor or
Guarantor. For the purposes hereof “demand” shall include the commencement and
continuance of any legal proceedings.

8.18 Reinstatement. Each Grantor and Guarantor agrees that, if any payment made
by any Loan Party or other Person and applied to the Secured Obligations or the
Guaranteed Obligations is at any time annulled, avoided, set aside, rescinded,
invalidated, declared to be fraudulent or preferential or otherwise required to
be refunded or repaid, or the Proceeds of any Collateral are required to be
returned by any Secured Party to such Loan Party, its estate, trustee, receiver
or any other party, including any Grantor or Guarantor, under any applicable
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent such payment or repayment is annulled, avoided, set aside, rescinded,
invalidated, refunded, repaid or returned, any Lien or other Collateral securing
such liability with respect to the Secured Obligations and any guarantee herein
securing the Guaranteed Obligations shall be and remain in full force and
effect, as fully as if such payment had never been made. If, prior to any of the
foregoing, (i) any Lien or other Collateral securing such Grantor’s Secured
Obligations or Guarantor’s Guaranteed Obligations shall have been released or
terminated by virtue of the foregoing or (ii) any provision of the guaranty
hereunder shall have been terminated, cancelled or surrendered in connection
with the foregoing payment, such Lien, other Collateral, guaranty or other
provision shall be reinstated in full force and effect and such prior release,
termination, cancellation or surrender shall not diminish, release, discharge,
impair or otherwise affect the obligations of any such Grantor in respect of any
Lien or other Collateral securing, or any such Guarantor in respect of any
guaranty guaranteeing such obligation or the amount of such payment. This
Section 8.18 shall survive the termination of this Agreement pursuant to
Section 8.16 or otherwise. The provisions in this Section 8.18 shall survive
Payment in Full of all Secured Obligations and of all Guaranteed Obligations,
any foreclosure under, or any modification, release or discharge of, any or all
of the Collateral, and termination of this Agreement.

8.19 Independent Obligations. The obligations of each Grantor and each Guarantor
hereunder are independent of and separate from the Secured Obligations and the
Guaranteed Obligations. During the continuance of any Event of Default, Agent
may, at its sole election, proceed directly and at once, without notice, against
any Grantor, any Guarantor and any Collateral to collect and recover the full
amount of any Secured Obligation or Guaranteed Obligation (as applicable) then
due, without first

 

33



--------------------------------------------------------------------------------

proceeding against any other Grantor, any Guarantor, any other Loan Party or any
other Collateral or any guaranty and without first joining any other Grantor,
any other Guarantor or any other Loan Party in any proceeding.

8.20 No Waiver by Course of Conduct. No Secured Party shall by any act (except
by a written signed instrument by the required Persons pursuant to Section 8.1
hereof and Section 6.6 of the Facility Agreement), delay, indulgence, omission
or otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default. No failure to exercise, nor any
delay in exercising, on the part of any Secured Party, any right, power or
privilege hereunder or under any other Loan Document shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder or under any other Loan Document shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. A
waiver by any Secured Party of any right or remedy hereunder or any other Loan
Document on any one occasion shall not be construed as a bar to any right or
remedy that such Secured Party would otherwise have on any future occasion.

8.21 Intercreditor Agreement. This Agreement is subject, in the manner and the
extent, to the terms set forth in the Intercreditor Agreement. Any Collateral
held by (or in the possession or control of) the ABL Agent (or its agents or
bailees) shall be held as agent and bailee for security and Lien perfection
purposes in favor of Agent (for the benefit of the Secured Parties) in
accordance with the terms of the Intercreditor Agreement and the Loan Documents.

8.22 Relation to Other Loan Documents. The provisions of this Agreement shall be
read and construed with the other Loan Documents referred to below in the manner
so indicated. The provisions of any Copyright Security Agreement(s), Trademark
Security Agreement(s), and Patent Security Agreement(s) are supplemental to the
provisions of this Agreement, and nothing contained in any Copyright Security
Agreement(s), Trademark Security Agreement(s), or Patent Security Agreement(s)
shall limit any of the rights or remedies of Agent hereunder. In the event of
any conflict between any provision in this Agreement and a provision in a
Copyright Security Agreement, Trademark Security Agreement or Patent Security
Agreement, such provision of this Agreement shall control.

8.23 Amendment and Restatement; Continuation of Obligations and Liens; No
Novation.

(a) This Agreement does not extinguish the outstanding obligations of the
Grantors evidenced by the Existing Guaranty and Security Agreement or discharge
or release any Lien or security interest or any other security under the
Existing Loan Documents or the Loan Documents, all of which obligations, Liens
and security interests continue under this Agreement and the other Loan
Documents (in each case, as expanded, increased and enlarged hereby, as
applicable). Nothing herein contained shall be construed as a substitution or
novation of the original obligations or other obligations (including, without
limitation, any “Guaranteed Obligations” or “Secured Obligations”) under the
Existing Guaranty and Security Agreement, which shall remain in full force and
effect, except as amended hereby and by the other Loan Documents, and shall
continue at all times under this Agreement, as amended hereby and thereby.

(b) All of the security interests, Liens and collateral granted under the
Existing Guaranty and Security Agreement are hereby reaffirmed, ratified and
confirmed in all respects and all parties hereto agree that such security
interests, Liens and collateral continue under this Agreement.

(c) Each Grantor acknowledges and confirms that, as of the Agreement Date, it
has no defense, set off, claim or counterclaim arising on or prior to the
Agreement Date against any of the Secured Parties with regard to the
indebtedness, liabilities and obligations created under the Existing Guaranty
and Security Agreement and the Liens and security interests granted pursuant to
the Existing Loan Documents

 

34



--------------------------------------------------------------------------------

to secure the indebtedness, liabilities and obligations (including, without
limitation, the “Guaranteed Obligations”, the “Secured Obligations” and the
“Obligations,” as applicable) of the Grantors to the Secured Parties under the
Existing Guaranty and Security Agreement, as amended and restated hereby, and
that the term “Obligations” as used in the Loan Documents (or any other term
used therein to describe or refer to the indebtedness, liabilities and
obligations of the Grantors to the Secured Parties) includes, without
limitation, the indebtedness, liabilities and obligations of the Guarantors
under this Agreement, as the same further may be amended, modified, supplemented
and/or restated from time to time. The Loan Documents and all agreements,
instruments and documents executed or delivered in connection with any of the
foregoing shall each be deemed to be amended to the extent necessary to give
effect to the provisions of this Section 8.23. From and after the date hereof,
all references in the Loan Documents to the “Guaranty and Security Agreement”
shall be deemed to refer to this Agreement. From and after the date hereof, all
references in the Loan Documents to (i) a “Guarantor” or the “Guarantors” shall
be deemed to refer to the defined terms “Guarantor” or the “Guarantors” (as
applicable) under this Agreement, (ii) the “Guaranteed Obligations” shall be
deemed to refer to the defined term “Guaranteed Obligations” under this
Agreement and (iii) the “Secured Obligations” shall be deemed to refer to the
defined term “Secured Obligations” under this Agreement. Cross-references in the
Loan Documents to particular section numbers in the Existing Guaranty and
Security Agreement shall be deemed to be cross-references to the corresponding
sections, as applicable, of this Agreement.

(d) The provisions of Sections 6.29, 6.30 and 6.31 of the Facility Agreement are
incorporated herein mutatis mutandis.

[SIGNATURE PAGES FOLLOW]

 

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

 

GRANTORS AND GUARANTORS:     ENDOLOGIX, INC.,       a Delaware corporation,
as Grantor and Guarantor       By:  

/s/ Vaseem Mahboob

      Name: Vaseem Mahboob       Title: Chief Financial Officer       CVD/RMS
ACQUISITION CORP.,       a Delaware corporation,
as Grantor and Guarantor       By:  

/s/ Vaseem Mahboob

      Name: Vaseem Mahboob       Title: Chief Financial Officer and Secretary  
    NELLIX, INC.,       a Delaware corporation,
as Grantor and Guarantor       By:  

/s/ Vaseem, Mahboob

      Name: Vaseem Mahboob       Title: Chief Financial Officer and Secretary  
    TRIVASCULAR TECHNOLOGIES, INC.,       a Delaware corporation,
as Grantor and Guarantor       By:  

/s/ Vaseem Mahboob

      Name: Vaseem Mahboob       Title: Chief Financial Officer and Secretary

 

 

[Signature Page to Amended and Restated Guaranty and Security Agreement]



--------------------------------------------------------------------------------

GRANTORS AND GUARANTORS
CONTINUED:     TRIVASCULAR, INC.,       a California corporation,
as Grantor and Guarantor       By:  

/s/ Vaseem Mahboob

      Name: Vaseem Mahboob       Title: Chief Financial Officer and Secretary  
    ENDOLOGIX CANADA, LLC,       a Delaware limited liability company,
as Grantor and Guarantor       By:  

/s/ Vaseem Mahboob

      Name: Vaseem Mahboob       Title: Chief Financial Officer and Secretary  
    TRIVASCULAR SALES LLC,       a Texas limited liability company,
as Grantor and Guarantor       By:  

/s/ Vaseem Mahboob

      Name: Vaseem Mahboob       Title: Chief Financial Officer and Secretary  
    RMS/ENDOLOGIX SIDEWAYS MERGER CORP.,       a Delaware corporation,
as Grantor and Guarantor       By:  

/s/ Vaseem Mahboob

      Name: Vaseem Mahboob       Title: Chief Financial Officer and Secretary

 

 

[Signature Page to Amended and Restated Guaranty and Security Agreement]



--------------------------------------------------------------------------------

AGENT:    

DEERFIELD PRIVATE DESIGN FUND IV, L.P.,

as Agent

      By: Deerfield Mgmt IV, L.P., General Partner       By: J.E. Flynn Capital
IV, LLC, General Partner       By:  

/s/ David J. Clark                                        

      Name:   David J. Clark
      Title:   Authorized Signatory

 

 

[Signature Page to Amended and Restated Guaranty and Security Agreement]



--------------------------------------------------------------------------------

ANNEX I

FORM OF JOINDER TO GUARANTY AND SECURITY AGREEMENT

This JOINDER AGREEMENT (this “Agreement”) dated as of [            ],
20[        ] is executed by the undersigned in favor of Deerfield Private Design
Fund IV, L.P., as Agent, for the benefit of the Secured Parties in connection
with that certain Amended and Restated Guaranty and Security Agreement dated as
of August 9, 2018, by and among Agent and the Guarantors and Grantors party
thereto (as amended, restated, supplemented or otherwise modified from time to
time, the “Guaranty and Security Agreement”). Capitalized terms not otherwise
defined herein are being used herein as defined in the Guaranty and Security
Agreement, or if not defined therein, in the Facility Agreement (as defined
therein).

Each Person signatory hereto is required to execute this Agreement pursuant to
Section 8.15 of the Guaranty and Security Agreement.

In consideration of the premises and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each such Person
hereby agrees as follows:

1. Each such Person assumes all the obligations of a Grantor and a Guarantor
under the Guaranty and Security Agreement and agrees that such Person is a
Grantor and a Guarantor and bound as a Grantor and a Guarantor under the terms
of the Guaranty and Security Agreement, as if it had been an original signatory
to such agreement. In furtherance of the foregoing, such Person hereby
mortgages, pledges, assigns, hypothecates and transfers to Agent, for the
benefit of the Secured Parties, and hereby grants to Agent, for the benefit of
the Secured Parties, a Lien on and security interest in all of its Collateral,
as collateral security for the prompt and complete payment and performance when
due (whether at the stated maturity, by acceleration or otherwise) of the
Secured Obligations. For the avoidance of doubt, the Collateral does not include
any Excluded Property.

2. Schedules 1, 1A, 2, 3, 4, 5, 6, 7, 8, 9 and 10 of the Guaranty and Security
Agreement are hereby amended to add the information relating to each such Person
set out on Schedules 1, 1A, 2, 3, 4, 5, 6, 7, 8, 9 and 10, respectively, hereof.
Each such Person hereby makes to Agent and the other Secured Parties the
representations and warranties set forth in the Guaranty and Security Agreement
applicable to such Person and the applicable Collateral and confirms that such
representations and warranties are true and correct in all material respects
(without duplication of any materiality qualifier) as of the date hereof after
giving effect to such amendment to such Schedules (except to the extent stated
to relate to a specific earlier date, in which case, as of such earlier date).

3. In furtherance of its obligations under Section 5.2 of the Guaranty and
Security Agreement, each such Person agrees to deliver to Agent appropriately
complete UCC financing statements naming such Person as debtor and Agent as
secured party, and describing its Collateral and such other documentation as
Agent (or its successors or assigns) may require to evidence, protect and
perfect the Liens created by the Guaranty and Security Agreement, as modified
hereby. Each such Person acknowledges the authorizations given to Agent and its
Related Parties and their counsel under the Section 5.9 of the Guaranty and
Security Agreement and otherwise.

4. Each such Person’s address for notices under the Guaranty and Security
Agreement shall be the address of the Borrower set forth in the Facility
Agreement and each such Person hereby appoints the Borrower as its agent to
receive notices hereunder.



--------------------------------------------------------------------------------

5. Agent acknowledges that upon the effectiveness of this Agreement, the
undersigned shall have the rights of a Grantor and Guarantor under the Guaranty
and Security Agreement.

6. This Agreement shall be deemed to be part of, and a modification to, the
Guaranty and Security Agreement and shall be governed by all the terms and
provisions of the Guaranty and Security Agreement, with respect to the
modifications intended to be made to such agreement, which terms are
incorporated herein by reference, are ratified and confirmed and shall continue
in full force and effect as valid and binding agreements of each such person or
entity enforceable against such Person, except as such enforceability may be
limited by applicable insolvency, bankruptcy, reorganization, moratorium or
other similar laws affecting creditors’ rights generally. Each such Person
hereby waives notice of Agent’s acceptance of this Agreement. Each such Person
will deliver an executed original of this Agreement to Agent. This Agreement may
be executed in several counterparts, and by each Party on separate counterparts,
each of which and any photocopies, facsimile copies and other electronic methods
of transmission thereof shall be deemed an original, but all of which together
shall constitute one and the same agreement.

 

 

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

 

[add signature block for each new Grantor]

[                                         ],

a [                        ], as a Grantor and Guarantor

By:  

 

Name:  

 

Acknowledged and agreed to as of the year and date first written above: AGENT:
DEERFIELD PRIVATE DESIGN FUND IV, L.P., as Agent By: Deerfield Mgmt IV, L.P.,
General Partner By: J.E. Flynn Capital IV, LLC, General Partner By:  

                                  

Name:   James E. Flynn Title:   President



--------------------------------------------------------------------------------

SCHEDULE 1

PLEDGED EQUITY AND PLEDGED DEBT INSTRUMENTS

Pledged Equity:

 

Grantor
(owner of
Record of
such Pledged
Equity)

  

Issuer

  

Par Value

  

No. of
Shares,
Units or
Interests
Owned

  

Total
Shares,
Units or
Interests
Authorized
and
Outstanding

  

Percentage
of Shares, Units or
Interests Owned

  

Certificate
(Indicate
No.)

Endologix, Inc.    Nellix, Inc.    $0.001    100 Shares    1,000 Shares
Authorized; 100 Shares Outstanding    100%    65 Endologix, Inc.    CVD/RMS
Acquisition Corp.    $0.001    100 Shares    100 Shares Authorized and
Outstanding    100%    4 Endologix, Inc.    RMS/Endologix Sideways Merger Corp.
   $0.001    100 Shares    100 Shares Authorized and Outstanding    100%   
Com-1 Endologix, Inc.    TriVascular Technologies, Inc.    $0.001    100 Shares
   1,000 Shares Authorized; 100 Shares Outstanding    100%    60 Endologix, Inc.
   ELGX International Holdings GP    N.A.    Unspecified Number of Partnership
Interests    Unspecified Number of Partnership Interests    100%    N.A.
Endologix, Inc.    Endologix Bermuda L.P.    N.A.    Unspecified Number of
Partnership Interests    Unspecified Number of Partnership Interests    99%   
N.A.



--------------------------------------------------------------------------------

Grantor
(owner of
Record of
such Pledged
Equity)

  

Issuer

  

Par Value

  

No. of
Shares,
Units or
Interests
Owned

  

Total
Shares,
Units or
Interests
Authorized
and
Outstanding

  

Percentage
of Shares, Units or
Interests Owned

  

Certificate

(Indicate
No.)

ELGX International Holdings GP    Endologix Bermuda L.P.    N.A.    Unspecified
Number of Partnership Interests    Unspecified Number of Partnership Interests
   1%    N.A. Endologix, Inc.    Endologix Singapore Private Limited    N.A.   
Unspecified Number of Company Interests    Unspecified Number of Company
Interests    100%    N.A. Endologix, Inc.    Endologix New Zealand Co.    N.A.
   Unspecified Number of Company Interests    Unspecified Number of Company
Interests    100%    N.A. Endologix, Inc.    ELGX South Korea Ltd    N.A.   
Unspecified Number of Company Interests    Unspecified Number of Company
Interests    100%    N.A. TriVascular Technologies, Inc.    TriVascular,Inc.   
$0.01    100 Shares    100 Shares Authorized and Outstanding    100%    CS-4
TriVascular, Inc.    TriVascular Sales LLC    N.A.    1,000 Units of Membership
Interests    1,000 Units of Membership Interests    100%    N.A. TriVascular,
Inc.    TriVascular
Germany
GmbH    N.A.    Unspecified number of Company Interests    Unspecified number of
Company Interests    100%    N.A. TriVascular, Inc.    TriVascular
Switzerland
Sarl    N.A.    Unspecified number of Company Interests    Unspecified number of
Company Interests    100%    N.A. TriVascular,    Endologix    N.A.    1,000
Units of Membership    1,000 Units of    100%    N.A.



--------------------------------------------------------------------------------

Grantor
(owner of
Record of
such Pledged
Equity)

  

Issuer

  

Par
Value

  

No. of
Shares,
Units or
Interests
Owned

  

Total
Shares,
Units or
Interests
Authorized
and
Outstanding

  

Percentage
of Shares, Units or
Interests Owned

  

Certificate
(Indicate
No.)

Inc.    Canada, LLC       Interests    Membership Interests       TriVascular,
Inc.    TriVascular, Inc.
Italia Sarl    N.A.    Unspecified Number of Company Interests    Unspecified
Number of Company Interests    100%    N.A. Endologix Bermuda L.P.    Endologix
International Holdings B.V.    N.A.    Unspecified Number of Company Interests
   Unspecified Number of Company Interests    100%    N.A. Endologix
International Holdings B.V.    Endologix Poland spolkda z ograniczona
odpowiedzialnoscia    N.A.    Unspecified Number of Company Interests   
Unspecified Number of Company Interests    100%    N.A. Endologix International
Holdings B.V.    Endologix Italia Sarl    N.A.    Unspecified Number of Company
Interests    Unspecified Number of Company Interests    100%    N.A. Endologix
International Holdings B.V.    Endologix International B.V.    N.A.   
Unspecified Number of Company Interests    Unspecified Number of Company
Interests    100%    N.A.

Pledged Debt Instruments:

 

Grantor (owner
of Record of such
Pledged Debt
Instrument)

  

Issuer

  

Description of Debt

  

Final
Maturity

  

Principal
Amount

  

Certificate
(Indicate
No.)

N.A.               



--------------------------------------------------------------------------------

SCHEDULE 1A

PLEDGED INVESTMENT PROPERTY

 

Name of Issuer

  

Description and Value of Security

  

Loan Party/Subsidiary

Cianna Medical, Inc.    8,677 Shares of Series A Preferred Stock    Endologix,
Inc.

See Schedule 1.



--------------------------------------------------------------------------------

SCHEDULE 2

FILINGS AND PERFECTION

To be attached.



--------------------------------------------------------------------------------

FIRST SUPPLEMENT TO TRADEMARK SECURITY AGREEMENT

This FIRST SUPPLEMENT TO TRADEMARK SECURITY AGREEMENT (this “Supplement”) made
as of August 9, 2018, by Endologix, Inc., a Delaware corporation (“Endologix” or
“Borrower”), and TriVascular, Inc., a Delaware corporation (“TriVascular”;
TriVascular and Endologix are each individually a “Grantor” and collectively
“Grantors”), in favor of Deerfield Private Design Fund IV, L.P., in its capacity
as Agent for the Secured Parties (each as defined in the Facility Agreement
referenced below) (in such capacity, “Grantee”):

W I T N E S S E T H

WHEREAS, Borrower, the other Loan Parties (including TriVascular) from time to
time party thereto, the financial institutions from time to time party thereto
as Lenders and Grantee have entered into that certain Amended and Restated
Facility Agreement dated as of the date hereof (as amended, restated,
supplemented or otherwise modified from time to time, the “Facility Agreement”),
pursuant to which Grantee and the Lenders have agreed, subject to the terms and
conditions thereof, to make certain loans to, and other credit accommodations in
favor of, Borrower (collectively, the “Loans”).

WHEREAS, pursuant to the terms of that certain Amended and Restated Guaranty and
Security Agreement dated as of the date hereof, by and among Grantee, Grantors
and the other Loan Parties from time to time party thereto (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Guaranty and Security Agreement”), Grantors have granted to Grantee, for its
benefit and the benefit of the other Secured Parties, a security interest and
Lien upon substantially all assets (including the Collateral) of Grantors,
including all right, title and interest of Grantors in, to and under all now
owned and hereafter acquired (a) trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, service marks, logos and other source or business identifiers of each
Grantor, and all goodwill associated therewith, now existing or hereafter
adopted or acquired, all registrations and recordings thereof, and all
applications in connection therewith, whether in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
state thereof or any other country or any political subdivision thereof, or
otherwise, and all common-law rights related thereto, and (b) the right to
obtain all renewals thereof (all of the foregoing in clauses (a) and (b),
collectively, together with “Trademarks” as defined in the Guaranty and Security
Agreement, “Trademarks”), together with the goodwill of the business symbolized
by Grantors’ Trademarks, and all income, royalties, damages and payments with
respect to the foregoing, to secure the payment of all Secured Obligations, in
each case other than Excluded Property.

WHEREAS, Grantors and Grantee are parties to that certain Trademark Security
Agreement, dated April 3, 2017 (as the same heretofore may have been and
hereafter may be amended, restated, supplemented or otherwise modified from time
to time, the “Trademark Security Agreement”).



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, receipt and sufficiency of which are hereby
acknowledged, Grantors agree to supplement the Trademark Security Agreement as
follows:

(e) Incorporation of Facility Agreement, Guaranty and Security Agreement and
Trademark Security Agreement. The representations and warranties contained in
the Facility Agreement, the Guaranty and Security Agreement and the Trademark
Security Agreement to the extent applicable to Grantors are hereby incorporated
herein in their entirety by this reference thereto. The provisions of
Sections 1.2 and 6.4 of the Facility Agreement are incorporated herein by
reference thereto mutatis mutandis. Unless otherwise noted herein, all
capitalized terms used herein but not otherwise defined herein shall have the
respective meanings ascribed to such terms in the Guaranty and Security
Agreement, or if not defined therein, in the Facility Agreement. In the event of
a conflict between a provision of the Guaranty and Security Agreement and a
provision of this Supplement (or the Trademark Security Agreement as amended
and/or supplemented by this Supplement), the provision of the Guaranty and
Security Agreement shall control.

(f) Grant and Reaffirmation of Grant of Security Interests. To secure the
payment of the Secured Obligations, Grantors hereby grant to Grantee, for its
benefit and the benefit of the other Secured Parties, and hereby reaffirm their
prior grant pursuant to the Guaranty and Security Agreement and the Trademark
Security Agreement of, a continuing Lien on and security interest in Grantors’
entire right, title and interest in and to the following (all of the following
items or types of property being herein collectively referred to as the
“Trademark Collateral”), whether now owned or existing or hereafter created,
acquired or arising:

each Trademark listed on Schedule A annexed hereto and all other Trademarks,
together with any reissues, continuations or extensions thereof, all of the
goodwill of the business connected with the use of, and symbolized by, each such
Trademark, and all proceeds and products with respect to the foregoing; and

all income, royalties, damages and payments relating to the foregoing, including
without limitation, damages payable with respect to any claim by Grantors
against third parties for past, present or future (i) infringement or dilution
of each such Trademark, or (ii) injury to the goodwill associated with each such
Trademark, and all proceeds and products with respect to the foregoing.

Notwithstanding the foregoing, no Trademark Collateral shall include any
Excluded Property.

(g) Incorporation of the Trademark Security Agreement. The terms and provisions
of the Trademark Security Agreement are hereby incorporated by reference, and
this Supplement shall be considered an amendment and supplement to and part of
the Trademark Security Agreement, all of the provisions of which Trademark
Security Agreement are and remain in full force and effect. Any reference after
the date hereof in any Loan Document to the Trademark Security Agreement shall
be a reference to the Trademark Security Agreement as amended and supplemented
by this Supplement.

(h) Reaffirmation of Obligations. Each Grantor hereby reaffirms its obligations
(including, without limitation, the Obligations (including any Non-Callable Make
Whole Amount, any CoC Fee and any Exit Payment)) under the Trademark Security
Agreement, the Guaranty and Security Agreement and all other Loan Documents.
Each Grantor hereby further ratifies and reaffirms the validity and
enforceability of all of the Liens and security interests heretofore granted,
pursuant to and in connection with the Trademark Security Agreement, the
Security Agreement or any other Loan Document, to Grantee



--------------------------------------------------------------------------------

(for the benefit of the Secured Parties), as collateral security for the
obligations (including, without limitation, the Obligations (including any
Non-Callable Make Whole Amount, any CoC Fee and any Exit Payment)) under the
Loan Documents in accordance with their respective terms, and acknowledges that
all of such Liens and security interests, and all Collateral (including, without
limitation, the Trademark Collateral (as defined in the Trademark Security
Agreement)) heretofore pledged as security for such obligations (including,
without limitation, the Obligations (including any Non-Callable Make Whole
Amount, any CoC Fee and any Exit Payment)), continue to be and remain collateral
for such obligations (including, without limitation, the Obligations (including
any Non-Callable Make Whole Amount, any CoC Fee and any Exit Payment)) from and
after the date hereof.

(i) Ratification. Each Grantor hereby restates, ratifies and reaffirms each and
every term and condition set forth in the Trademark Security Agreement effective
as of the date hereof and as amended hereby.

(j) Governing Law. This Supplement is governed by and construed and enforced in
accordance with the laws of the State of New York applicable to contracts made
and to be performed in such State.

(k) Counterparts. This Supplement may be executed in several counterparts, and
by each Party on separate counterparts, each of which and any photocopies,
facsimile copies and other electronic methods of transmission thereof shall be
deemed an original, but all of which together shall constitute one and the same
agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has duly executed this Supplement as of the
date first written above.

 

ENDOLOGIX, INC. By:  

/s/ Vaseem Mahboob

Name:   Vaseem Mahboob Title:   Chief Financial Officer

First Supplement to Trademark Security Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has duly executed this Supplement as of the
date first written above.

 

TRIVASCULAR, INC. By:  

/s/ Vaseem Mahboob

Name:   Vaseem Mahboob Title:   Chief Financial Officer and Secretary

First Supplement to Trademark Security Agreement



--------------------------------------------------------------------------------

Agreed and accepted as of

the date first written above:

DEERFIELD PRIVATE DESIGN FUND IV, L.P., as Agent and Grantee By: Deerfield Mgmt
IV, L.P., General Partner By: J.E. Flynn Capital IV, LLC, General Partner By:
/s/ David J. Clark                                     Name: David J. Clark
Title: Authorized Signatory

First Supplement to Trademark Security Agreement



--------------------------------------------------------------------------------

SCHEDULE A

 

Mark

  

Application No.

  

Application Date

  

Registration No.

  

Registration

Date

  

Status of

Mark

  

Owner/

Applicant

DURAPLY    86362822    8/11/14    5433696    3/27/18    Registered    Endologix,
Inc. EVAS FORWARD    86116940    11/12/13    5306786    10/10/17    Registered
   Endologix, Inc. VELA    85857988    2/22/13    5296578    9/26/17   
Registered    Endologix, Inc. ANGIOTIP    85767055    10/30/12    5205176   
5/16/17    Registered    Endologix, Inc. ACTIVESEAL    85518608    1/17/12   
5396605    2/6/18    Registered    Endologix, Inc. OVATION ALTO    86047894   
8/26/13    5195890    5/2/17    Registered    TriVascular, Inc. DESIGN ONLY   
86854470    12/18/18    N/A    N/A   

Published (Pending) –

Intent to Use

   Endologix, Inc. ALLEGRO    86758465    9/16/15    N/A    N/A   

Published (Pending) –

Intent to Use

   TriVascular, Inc. VERTA    87116482    7/26/16    N/A    N/A   

Pending

(Intent to use)

   Endologix, Inc.

 

 

First Supplement to Trademark Security Agreement



--------------------------------------------------------------------------------

FIRST SUPPLEMENT TO PATENT SECURITY AGREEMENT

This FIRST SUPPLEMENT TO PATENT SECURITY AGREEMENT (this “Supplement”) made as
of August 9, 2018, by Endologix, Inc., a Delaware corporation (“Endologix” or
“Borrower”), Nellix, Inc., a Delaware corporation (“Nellix”), TriVascular, Inc.,
a Delaware corporation (“TriVascular”; TriVascular, Endologix and Nellix are
each individually a “Grantor” and collectively “Grantors”), in favor of
Deerfield Private Design Fund IV, L.P., in its capacity as Agent for the Secured
Parties (each as defined in the Facility Agreement referenced below) (in such
capacity, “Grantee”):

W I T N E S S E T H

WHEREAS, Borrower, the other Loan Parties (including Nellix and TriVascular)
from time to time party thereto, the financial institutions from time to time
party thereto as Lenders and Grantee have entered into that certain Amended and
Restated Facility Agreement dated as of the date hereof (as amended, restated,
supplemented or otherwise modified from time to time, the “Facility Agreement”),
pursuant to which Grantee and the Lenders have agreed, subject to the terms and
conditions thereof, to make certain loans to, and other credit accommodations in
favor of, Borrower (collectively, the “Loans”).

WHEREAS, pursuant to the terms of that certain Amended and Restated Guaranty and
Security Agreement dated as of the date hereof, by and among Grantee, Grantors
and the other Loan Parties from time to time party thereto (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Guaranty and Security Agreement”), Grantors have granted to Grantee, for its
benefit and the benefit of the other Secured Parties, a security interest and
Lien upon substantially all assets (including the Collateral) of Grantors,
including all right, title and interest of Grantors in, to and under all now
owned and hereafter acquired (a) letters patent of the United States or any
political subdivision thereof of each Grantor, all reissues and extensions
thereof and all goodwill associated therewith, (b) applications for letters
patent of the United States and all divisions of each Grantor, continuations and
continuations-in-part thereof and (c) rights to, and the rights to obtain any
reissues, reexaminations, continuations, continuations-in-part, divisionals,
renewals and extensions of all the foregoing (all of the foregoing in clauses
(a), (b) and (c), collectively, together with all “Patents” as defined in the
Guaranty and Security Agreement, “Patents”), together with the goodwill of the
business symbolized by Grantors’ Patents, and all income, royalties, damages and
payments with respect to the foregoing, to secure the payment of all Secured
Obligations, in each case other than Excluded Property.

WHEREAS, Grantors and Grantee are parties to a certain Patent Security Agreement
dated April 3, 2017 (as the same heretofore may have been and hereafter may be
amended, restated, supplemented or otherwise modified from time to time, the
“Patent Security Agreement”).

NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, receipt and sufficiency of which are hereby
acknowledged, Grantors agree to supplement the Patent Security Agreement as
follows:



--------------------------------------------------------------------------------

1. Incorporation of Facility Agreement, Guaranty and Security Agreement and
Patent Security Agreement. The representations and warranties contained in the
Facility Agreement, the Guaranty and Security Agreement and the Patent Security
Agreement to the extent applicable to Grantors are hereby incorporated herein in
their entirety by this reference thereto. The provisions of Sections 1.2 and 6.4
of the Facility Agreement are incorporated herein by reference thereto mutatis
mutandis. Unless otherwise noted herein, all capitalized terms used herein but
not otherwise defined herein shall have the respective meanings ascribed to such
terms in the Guaranty and Security Agreement, or if not defined therein, in the
Facility Agreement. In the event of a conflict between a provision of the
Guaranty and Security Agreement and a provision of this Supplement (or the
Patent Security Agreement as amended and/or supplemented by this Supplement),
the provision of the Guaranty and Security Agreement shall control.

2. Grant and Reaffirmation of Grant of Security Interests. To secure the payment
of the Secured Obligations, Grantors grant to Grantee, for its benefit and the
benefit of the other Secured Parties, and hereby reaffirm their prior grant
pursuant to the Guaranty and Security Agreement and the Patent Security
Agreement of, a continuing Lien on and security interest in Grantors’ entire
right, title and interest in and to the following (all of the following items or
types of property being herein collectively referred to as the “Patent
Collateral”), whether now owned or existing or hereafter created, acquired or
arising:

(a) each Patent listed on Schedule A annexed hereto and all other Patents,
together with any reissues, reexaminations, continuations,
continuations-in-part, divisionals, renewals and extensions thereof, all of the
goodwill of the business connected with the use of, and symbolized by, each such
Patent, and all proceeds and products with respect to the foregoing; and

(b) all income, royalties, damages and payments at any time due or payable or
asserted under and with respect to the foregoing, including without limitation,
damages payable with respect to any claim by Grantors against third parties for
past, present or future (i) infringement or dilution of each such Patent, or
(ii) injury to the goodwill associated with each such Patent, and all proceeds
and products with respect to the foregoing.

Notwithstanding the foregoing, no Patent Collateral shall include any Excluded
Property.

3. Incorporation of the Patent Security Agreement. The terms and provisions of
the Patent Security Agreement are hereby incorporated by reference and this
Supplement shall be considered an amendment and supplement to and part of the
Patent Security Agreement, all of the provisions of which Patent Security
Agreement are and remain in full force and effect. Any reference after the date
hereof in any Loan Document to the Patent Security Agreement shall be a
reference to the Patent Security Agreement as amended and supplemented by this
Supplement.

4. Reaffirmation of Obligations. Each Grantor hereby reaffirms its obligations
(including, without limitation, the Obligations (including any Non-Callable Make
Whole Amount, any CoC Fee and any Exit Payment)) under the Patent Security
Agreement, the Guaranty and Security Agreement and all other Loan Documents.
Each Grantor hereby further ratifies and reaffirms the validity and
enforceability of all of the Liens and security interests



--------------------------------------------------------------------------------

heretofore granted, pursuant to and in connection with the Patent Security
Agreement, the Security Agreement or any other Loan Document, to Grantee (for
the benefit of the Secured Parties), as collateral security for the obligations
(including, without limitation, the Obligations (including any Non-Callable Make
Whole Amount, any CoC Fee and any Exit Payment)) under the Loan Documents in
accordance with their respective terms, and acknowledges that all of such Liens
and security interests, and all Collateral (including, without limitation, the
Patent Collateral (as defined in the Patent Security Agreement)) heretofore
pledged as security for such obligations (including, without limitation, the
Obligations (including any Non-Callable Make Whole Amount, any CoC Fee and any
Exit Payment)), continue to be and remain collateral for such obligations
(including, without limitation, the Obligations(including any Non-Callable Make
Whole Amount, any CoC Fee and any Exit Payment)) from and after the date hereof.

5. Ratification. Each Grantor hereby restates, ratifies and reaffirms each and
every term and condition set forth in the Patent Security Agreement effective as
of the date hereof and as amended hereby.

6. Governing Law. This Supplement is governed by and construed and enforced in
accordance with the laws of the State of New York applicable to contracts made
and to be performed in such State.

7. Counterparts. This Supplement may be executed in several counterparts, and by
each Party on separate counterparts, each of which and any photocopies,
facsimile copies and other electronic methods of transmission thereof shall be
deemed an original, but all of which together shall constitute one and the same
agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has duly executed this Supplement as of the
date first written above.

 

ENDOLOGIX, INC. By:  

/s/ Vaseem Mahboob

Name:   Vaseem Mahboob Title:   Chief Financial Officer

 

First Supplement to Patent Security Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has duly executed this Supplement as of the
date first written above.

 

NELLIX, INC. By:  

/s/ Vaseem Mahboob

Name:   Vaseem Mahboob Title:   Chief Financial Officer and Secretary

 

First Supplement to Patent Security Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has duly executed this Supplement as of the
date first written above.

 

TRIVASCULAR, INC. By:  

/s/ Vaseem Mahboob

Name:   Vaseem Mahboob Title:   Chief Financial Officer and Secretary

 

First Supplement to Patent Security Agreement



--------------------------------------------------------------------------------

Agreed and Accepted As of the Date First Written Above: DEERFIELD PRIVATE DESIGN
FUND IV, L.P., as Agent and Grantee as Agent By: Deerfield Mgmt IV, L.P.,
General Partner By: J.E. Flynn Capital IV, LLC, General Partner By:  

/s/ David J. Clark

Name:   David J. Clark Title:   Authorized Signatory

 

First Supplement to Patent Security Agreement



--------------------------------------------------------------------------------

SCHEDULE A

 

Description/Title

  

Application
No.

  

Application
Date

  

Patent No.

  

Registration
Date

  

Owner/

Applicant

Bifurcated vascular graft
deployment device    09505038    2/16/00    6210422    4/3/01    Endologix, Inc.
Method of deploying
bifurcated vascular graft    09086247    5/28/98    6156063    12/5/00   
Endologix, Inc. Bifurcated vascular graft
deployment device    08802478    2/20/97    6090128    7/18/00    Endologix,
Inc. Inflatable implant    12628623    12/1/09    N/A    N/A   
Trivascular, Inc. Ptfe layers and methods of
manufacturing    12250946    10/14/08    N/A    N/A    Trivascular, Inc. Ptfe
layers and methods of
manufacturing    12250915    10/14/08    N/A    N/A    Trivascular, Inc. Hybrid
modular
endovascular graft    11097718    4/1/05    N/A    N/A    Trivascular, Inc.
Non-degradable low
swelling, water soluble
radiopaque hydrogel polymer    11097467    4/1/05    N/A    N/A    Trivascular,
Inc. Delivery system and method
for bifurcated graft    11205793    8/15/05    N/A    N/A    Trivascular, Inc.
Methods, compositions
and devices for embolizing body
lumens    11031311    1/7/05    N/A    N/A    Trivascular, Inc. Endoluminal
prosthesis
endoleak management    10691849    10/22/03    N/A    N/A    Trivascular, Inc.
Layered endovascular graft    10803153    3/17/04    N/A    N/A    Trivascular,
Inc. Delivery system and method
for bifurcated graft    10686863    10/16/03    N/A    N/A    Trivascular, Inc.
Inflatable intraluminal graft    10289137    11/5/02    N/A    N/A   
Trivascular, Inc. Endovascular graft    10289136    11/5/02    N/A    N/A   
Trivascular, Inc. Advanced endovascular graft    10091641    3/5/02    N/A   
N/A    Trivascular, Inc.

 

 

 

First Supplement to Patent Security Agreement



--------------------------------------------------------------------------------

Description/Title

  

Application
No.

  

Application
Date

  

Patent No.

  

Registration
Date

  

Owner/

Applicant

Delivery system and method
for bifurcated graft    10122474    4/11/02    N/A    N/A    Trivascular, Inc.
Layered endovascular graft    09970576    10/3/01    N/A    N/A   
Trivascular, Inc. Dual inflatable arterial
prosthesis    15540246    6/27/17    N/A    N/A    Endologix, Inc. Catheter
system and methods
of using same    15632064    6/23/17    N/A    N/A    Endologix, Inc. Catheter
system and methods
of using same    15639028    6/30/17    N/A    N/A    Endologix, Inc. Apparatus
and method of
placement of a graft or graft
system    15610242    5/31/17    N/A    N/A    Endologix, Inc. Stent graft
delivery system    15676869    8/14/17    N/A    N/A    Nellix, Inc.        
Endovascular graft    15686214    8/25/17    N/A    N/A    TriVascular, Inc.
Advanced endovascular graft    15686218    8/25/17    N/A    N/A    TriVascular,
Inc. Endovascular graft for
aneurysms involving major
branch vessels    15638559    6/30/17    N/A    N/A    TriVascular, Inc. Systems
and methods for
guidewire crossover for
bifurcated    15491074    4/19/17    N/A    N/A    TriVascular, Inc. Low profile
stent graft and
delivery system    15263469    9/13/16    N/A    N/A    TriVascular, Inc.
Endoluminal prosthesis
systems and methods    15737223    12/15/17    N/A    N/A    Endologix, Inc.
Endovascular graft systems
and methods for deployment
in main and branch arteries    65/529663    7/7/17    N/A    N/A    Endologix,
Inc. Stent grants and methods of
enhancing flexibility of stent
grafts by thermal pleating    65/532737    7/14/17    N/A    N/A    Endologix,
Inc. Endoluminal device and
polymer    62/575827    10/23/17    N/A    N/A    Endologix, Inc.

 

 

First Supplement to Patent Security Agreement



--------------------------------------------------------------------------------

Description/Title

  

Application
No.

  

Application
Date

  

Patent
No.

  

Registration
Date

  

Owner/

Applicant

Systems and Methods with
Stents and Filling Structure    62/382207    8/31/16    N/A    N/A    Endologix,
Inc. STENTS, GRAFTS,
DELIVERY SYSTEMS,
AND METHODS    62/481560    4/4/17    N/A    N/A    Endologix, Inc. ENDOVASCULAR
SYSTEMS, DEVICES,
AND METHODS
ALLOWING FOR BRANCH DEVICE
PLACEMENT IN POCKET
OF MAIN GRAFT    62/489213    4/24/17    N/A    N/A    Endologix, Inc.
ENDOVASCULAR GRAFT
SYSTEMS AND
METHODS FOR
DEPLOYMENT IN MAIN AND
BRANCH ARTERIES    62/529669    7/7/17    N/A    N/A    Endologix, Inc.

STENT GRAFTS AND
METHODS OF ENHANCING
FLEXIBILITY OF STENT GRAFTS BY THERMAL

PLEATING

   62/532737    7/14/17    N/A    N/A    Endologix, Inc. STENT GRAFT   
15/911629    3/5/18    N/A    N/A    Endologix, Inc. INTERNAL ILIAC
PRESERVATION
DEVICES AND METHODS    15/965649    4/__/18    N/A    N/A    Endologix, Inc.
MODULATION OF
INFLAMMATORY
RESPONSE FOLLOWING ENDOVASCULAR
TREATMENT    62/661569    4/23/18    N/A    N/A    Endologix, Inc. ADVANCED KINK
RESISTANT STENT
GRAFT    16/005269    6/11/18    N/A    N/A    Endologix, Inc. LOW PROFILE STENT
GRAFT AND DELIVERY
SYSTEM    15/985572    5/21/18    N/A    N/A    Endologix, Inc.

 

 

First Supplement to Patent Security Agreement



--------------------------------------------------------------------------------

Description/Title

  

Application
No.

  

Application
Date

  

Patent No.

  

Registration
Date

  

Owner/

Applicant

SYSTEMS AND
METHODS WITH STENT
AND FILLING
STRUCTURE    15/774511    8/30/17    N/A    N/A    Endologix, Inc.
LONGITUDINALLY
EXTENDABLE STENT
GRAFT SYSTEMS AND
METHODS    15/774548    1/23/18    N/A    N/A    Endologix, Inc. GRAFT SYSTEMS
HAVING FILLING
STRUCTURES
SUPPORTED BY
SCAFFOLDS AND
METHODS FOR THEIR
USE    16/035497    7/13/18    N/A    N/A    Endologix, Inc. PRE-FIXATION DEVICE
FOR NELLIX AND OTHER
EVAS DEVICES    62/678956    5/31/18    N/A    N/A    Endologix, Inc. SYSTEMS
AND
METHODS WITH
FENESTRATED GRAFT
AND FILLING
STRUCTURE    16/066595       N/A    N/A    Endologix, Inc. MODULATION OF
INFLAMMATORY
RESPONSE FOLLOWING
ENDOVASCULAR
TREATMENT    62/661569    4/23/18    N/A    N/A    Endologix, Inc. ENDOLUMINAL
DEVICE
AND POLYMER    62/575827    10/23/17    N/A    N/A    Endologix, Inc.
Implantable vascular graft    12/860280    8/20/10    20100318174      
Endologix, Inc. Endoluminal vascular
prosthesis    11/623679    1/16/07    2007012412       Endologix, Inc. Delivery
catheter for
endovascular device    13/835491    3/15/13    9498363    11/22/16   
Trivascular, Inc. Stent-graft with improved
flexibility    15568834    10/24/17    N/A    N/A    TriVascular, Inc.

 

 

First Supplement to Patent Security Agreement



--------------------------------------------------------------------------------

Description/Title

  

Application
No.

  

Application
Date

  

Patent No.

  

Registration
Date

  

Owner/

Applicant

System and methods of
Endovasular Aneurysm
Treatment    14682414    8/21/17    N/A    N/A    Nellix, Inc. Stent graft
systems with
restraints in circumferential
channels and methods thereof    62/678961    5/31/18    N/A    N/A    Endologix,
Inc. Percutaneous method and
device to treat dissections    15/429090    2/9/17    N/A    N/A    Endologix,
Inc. Endovascular delivery
system with an improved radiopague
marker scheme    16/049560    7/30/18    N/A    N/A    Nellix, Inc.

 

 

First Supplement to Patent Security Agreement



--------------------------------------------------------------------------------

SCHEDULE 3

GRANTOR INFORMATION

 

GRANTOR
(exact legal name)

  

STATE/
COUNTRY
OF
ORGANIZATION

  

FEDERAL
EMPLOYER
IDENTIFICATION
NUMBER

  

CHIEF EXECUTIVE
OFFICE

   ORGANIZATIONAL
IDENTIFICATION
NUMBER Endologix, Inc.    Delaware    68-0328265    2 Musick, Irvine, County
of Orange, CA 92618 U.S.A.    2338745 CVD/RMS Acquisition Corp.    Delaware   
33-0928438    2 Musick, Irvine, County
of Orange, CA 92618 U.S.A.    2955166 RMS/Endologix Sideways Merger Corp   
Delaware    03-0512974    2 Musick, Irvine, County
of Orange, CA 92618 U.S.A.    3530477 Nellix, Inc.    Delaware    94-3398416   
2 Musick, Irvine, County
of Orange, CA 92618 U.S.A.    3359980 TriVascular Technologies, Inc.    Delaware
   87-0807313    3910 Brickway Blvd.,
County of Santa Rosa,
Sonoma, CA 95403 U.S.A.    4387054 TriVascular, Inc.    California    68-0402620
   3910 Brickway Blvd.,
Santa Rosa, County of
Sonoma, CA 95403 U.S.A.    C2065374 Endologix
Canada, LLC    Delaware    47-2442872    3910 Brickway Blvd.,
Santa Rosa, County of
Sonoma, CA 95403 U.S.A.    5647226 TriVascular Sales LLC    Texas    46-0859179
   3910 Brickway Blvd.,
Santa Rosa, County of
Sonoma, CA 95403 U.S.A.    801644988



--------------------------------------------------------------------------------

SCHEDULE 4

PLACES OF BUSINESS / LOCATION OF COLLATERAL

 

Grantor

  

Location

  

Specify
Whether
Location
Has
(i) Inventory
and/or
Equipment,
(ii) Books
and
Records, or
(iii) Both

  

Interest

  

Lessor/Property

Owner/Lessee

Endologix, Inc.    2 Musick, Irvine,
County of Orange,
CA 92618 U.S.A.    Both    Lease    The Northwestern Mutual Life Insurance
Company, att: William A. Budge, 19 Hammond, Suite 501, Irvine, California 92618
Endologix, Inc.    33 & 35 Hammond, Irvine, County of Orange, CA 92618 U.S.A   
Inventory and/or Equipment    Lease    The Northwestern Mutual Life Insurance
Company, att: William A. Budge, 19 Hammond, Suite 501, Irvine, California 92618
Endologix, Inc.   

378 Commercial Street, Malden, MA 02148

165 Chubb Avenue, Lyndhurst, NJ 07071

1130 Commerce Blvd, Swedesboro, NJ 08085

2250 Outerloop Drive, Louisville, KY 40219

   Inventory
and/or
Equipment    Third
Party
Warehouse    UPS Endologix, Inc.    54 Yangcheon-ro, Gangseo-gu, Seoul 07522   
Inventory
and/or
Equipment (no other Collateral is located at this location)    Third
Party
Warehouse    TNT Express Korea Endologix, Inc.   

10 Anson Road #21-04 & #21-04A

International Plaza

   Inventory
and/or
Equipment (no other    Occupied    Endologix Singapore Private Limited



--------------------------------------------------------------------------------

Grantor

  

Location

  

Specify
Whether
Location
Has
(i) Inventory
and/or
Equipment,
(ii) Books
and
Records, or
(iii) Both

  

Interest

  

Lessor/Property

Owner/Lessee

   Singapore 079903    Collateral is located at this location)       Endologix,
Inc.    A-311, M-Sate, 114 Beopwon-ro, Songpa-gu, Seoul, South Korea   
Inventory
and/or
Equipment (no other
Collateral is located at this location)    Occupied    N.A. Endologix, Inc.   
Grantor and each Guarantor’s sales representatives hold Trunk Inventory in their
possession for sales calls and procedures, which Trunk Inventory is not held at
a specific location or locations.    Inventory
and/or
Equipment (no other Collateral is located at this location)    N.A.    N.A.   
Certain Inventory of the Grantor and each Guarantor is held by numerous third
parties on a consignment basis at various locations.    Inventory
and/or
Equipment (no other Collateral is located at this location)    N.A.    N.A.
CVD/RMS
Acquisition
Corp.    2 Musick, Irvine,
County of Orange,
CA 92618 U.S.A.    Books and Records    Occupied    The Northwestern Mutual Life
Insurance Company, attn: William A. Budge, 19 Hammond, Suite 501, Irvine,
California 92618 Nellix, Inc.    2 Musick, Irvine,
County of Orange,
CA 92618 U.S.A.    Books and Records    Occupied    The Northwestern Mutual Life
Insurance Company, attn: William A. Budge, 19 Hammond, Suite 501, Irvine,
California 92618



--------------------------------------------------------------------------------

Grantor

  

Location

  

Specify
Whether
Location
Has
(i) Inventory
and/or
Equipment,
(ii) Books
and
Records, or
(iii) Both

  

Interest

  

Lessor/Property

Owner/Lessee

RMS/Endologix Sideways Merger Corp.    2 Musick, Irvine,
County of Orange,
CA 92618 U.S.A.    Books and Records    Occupied    The Northwestern Mutual Life
Insurance Company, attn: William A. Budge, 19 Hammond, Suite 501, Irvine,
California 92618 TriVascular
Technologies,
Inc.    3910 Brickway
Blvd., Santa Rosa,
County of Sonoma,
CA 95403 U.S.A.    Books and Records    Occupied    Sonoma Airport
Properties LLC TriVascular, Inc.    3910 Brickway
Blvd., Santa Rosa,
County of Sonoma,
CA 95403 U.S.A.    Both    Lease    Sonoma Airport
Properties LLC TriVascular Sales LLC    3910 Brickway
Blvd., Santa Rosa,
County of Sonoma,
CA 95403 U.S.A.    Books and Records    Occupied    Sonoma Airport
Properties LLC Endologix
Canada, LLC    3910 Brickway
Blvd., Santa Rosa,
County of
Sonoma, CA
95403 U.S.A.    Books and Records    Occupied    Sonoma Airport
Properties LLC



--------------------------------------------------------------------------------

SCHEDULE 5

COMMERCIAL TORT CLAIMS

None.



--------------------------------------------------------------------------------

SCHEDULE 6

ACCOUNTS

 

ENTITY    COUNTRY    ACCT    CURR    BANK    USE Endologix Inc    US   
XXXXX1702    USD    Bank of America    Operating account Endologix Inc    US   
XXXXX1689    USD    Bank of America    Payroll account Endologix Inc    US   
XXXXX5279    USD    Wells Fargo    Old Operating account Endologix Inc    US   
XXXXX5311    USD    Wells Fargo    Old payroll account Endologix Inc    Us   
XXXXX3910    USD    Bank of America    Lockbox account Endologix Inc    US   
XXXXX4066    USD    Bank of America    Credit Card Cash Collateral account
Trivascular Inc    US    XXXXX5539    USD    Silicon Valley Bank    Operating
account Trivascular Inc    The Netherlands    XXXXX8640    EUR    KBC Bank NV
Nederland    Currency account Trivascular Inc    UK London    XXXXX8709    GBP
   National Westminster Bank    Currency account Trivascular Sales LLC    US   
XXXXX7400    USD    Silicon Valley Bank    Payroll account Endologix Canada LLC
   Canada    XXXXX7912    CAD    Bank of Montreal    Operating account



--------------------------------------------------------------------------------

SCHEDULE 7

REAL PROPERTY

None.



--------------------------------------------------------------------------------

SCHEDULE 8

COPYRIGHTS

None.



--------------------------------------------------------------------------------

SCHEDULE 9

INTELLECTUAL PROPERTY LICENSES

 

1.

Inbound License Agreement, dated as of February 22, 2006, by and between Incept
LLC and Nellix, Inc.

 

2.

Inbound Amendment No. 1. to License Agreement, dated as of April 30, 2012, by
and between Incept LLC and Nellix, Inc.

 

3.

Inbound Amendment No. 2 to License Agreement, dated as of December 3, 2014, by
and between Incept LLC and Nellix, Inc.

 

4.

Inbound Master License Agreement, dated as of May 5, 2008, by and between
SurModics, Inc. and Endologix, Inc.

 

5.

Inbound Development and OEM Device Supply Agreement, dated as of August 5, 2015,
by and between Bard Peripheral Vascular, Inc. and Endologix, Inc.

 

6.

Inbound License Agreement, dated as of June 22, 2011, by and between NorMedix,
LLC and Endologix, Inc.

 

7.

Inbound Settlement and Patent License Agreement, dated as of March 17, 2016, by
and between LifePort Sciences, LLC and Endologix, Inc.

 

8.

Inbound License Agreement, dated as of July 23, 2013, by and between Thomas L.
Fogarty and Endologix, Inc.

 

9.

Inbound License Agreement, dated as of March 28, 2008, by and between
Trivascular, Inc. (formerly Trivascular 2, Inc.) and Boston Scientific Scimed,
Inc. and Endovascular Technologies, Inc.



--------------------------------------------------------------------------------

SCHEDULE 10

PATENTS

See attached.



--------------------------------------------------------------------------------

PATENT SCHEDULE

 

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

ENDOLOGIX INC.    US    Stent graft    US9757262B2    US13943246A    2013-07-16
ENDOLOGIX INC.    US    Catheter system and methods of using same    US9700701B2
   US13544426A    2012-07-09 ENDOLOGIX INC.    US    Catheter system and methods
of using same    US9687374B2    US15379268A    2016-12-14 ENDOLOGIX INC.    US
   Percutaneous method and device to treat dissections    US9579103B2   
US12771711A    2010-04-30 ENDOLOGIX INC.    US    Catheter system and methods of
using same    US9549835B2    US14462485A    2014-08-18



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

ENDOLOGIX INC.    US    Method and system for treating aneurysms    US9415195B2
   US13441762A    2012-04-06 ENDOLOGIX INC.    US    Devices and methods to
treat vascular dissections    US9393100B2    US13988175A    2013-05-17 ENDOLOGIX
INC.    US    Method for forming materials in situ within a medical device   
US9289536B2    US14201332A    2014-03-07 ENDOLOGIX INC.    US    Apparatus and
method of placement of a graft or graft system    US9149381B2    US14172126A   
2014-02-04 ENDOLOGIX INC.    US    Stent graft    US8821564B2    US13397952A   
2012-02-16 ENDOLOGIX INC.    US    Apparatus and methods for repairing aneurysms
   US8814928B2    US12616928A    2009-11-12



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

ENDOLOGIX INC.    US    Catheter system and methods of using same    US8808350B2
   US13408952A    2012-02-29 ENDOLOGIX INC.    US    Graft systems having
semi-permeable filling structures and methods for their use    US8801768B2   
US13355705A    2012-01-23 ENDOLOGIX INC    US    Bifurcated graft deployment
systems and methods    US8764812B2    US13745682A    2013-01-18 ENDOLOGIX INC.
   US    Apparatus and method of placement of a graft or graft system   
US8672989B2    US13546950A    2012-07-11 ENDOLOGIX INC.    US    Graft
deployment system    US8568466B2    US13269332A    2011-10-07 ENDOLOGIX INC.   
US    Dual concentric guidewire and methods of bifurcated graft deployment   
US8523931B2    US11623022A    2007-01-12



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

ENDOLOGIX INC.    US    Stent graft    US8491646B2    US12837398A    2010-07-15
ENDOLOGIX INC.    US    Endolumenal vascular prosthesis with neointima
inhibiting polymeric sleeve    US8377110B2    US10820455A    2004-04-08
ENDOLOGIX INC.    US    Bifurcated graft deployment systems and methods   
US8357192B2    US13046541A    2011-03-11 ENDOLOGIX INC.    US    Bifurcated
graft deployment systems and methods    US8236040B2    US12101863A    2008-04-11
ENDOLOGIX INC.    US    Catheter system and methods of using same    US8216295B2
   US12496446A    2009-07-01 ENDOLOGIX INC.    US    Apparatus and method of
placement of a graft or graft system    US8221494B2    US12390346A    2009-02-20



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

ENDOLOGIX INC.    US    Methods and systems for endovascular aneurysm treatment
   US8182525B2    US12421297A    2009-04-09 ENDOLOGIX INC.    US    Single
puncture bifurcation graft deployment system    US8167925B2    US12732095A   
2010-03-25 ENDOLOGIX INC.    US    Bifurcation graft deployment catheter   
US8147535B2    US11189101A    2005-07-25 ENDOLOGIX INC.    US    Material for
creating multi-layered films and methods for making the same    US8133559B2   
US13100483A    2011-05-04 ENDOLOGIX INC.    US    Stent graft    US8118856B2   
US12844266A    2010-07-27 ENDOLOGIX INC.    US    Graft systems having filling
structures supported by scaffolds and methods for their use    US8048145B2   
US11413460A    2006-04-28



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

ENDOLOGIX INC.    US    Graft deployment system    US8034100B2    US10722367A   
2003-11-25 ENDOLOGIX INC.    US    Material for creating multi-layered films and
methods for making the same    US7951448B2    US12858274A    2010-08-17
ENDOLOGIX INC    US    Self expanding bifurcated endovascular prosthesis   
US7892277B2    US11417883A    2006-05-03 ENDOLOGIX INC.    US    Material for
creating multi-layered films and methods for making the same    US7790273B2   
US11752750A    2007-05-23 ENDOLOGIX INC.    US    Devices for repairing
aneurysms    US7682383B2    US10481386A    2004-06-14 ENDOLOGIX INC.    US   
System and methods for endovascular aneurysm treatment    US7666220B2   
US11482503A    2006-07-07



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

ENDOLOGIX INC.    US    Methods and systems for endovascular aneurysm treatment
   US7530988B2    US11187471A    2005-07-22 ENDOLOGIX INC    US    Self
expanding bifurcated endovascular prosthesis    US7520895B2    US10119525A   
2002-04-08 ENDOLOGIX INC    US    Bifurcation graft deployment catheter   
US6953475B2    US10675060A    2003-09-30 ENDOLOGIX INC.    US    Implantable
vascular graft    US6733523B2    US09891620A    2001-06-26 ENDOLOGIX INC    US
   Single puncture bifurcation graft
deployment system    US6663665B2    US09795993A    2001-02-28 ENDOLOGIX INC.   
US    Bifurcation graft deployment catheter    US6660030B2    US09747094A   
2000-12-22



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

ENDOLOGIX INC    US    Endoluminal vascular prosthesis    US6508835B1   
US09723979A    2000-11-28 ENDOLOGIX INC.    US    Bifurcation graft deployment
catheter    US6500202B1    US09525778A    2000-03-15 ENDOLOGIX INC.    US   
Dual wire placement catheter    US6440161B1    US09348356A    1999-07-07
ENDOLOGIX INC.    US    Single puncture bifurcation graft
deployment system    US6261316B1    US09266661A    1999-03-11 ENDOLOGIX INC.   
US    Articulating bifurcation graft    US6197049B1    US09251363A    1999-02-17
ENDOLOGIX INC.    US    Endoluminal vascular prosthesis    US6187036B1   
US09210280A    1998-12-11



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

ENDOLOGIX INC.    US    Segmented stent for flexible stent delivery system   
US6187034B1    US09229856A    1999-01-13 ENDOLOGIX INC.    US    Endoluminal
vascular prosthesis    US6077296A    US0934689A    1998-03-04 ENDOLOGIX INC.   
US    Stent delivery system featuring a flexible balloon    US6022359A   
US09229519A    1999-01-13 ENDOLOGIX INC.    US    Radially expandable stent
featuring accordion stops    US5931866A    US09028305A    1998-02-24 ENDOLOGIX
INC.    US    DUAL INFLATABLE ARTERIAL PROSTHESIS    US20180021045A1   
US15540246A    2017-06-27 ENDOLOGIX INC.    US    CATHETER SYSTEM AND METHODS OF
USING SAME    US20170304098A1    US15632064A    2017-06-23



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

ENDOLOGIX INC.    US    CATHETER SYSTEM AND METHODS OF USING SAME   
US20170296791A1    US15639028A    2017-06-30 ENDOLOGIX INC    US    APPARATUS
AND METHOD OF PLACEMENT OF A GRAFT OR GRAFT SYSTEM    US20170266025A1   
US15610242A    2017-05-31 ENDOLOGIX INC.    US    MODULAR STENT GRAFT SYSTEMS
AND METHODS WITH INFLATABLE FILL STRUCTURES    US20170239035A1    US15310198A   
2016-11-10 ENDOLOGIX INC.    US    METHODS AND SYSTEMS FOR ANEURYSM TREATMENT
USING FILLING STRUCTURES    US20170238937A1    US15438682A    2017-02-21
ENDOLOGIX INC    US    APPARATUS AND METHOD OF PLACEMENT OF A GRAFT OR GRAFT
SYSTEM    US20170128246A1    US15414499A    2017-01-24 ENDOLOGIX INC    US   
METHOD AND SYSTEM FOR TREATING ANEURYSMS    US20170007263A1    US15205365A   
2016-07-08



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

ENDOLOGIX INC.    US    METHOD FOR FORMING HYDROGELS AND MATERIALS THEREFOR   
US20160367731A1    US15256462A    2016-09-02 ENDOLOGIX INC.    US    DEVICES AND
METHODS TO TREAT VASCULAR DISSECTIONS    US20160302798A1    US15194159A   
2016-06-27 ENDOLOGIX INC.    US    SYSTEMS AND METHODS FOR FORMING MATERIALS IN
SITU WITHIN A MEDICAL DEVICE    US20160030051A1    US14776385A    2015-09-14
ENDOLOGIX INC    US    APPARATUS AND METHOD OF PLACEMENT OF A GRAFT OR GRAFT
SYSTEM    US20150366688A1    US14840428A    2015-08-31 ENDOLOGIX INC.    US   
METHOD AND SYSTEM FOR TREATING ANEURYSMS    US20150250989A1    US14717938A   
2015-05-20 ENDOLOGIX INC.    US    FENESTRATED PROSTHESIS    US20150173923A1   
US14581675A    2014-12-23



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

ENDOLOGIX INC.    US    Apparatus and Methods for Repairing Aneurysms   
US20150012081A1    US14330812A    2014-07-14 ENDOLOGIX INC.    US    STENT GRAFT
   US9907642    US14461308A    2014-08-15 ENDOLOGIX INC    US    ENDOLUMENAL
VASCULAR PROSTHESIS WITH NEOINTIMA INHIBITING POLYMERIC SLEEVE   
US20130253638A1    US13731908A    2012-12-31 ENDOLOGIX INC.    US    Methods and
Systems for Treating Aneurysms    US20120184982A1    US13354094A    2012-01-19
ENDOLOGIX INC.    US    APPARATUS AND METHOD OF PLACEMENT OF A GRAFT OR GRAFT
SYSTEM    US20120109279A1    US13287907A    2011-11-02 ENDOLOGIX INC.    US   
FILLING STRUCTURE FOR A GRAFT SYSTEM AND METHODS OF USE    US20110276078A1   
US12966852A    2010-12-13



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

ENDOLOGIX INC    US    SELF EXPANDING BIFURCATED ENDOVASCULAR PROSTHESIS   
US20110224782A1    US13027077A    2011-02-14 ENDOLOGIX INC.    US    ENDOLUMINAL
VASCULAR PROSTHESIS    US20110218617A1    US13039157A    2011-03-02 ENDOLOGIX
INC    US    APPARATUS AND METHOD OF PLACEMENT OF A GRAFT OR GRAFT SYSTEM   
US20110054587A1    US12769546A    2010-04-28 ENDOLOGIX INC    US    IMPLANTABLE
VASCULAR GRAFT    US20100318174A1    US12860280A    2010-08-20 ENDOLOGIX INC   
US    IMPLANTABLE VASCULAR GRAFT    US20100318181A1    US12860310A    2010-08-20
ENDOLOGIX INC.    US    UTILIZATION OF MURAL THROMBUS FOR LOCAL DRUG DELIVERY
INTO VASCULAR TISSUE    US20100261662A1    US12757900A    2010-04-09



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

ENDOLOGIX INC    US    GRAFT DEPLOYMENT SYSTEM    US20100179636A1    US12726257A
   2010-03-17 ENDOLOGIX INC.    US    STENT GRAFT DELIVERY SYSTEM   
US20100036360A1    US12429474A    2009-04-24 ENDOLOGIX INC.    US    DOCKING
APPARATUS AND METHODS OF USE    US20090319029A1    US12478208A    2009-06-04
ENDOLOGIX INC.    US    GRAFT ENDOFRAME HAVING AXIALLY VARIABLE CHARACTERISTICS
   US20100004728A1    US12371087A    2009-02-13 ENDOLOGIX INC.    US    METHOD
AND AGENT FOR IN-SITU STABILIZATION OF VASCULAR TISSUE    US20090155337A1   
US12269677A    2008-11-12 ENDOLOGIX INC.    US    STENT    US20090105806A1   
US12257149A    2008-10-23



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

ENDOLOGIX INC.    US    Multi-segmented graft deployment system   
US20080071343A1    US11522292A    2006-09-15 ENDOLOGIX INC    US    IMPLANTABLE
VASCULAR GRAFT    US20070299497A1    US11764715A    2007-06-18 ENDOLOGIX INC.   
US    Methods and systems for aneurysm treatment using filling structures   
US20070150041A1    US11444603A    2006-05-31 ENDOLOGIX INC    US    ENDOLUMINAL
VASCULAR PROSTHESIS    US20070112412A1    US11623679A    2007-01-16 ENDOLOGIX
INC.    US    Method and apparatus for decompressing aneurysms   
US20070078506A1    US11580201A    2006-10-12 ENDOLOGIX INC.    US    Method and
apparatus for decompressing aneurysms    US20050245891A1    US11104303A   
2005-04-12



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

ENDOLOGIX INC.    US    Vascular stent-graft apparatus    US20040167607A1   
US10787404A    2004-02-24 ENDOLOGIX INC.    US    Stent-graft with positioning
anchor    US20040116997A1    US10668901A    2003-09-22 ENDOLOGIX INC.    US   
Flexible vascular graft    US20010025195A1    US09728582A    2000-12-01
ENDOLOGIX INC    US    MODULAR STENT GRAFT SYSTEMS AND METHODS WITH INFLATABLE
FILL STRUCTURES    US20170239035A1    US15310198A    2016-11-10 ENDOLOGIX INC   
US    DUAL INFLATABLE ARTERIAL PROSTHESIS    US20180021045A1    US15540246A   
2017-06-27 ENDOLOGIX INC    US    ENDOLUMINAL PROSTHESIS SYSTEMS AND METHODS   
   US15737223    2017-12-15



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

ENDOLOGIX INC    US    Systems and Methods with Stents and Filling Structure   
   62/382207    2016-08-31 ENDOLOGIX INC    US    STENTS, GRAFTS, DELIVERY
SYSTEMS, AND METHODS       62/481560    2017-04-04 ENDOLOGIX INC    US   
ENDOVASCULAR SYSTEMS, DEVICES, AND METHODS ALLOWING FOR BRANCH DEVICE PLACEMENT
IN POCKET OF MAIN GRAFT       62/489213    2017-04-24 ENDOLOGIX INC    US   
ENDOVASCULAR GRAFT SYSTEMS AND METHODS FOR DEPLOYMENT IN MAIN AND BRANCH
ARTERIES       62/529669    2017-07-07 ENDOLOGIX INC    US    STENT GRAFTS AND
METHODS OF ENHANCING FLEXIBILITY OF STENT GRAFTS BY THERMAL PLEATING      
62/532737    2017-07-14 ENDOLOGIX INC    US    STENT GRAFT       15/911629   
2018-03-05



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

ENDOLOGIX INC    US    INTERNAL ILIAC PRESERVATION DEVICES AND METHODS      
15/965649    2018-04- ENDOLOGIX INC    US   

MODULATION OF INFLAMMATORY

RESPONSE FOLLOWING
ENDOVASCULAR TREATMENT

      62/661569    2018-4-23 ENDOLOGIX INC    US    ADVANCED KINK RESISTANT
STENT GRAFT       16/005269    2018-6-11 ENDOLOGIX INC    US    LOW PROFILE
STENT GRAFT AND DELIVERY SYSTEM       15/985572    2018-5-21 ENDOLOGIX INC    US
   SYSTEMS AND METHODS WITH STENT AND FILLING STRUCTURE       15/774511   
2017-8-30 ENDOLOGIX INC    US   

LONGITUDINALLY EXTENDABLE

STENT GRAFT SYSTEMS AND
METHODS

      15/774548    2018-1-23



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

ENDOLOGIX INC    US   

GRAFT SYSTEMS HAVING FILLING

STRUCTURES SUPPORTED BY
SCAFFOLDS AND METHODS FOR THEIR USE

      16/035497    2018-7-13 ENDOLOGIX INC    US    PRE-FIXATION DEVICE FOR
NELLIX AND OTHER EVAS DEVICES       62/678956    2018-5-31 ENDOLOGIX INC    US
   SYSTEMS AND METHODS WITH FENESTRATED GRAFT AND FILLING STRUCTURE      
16/066595    ENDOLOGIX INC    US   

MODULATION OF INFLAMMATORY

RESPONSE FOLLOWING
ENDOVASCULAR TREATMENT

      62/661569    2018-4-23 ENDOLOGIX INC.    US    FENESTRATED PROSTHESIS   
US8945202    12/769581    2015-2-3 ENDOLOGIX INC.    US    Fenestrated
prosthesis    US8945202    12/769581    4/28/10



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

ENDOLOGIX, INC.    US   

Bifurcated vascular graft deployment

device

   US6210422    09/505038    2/16/00 ENDOLOGIX, INC.    US    Method of
deploying bifurcated vascular graft    US6156063    09/086247    5/28/98
ENDOLOGIX, INC.    US   

Bifurcated vascular graft deployment

device

   US6090128    08/802478    2/20/97 ENDOLOGIX, INC.    US   

Endovascular prosthesis with improved

sealing means for aneurysmal arterial
disease and method of use

   US5665117    08/620072    3/21/96 ENDOLOGIX, INC.    US    Locking assembly
for coupling guidewire to delivery system       15/317905    12/9/16 Endologix,
Inc. and The Cleveland Clinic Foundation    US    Fenestrated prosthesis   
US8945202    US12769581    4/28/10



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

Endologix, Inc.    US   

Single puncture bifurcation graft

deployment system

   US7691135    US10690227    10/21/03 Endologix, Inc.    US    Bifurcated
vascular graft and method and apparatus for deploying same    US6951572   
US10639255    8/12/03 Endologix, Inc.    US    Radiation delivery balloon
catheter    US6699170    US09688396    10/16/00 Endologix, Inc.    US    Dual
wire placement catheter    US6689157    US10035729    12/21/01 Endologix, Inc.
   US    Method for delivering radiation to an intraluminal site in the body   
US6685618    US09944649    8/31/01 Endologix, Inc.    US    Radiation delivery
catheters and dosimetry methods    US6491619    US09648563    8/25/00



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

Endologix, Inc.    US    Endoluminal vascular prosthesis    US6331190   
US09483411    1/14/00 Endologix, Inc.    US   

Bifurcated vascular graft deployment

device

   US6210422    US09505038    2/16/00 Endologix, Inc.    US    Method of
deploying bifurcated vascular graft    US6156063    US09086247    5/28/98
Endologix, Inc.    US   

Bifurcated vascular graft deployment

device

   US6090128    US08802478    2/20/97 Endologix, Inc.    US    Axially
non-contracting flexible radially expandable stent    US6083259    US09192803   
11/16/98 Endologix, Inc.    US   

Endovascular prosthesis with improved

sealing means for aneurysmal arterial
disease and method of use

   US5665117    US08620072    3/21/96



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

Endologix, Inc.    US    Apparatus and method of placement of a graft or graft
system       US14172126    2/4/14 Endologix, Inc. and The Cleveland Clinic
Foundation    US    Apparatus and method of placement of a graft or graft system
      US12769506    4/28/10 Endologix, Inc.    US    Stent graft delivery system
      US12429474    4/24/09 ENDOLOGIX INC    WO    ENDOLUMINAL PROSTHESIS
SYSTEMS AND METHODS    WO2016210363A1    PCT/US2016/039414    2016-06-24
ENDOLOGIX INC    JP    MODULAR STENT GRAFT SYSTEMS AND METHODS WITH INFLATABLE
FILL STRUCTURES    JP2017517321A    JP2016569901    2015-05-05 ENDOLOGIX INC   
CN    Endoluminal Prosthesis Systems and Methods       201680037099.X   
2017-12-22



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

ENDOLOGIX INC    JP    DUAL INFLATABLE ARTERIAL PROSTHESIS       2017-534803   
2017-06-28 ENDOLOGIX INC    US    ENDOLUMINAL DEVICE AND POLYMER       62/575827
   2017-10-23 TRIVASCULAR INC    US    Advanced Endovascular Graft   
US9788934B2    US14799656A    2015-07-15 ENDOLOGIX INC    WO    DUAL INFLATABLE
ARTERIAL PROSTHESIS    WO2016109757A1    PCT/US2015/068204    2015-12-30
ENDOLOGIX INC    WO    SYSTEMS AND METHODS WITH FENESTRATED GRAFT AND FILLING
STRUCTURE    WO2017117068A1    PCT/US2016/068575    2016-12-23 ENDOLOGIX INC   
WO    SYSTEMS AND METHODS WITH GRAFT BODY, INFLATABLE FILL CHANNEL, AND FILLING
STRUCTURE    WO2017197313A1    PCT/US2017/032490    2017-05-12



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

ENDOLOGIX INC    PCT    SYSTEMS AND METHODS WITH STENT AND FILLING STRUCTURE   
   PCT/US2017/049482    2017-08-30 ENDOLOGIX INC    PCT    LONGITUDINALLY
EXTENDABLE STENT GRAFT SYSTEMS AND METHODS       PCT/US2018/014920    2018-01-23
ENDOLOGIX INC    PCT    STENT GRAFTS AND METHODS OF ENHANCING FLEXIBILITY OF
STENT GRAFTS BY THERMAL PLEATING       PCT/US2018/042158    2018-7-13 ENDOLOGIX
INC    PCT   

ENDOVASCULAR SYSTEMS,

DEVICES, AND METHODS
ALLOWING FOR BRANCH DEVICE PLACEMENT IN CHANNEL OF MAIN GRAFT

      PCT/US2018/028959    2018-4-23 ENDOLOGIX INC    PCT    ENDOVASCULAR GRAFT
SYSTEMS AND METHODS FOR DEPLOYMENT IN MAIN AND BRANCH ARTERIES      
PCT/US2018/041152    7/6/2018



--------------------------------------------------------------------------------

ENDOLOGIX INC    EP    DUAL CONCENTRIC GUIDEWIRE AND METHODS OF BIFURCATED GRAFT
DEPLOYMENT | DOPPELTER KONZENTRISCHER FÜHRUNGSDRAHT UND VERFAHREN ZUM EINSATZ
EINES VERZWEIGTEN IMPLANTATS | FIL DE GUIDAGE CONCENTRIQUE    EP2117631B1   
EP2008727613A    2008-01-11



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

     

MIXTE ET PROCÉDÉS DE

DÉPLOIEMENT DE GREFFON À DEUX BRANCHES

         ENDOLOGIX INC    EP   

DEVICES FOR REPAIRING

ANEURYSMS | VORRICHTUNG ZUM AUSBESSERN EINES ANEURYSMAS | DISPOSITIFS DE
REPARATION D’ANEVRISMES

   EP1397089B1    EP2002730505A    2002-06-17 ENDOLOGIX INC    EP    CATHETER
SYSTEM | Kathetersystem | Systèmes de cathéter    EP2520320B1    EP2012178965A
   2009-06-30 ENDOLOGIX INC    EP   

DEVICES FOR REPAIRING

ANEURYSMS | VORRICHTUNG ZUM AUSBESSERN EINES ANEURYSMAS | PROTHÈSE POUR LE
TRAITEMENT DES ANÉVRISMES

   EP2260795B1    EP201011024A    2002-06-17 ENDOLOGIX INC    EP    SYSTEMS FOR
ANEURYSM TREATMENT USING FILLING STRUCTURES | SYSTEME ZUR BEHANDLUNG VON
ANEURYSMEN UNTER VERWENDUNG VON FÜLLSTRUKTUREN | SYSTEMES POUR LE TRAITEMENT DE
L’ANEVRISME UTILISANT DES STRUCTURES DE REMPLISSAGE    EP1962722B1   
EP2006850439A    2006-12-18



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

ENDOLOGIX INC    EP    GRAFT SYSTEMS HAVING FILLING STRUCTURES SUPPORTED BY
SCAFFOLDS | TRANSPLANTATIONSSYSTEM MIT DURCH GERÜSTE UNTERSTÜTZTEN
FÜLLSTRUKTUREN | SYSTEMES DE GREFFE PRESENTANT DES STRUCTURES DE REMPLISSAGE
SOUTENUES PAR DES ECHAFAUDAGES    EP1874231B1    EP2006751879A    2006-04-28
ENDOLOGIX INC    EP    GRAFT DEPLOYMENT SYSTEM | IMPLANTAT-ABLAGESYSTEM |
SYSTEME DE DEPLOIEMENT DE TUBE PROTHETIQUE    EP1572034B1    EP2003790040A   
2003-11-25 ENDOLOGIX INC    EP    STENT GRAFT | STENT-IMPLANTAT | GREFFON DE
STENT    EP2459127B1    EP2010806904A    2010-07-27 ENDOLOGIX INC    EP   
STENT-GRAFT WITH POSITIONING ANCHOR | STENT-GRAFT MIT POSITIONIERUNGSVERANKERUNG
| ENDOPROTHESE A ANCRAGE DE POSITIONNEMENT    EP1542616B1    EP2003754880A   
2003-09-22 ENDOLOGIX INC    EP    Systems for endovascular aneurysm treatment |
Systeme zur endovaskulären Aneurysma-Therapie | Systèmes pour le traitement
d’anévrismes endovasculaires    EP2422745B1    EP2011180827A    2005-07-22



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

ENDOLOGIX INC    EP    Catheter system | Kathetersystem | Système de cathéter   
EP2293838B1    EP2009774381A    2009-06-30 ENDOLOGIX INC    EP    Systems for
endovascular aneurysm treatment | Systeme zur Behandlung von endovaskulären
Aneurysmen | Systèmes pour le traitement d’anévrisme endovasculaire   
EP1778131B1    EP2005773726A    2005-07-22 ENDOLOGIX INC    EP    IMPLANTABLE
VASCULAR GRAFT | IMPLANTIERBARE GEFÄSSPROTHESE | GREFFE VASCULAIRE IMPLANTABLE
   EP1333787B1    EP2001990900A    2001-11-08 ENDOLOGIX INC    EP    Bifurcated
vascular graft and method and apparatus for deploying same | Abzweigendes
Gefässtransplantat sowie Verfahren und Gerät zu dessen Entfaltung | Implant
vasculaire à deux branches, procédé et appareil pour sa mise en place   
EP1009325B1    EP1998906274A    1998-02-06 ENDOLOGIX INC    EP    SINGLE
PUNCTURE BIFURCATION GRAFT DEPLOYMENT SYSTEM | EINE EINZIGE PUNKTION ERFORDENDES
ENTFALTUNGSSYSTEM FÜR EIN GEFÄSSIMPLANTAT MIT VERZWEIGUNG | SYSTEME DE
DEPLOIEMENT D’UNE GREFFE AU NIVEAU D’UNE BIFURCATION, A L’AIDE D’UN SEUL ORIFICE
   EP1159024B1    EP2000916167A    2000-03-07



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

ENDOLOGIX INC    EP    SELF EXPANDING BIFURCATED ENDOVASCULAR PROSTHESIS |
SELBSTEXPANDIERENDE, SICH VERZWEIGENDE, ENDOVASKULARE PROTHESE | PROTHESE
ENDOVASCULAIRE BIFURQUEE A DILATATION AUTOMATIQUE    EP1087729B1   
EP1999957012A    1999-05-28 ENDOLOGIX INC    EP    ENDOLUMINAL VASCULAR
PROSTHESIS | PROTHESE IM
INNEREN EINES GEFÄSSES |
PROTHESE VASCULAIRE
ENDOLUMINALE    EP1059893B1    EP1998930137A    1998-06-15 ENDOLOGIX INC    EP
   ENDOLUMINAL VASCULAR PROSTHESIS | ENDOLUMINALE VASKULÄRE PROTHESE | PROTHESE
VASCULAIRE ENDOLUMINALE    EP1146833B1    EP1999973254A    1999-11-10 ENDOLOGIX
INC    EP    DUAL INFLATABLE ARTERIAL PROSTHESIS | DOPPELTE AUFBLASBARE
ARTERIENPROTHESE | DOUBLE PROTHÈSE ARTÉRIELLE GONFLABLE    EP3240508A1   
EP2015876323A    2015-12-30 ENDOLOGIX INC    EP    FORMING HYDROGELS AND
MATERIALS THEREFOR | HERSTELLUNG VON HYDROGELEN UND MATERIALIEN DAFÜR |
FORMATION D’HYDROGELS ET MATÉRIAUX POUR CEUX-CI    EP3113722A4    EP2015758921A
   2015-03-06



--------------------------------------------------------------------------------

ENDOLOGIX INC    EP    MODULAR STENT GRAFT SYSTEMS AND METHODS WITH INFLATABLE
FILL STRUCTURES | MODULARE STENTPROTHESENSYSTEME UND VERFAHREN MIT AUFBLASBAREN
   EP3148483A4    EP2015800658A    2015-05-05



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

      FÜLLSTRUKTUREN | SYSTÈMES ET PROCÉDÉS DE GREFFE D’ENDOPROTHÈSE MODULAIRE
COMPRENANT DES STRUCTURES DE REMPLISSAGE GONFLABLES          ENDOLOGIX INC    EP
   LOCKING ASSEMBLY FOR COUPLING GUIDEWIRE TO DELIVERY SYSTEM |
VERRIEGELUNGSANORDNUNG ZUR KOPPLUNG EINES FÜHRUNGSDRAHTS AN EIN AUSGABESYSTEM |
ENSEMBLE DE VERROUILLAGE POUR ACCOUPLER UN FIL-GUIDE À UN SYSTÈME DE
DISTRIBUTION    EP3139860A1    EP2016790254A    2016-06-29 ENDOLOGIX INC    EP
   FILLING STRUCTURE FOR A GRAFT SYSTEM AND METHODS OF USE | FÜLLSTRUKTUR FÜR
EIN PROTHESENSYSTEM UND VERWENDUNGSVERFAHREN | STRUCTURE DE REMPLISSAGE POUR UN
SYSTÈME DE GREFFE ET PROCÉDÉ D’UTILISATION    EP2519191A4    EP2010841580A   
2010-12-21 ENDOLOGIX INC    EP    METHOD FOR FORMING MATERIALS IN SITU WITHIN A
MEDICAL DEVICE | VERFAHREN ZUR HERSTELLUNG VON MATERIALIEN IN SITU IN EINER
MEDIZINISCHEN VORRICHTUNG | MÉTHODE DE FORMATION DE MATÉRIAUX IN SITU DANS UN
DISPOSITIF MÉDICAL    EP2968692A1    EP2014712991A    2014-03-07



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

ENDOLOGIX INC    EP    DOCKING APPARATUS AND METHODS OF USE | ANDOCKVORRICHTUNG
UND VERWENDUNGSVERFAHREN | APPAREIL DE FIXATION ET PROCÉDÉS D’UTILISATION   
EP2299933A4    EP2009770704A    2009-06-04 ENDOLOGIX INC    EP    SEALING
APPARATUS AND METHODS OF USE | VERSCHLUSSGERÄT UND ANWENDUNGSVERFAHREN |
DISPOSITIF DE FERMETURE ET PROCÉDÉS D’UTILISATION ASSOCIÉS    EP2299931A4   
EP2009759453A    2009-06-04 ENDOLOGIX INC    EP    BIFURCATED GRAFT DEPLOYMENT
SYSTEMS AND METHODS | SYSTEME UND VERFAHREN ZUR FREISETZUNG EINER
BIFURKATIONSPROTHESE | SYSTÈMES DE DÉPLOIEMENT DE GREFFON À PLUSIEURS BRANCHES,
ET PROCÉDÉS    EP2268227A4    EP2009730087A    2009-04-10 ENDOLOGIX INC    EP   
METHOD AND SYSTEM FOR ENDOVASCULAR ANEURYSM TREATMENT | VERFAHREN UND SYSTEM ZUR
ENDOVASKULÄREN BEHANDLUNG VON ANEURYSMEN | PROCÉDÉ ET SYSTÈME POUR TRAITEMENT
D’ANÉVRISME ENDOVASCULAIRE    EP2693980A1    EP2012716880A    2012-04-06



--------------------------------------------------------------------------------

ENDOLOGIX INC    EP    STENT GRAFT DELIVERY SYSTEM | STENTGRAFT-ABLAGESYSTEM |
SYSTÈME DE MISE EN PLACE D ENDOPROTHÈSE VASCULAIRE    EP2278939A4   
EP2009733719A    2009-04-24



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

ENDOLOGIX INC    EP    CATHETER SYSTEM AND METHODS OF USING SAME |
KATHETERSYSTEM UND VERFAHREN ZU SEINER VERWENDUNG | SYSTÈME DE CATHÉTER ET SES
PROCÉDÉS D’UTILISATION    EP2680915A1    EP2012709432A    2012-02-29 ENDOLOGIX
INC    EP    APPARATUS AND METHOD OF PLACEMENT OF A GRAFT OR GRAFT SYSTEM |
VORRICHTUNG UND VERFAHREN ZUR POSITIONIERUNG EINER GEFÄSSPROTHESE BZW. EINES
GEFÄSSPROTHESENSYSTEMS | APPAREIL ET PROCÉDÉ DE DISPOSITION DE GREFFE OU DE
SYSTÈME DE GREFFE    EP2635241A2    EP2011781956A    2011-11-02 ENDOLOGIX INC   
EP    APPARATUS AND METHOD OF PLACEMENT OF A GRAFT OR GRAFT SYSTEM | VORRICHTUNG
UND VERFAHREN ZUR POSITIONIERUNG EINER GEFÄSSPROTHESE BZW. EINES
GEFÄSSPROTHESENSYSTEMS | APPAREIL ET PROCÉDÉ DE PLACEMENT D’UNE GREFFE OU D’UN
SYSTÈME DE GREFFE    EP2429452A1    EP2010717383A    2010-04-28 ENDOLOGIX INC   
WO    SYSTEMS AND METHODS WITH GRAFT BODY, INFLATABLE FILL CHANNEL, AND FILLING
STRUCTURE | SYSTÈMES ET PROCÉDÉS À CORPS DE GREFFE, CANAL DE REMPLISSAGE
GONFLABLE ET STRUCTURE DE REMPLISSAGE    WO2017197313A1    PCT/US2017/32490A   
2017-05-12



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

ENDOLOGIX INC    WO    SYSTEMS AND METHODS WITH FENESTRATED GRAFT AND FILLING
STRUCTURE | SYSTÈMES ET PROCÉDÉS AVEC GREFFON FENESTRÉ ET STRUCTURE DE
REMPLISSAGE    WO2017117068A1    PCT/US2016/68575A    2016-12-23 ENDOLOGIX INC
   WO    LOCKING ASSEMBLY FOR COUPLING GUIDEWIRE TO DELIVERY SYSTEM | ENSEMBLE
DE VERROUILLAGE POUR ACCOUPLER UN FIL-GUIDE À UN SYSTÈME DE DISTRIBUTION   
WO2017004265A1    PCT/US2016/40197A    2016-06-29 ENDOLOGIX INC    WO   
ENDOLUMINAL PROSTHESIS SYSTEMS AND METHODS | SYSTÈMES ET PROCÉDÉS DE PROTHÈSE
ENDOLUMINALE    WO2016210363A1    PCT/US2016/39414A    2016-06-24 ENDOLOGIX INC
   WO    DUAL INFLATABLE ARTERIAL PROSTHESIS | DOUBLE PROTHÈSE ARTÉRIELLE
GONFLABLE    WO2016109757A1    PCT/US2015/68204A    2015-12-30 ENDOLOGIX INC   
WO    MODULAR STENT GRAFT SYSTEMS AND METHODS WITH INFLATABLE FILL STRUCTURES |
SYSTÈMES ET PROCÉDÉS DE GREFFE D’ENDOPROTHÈSE MODULAIRE COMPRENANT DES
STRUCTURES DE REMPLISSAGE GONFLABLES    WO2015183489A1    PCT/US2015/29292A   
2015-05-05



--------------------------------------------------------------------------------

ENDOLOGIX INC    WO    FORMING HYDROGELS AND MATERIALS THEREFOR | FORMATION
D’HYDROGELS ET MATÉRIAUX POUR CEUX-CI    WO2015134906A1    PCT/US2015/19251A   
2015-03-06



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

ENDOLOGIX INC    WO    METHOD FOR FORMING MATERIALS IN SITU WITHIN A MEDICAL
DEVICE | MÉTHODE DE FORMATION DE MATÉRIAUX IN SITU DANS UN DISPOSITIF MÉDICAL   
WO2014159093A1    PCT/US2014/21928A    2014-03-07 ENDOLOGIX INC    WO    METHOD
AND SYSTEM FOR ENDOVASCULAR ANEURYSM TREATMENT | PROCÉDÉ ET SYSTÈME POUR
TRAITEMENT D’ANÉVRISME ENDOVASCULAIRE    WO2012139054A1    PCT/US2012/32612A   
2012-04-06 ENDOLOGIX INC    WO    APPARATUS AND METHOD OF PLACEMENT OF A GRAFT
OR GRAFT SYSTEM | APPAREIL ET PROCÉDÉ DE DISPOSITION DE GREFFE OU DE SYSTÈME DE
GREFFE    WO2012061526A3    PCT/US2011/59012A    2011-11-02 ENDOLOGIX INC    WO
   CATHETER SYSTEM AND METHODS OF USING SAME | SYSTÈME DE CATHÉTER ET SES
PROCÉDÉS D’UTILISATION    WO2012118901A1    PCT/US2012/27151A    2012-02-29
ENDOLOGIX INC    WO    METHODS AND SYSTEMS FOR TREATING ANEURYSMS | PROCÉDÉS ET
SYSTÈMES DE TRAITEMENT D’ANÉVRISMES    WO2012100059A1    PCT/US2012/21878A   
2012-01-19 ENDOLOGIX INC    WO    DEVICES AND METHODS TO TREAT VASCULAR
DISSECTIONS | DISPOSITIFS ET PROCÉDÉS DE TRAITEMENT DE DISSECTIONS VASCULAIRES
   WO2012068298A1    PCT/US2011/61061A    2011-11-16



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

ENDOLOGIX INC    WO    STENT GRAFT | ENDOPROTHÈSE COUVERTE    WO2011017123A3   
PCT/US2010/43432A    2010-07-27 ENDOLOGIX INC    WO    STENT GRAFT |
ENDOPROTHÈSE COUVERTE    WO2011008989A3    PCT/US2010/42181A    2010-07-15
ENDOLOGIX INC    WO    PERCUTANEOUS METHOD AND DEVICE TO TREAT DISSECTIONS |
PROCÉDÉ ET DISPOSITIF PERCUTANÉS POUR TRAITER DES DISSECTIONS    WO2010127305A3
   PCT/US2010/33274A    2010-04-30 ENDOLOGIX INC    WO    APPARATUS AND METHOD
OF PLACEMENT OF A GRAFT OR GRAFT SYSTEM | APPAREIL ET PROCÉDÉ DE PLACEMENT D’UNE
GREFFE OU D’UN SYSTÈME DE GREFFE    WO2010127040A1    PCT/US2010/32843A   
2010-04-28 ENDOLOGIX INC    WO    BIFURCATED GRAFT DEPLOYMENT SYSTEMS AND
METHODS | SYSTÈMES DE DÉPLOIEMENT DE GREFFON À PLUSIEURS BRANCHES, ET PROCÉDÉS
   WO2009126906A8    PCT/US2009/40239A    2009-04-10 ENDOLOGIX INC    WO   
CATHETER SYSTEM | SYSTÈME DE CATHÉTER    WO2010002931A1    PCT/US2009/49316A   
2009-06-30



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

ENDOLOGIX INC    WO   

DESIGN AND METHOD OF

PLACEMENT OF A GRAFT OR GRAFT SYSTEM | CONCEPTION ET PROCÉDÉ DE MISE EN PLACE
D’UN GREFFON OU D’UN SYSTÈME DE GREFFONS | CONCEPTION ET PROCÉDÉ DE MISE EN
PLACE D’UN GREFFON OU D’UN SYSTÈME DE GREFFONS

   WO2009105699A1    PCT/US2009/34755A    2009-02-20 ENDOLOGIX INC    WO   
METHOD AND AGENT FOR IN-SITU STABILIZATION OF VASCULAR TISSUE | PROCÉDÉ ET AGENT
DE STABILISATION <I>IN SITU</I> DU TISSU VASCULAIRE    WO2009064806A1   
PCT/US2008/83267A    2008-11-12 ENDOLOGIX INC    WO    STENT | ENDOPROTHÈSE
VASCULAIRE    WO2009055615A1    PCT/US2008/81022A    2008-10-23 ENDOLOGIX INC   
DE    EINE EINZIGE PUNKTION ERFORDENDES ENTFALTUNGSSYSTEM FÜR EIN
GEFÄSSIMPLANTAT MIT VERZWEIGUNG    DE60031381T2    DE60031381A    2000-03-07
ENDOLOGIX INC    DE    SELBSTEXPANDIERENDE, SICH VERZWEIGENDE, ENDOVASKULARE
PROTHESE    DE69933560T2    DE69933560A    1999-05-28 ENDOLOGIX INC    DE   
ENDOLUMINALE VASKULÄRE PROTHESE    DE69927055T2    DE69927055A    1999-11-10



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

ENDOLOGIX INC    AU    Bifurcated vascular graft and method and apparatus for
deploying same | Bifurcated vascular graft deployment device    AU725117B2   
AU199861540A    1998-02-06 ENDOLOGIX INC    AU    Implantable vascular graft   
AU200230661A    AU200230661A    2001-11-08 ENDOLOGIX INC    EP    DEVICES FOR
REPAIRING ANEURYSMS    EP1397089    EP02730505.1    2017-04-19 ENDOLOGIX INC   
EP    DEVICES FOR REPAIRING ANEURYSMS    EP1397089    EP02730505.1    2017-04-19
ENDOLOGIX INC    EP    DEVICES FOR REPAIRING ANEURYSMS    EP1397089   
EP02730505.1    2017-04-19 ENDOLOGIX INC    EP    DEVICES FOR REPAIRING
ANEURYSMS    EP2260795    EP10011024.6    2016-05-25



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

ENDOLOGIX INC    EP    DEVICES FOR REPAIRING ANEURYSMS    EP2260795   
EP10011024.6    2016-05-25 ENDOLOGIX INC    EP    DEVICES FOR REPAIRING
ANEURYSMS    EP2260795    EP10011024.6    2016-05-25 ENDOLOGIX INC    EP   
DEVICES FOR REPAIRING ANEURYSMS    EP2260795    EP10011024.6    2016-05-25
ENDOLOGIX INC    EP    DEVICES FOR REPAIRING ANEURYSMS    EP2260795   
EP10011024.6    2016-05-25 ENDOLOGIX INC    EP    ADVANCED KINK-RESISTANT STENT
GRAFT    EP2833827    13714471.3    2018-01-31 ENDOLOGIX INC    EP    ADVANCED
KINK-RESISTANT STENT GRAFT    EP2833827    13714471.3    2018-01-31



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

ENDOLOGIX INC    EP    LOW PROFILE STENT GRAFT AND DELIVERY SYSTEM      
EP13717893.5    2014-11-06 ENDOLOGIX INC    EP    MODULAR STENT GRAFT SYSTEMS
AND METHODS WITH INFLATABLE FILL STRUCTURES       EP15800658.5    2016-11-21
ENDOLOGIX INC    EP    ANEURYSM SAC ACCESS CONDUIT       15852460.3   
2017-04-12 ENDOLOGIX INC    EP    DUAL INFLATABLE ARTERIAL PROSTHESIS      
15876323.5    2017-07-13 ENDOLOGIX INC    EP    Endoluminal Prosthesis Systems
and Methods       16815450.8    2017-12-19 ENDOLOGIX INC    CN    MODULAR STENT
GRAFT SYSTEMS AND METHODS WITH INFLATABLE FILL STRUCTURES       2015800393484   
2017-01-19



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

ENDOLOGIX INC    CN    DUAL INFLATABLE ARTERIAL PROSTHESIS       2015800763903
   2017-08-17 ENDOLOGIX INC    JP    MODULAR STENT GRAFT SYSTEMS AND METHODS
WITH INFLATABLE FILL STRUCTURES       2016-569901    2016-11-28 ENDOLOGIX INC   
CN    Endoluminal Prosthesis Systems and Methods       201680037099.X   
2017-12-22 ENDOLOGIX INC    JP    DUAL INFLATABLE ARTERIAL PROSTHESIS      
2017-534803    2017-06-28 ENDOLOGIX INC    JP    Endoluminal Prosthesis Systems
and Methods       PCT/US2016/039414    2017-12-22



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

NELLIX INC.    US    Stent-graft with positioning anchor    US9814612B2   
US14697433A    2015-10-21 NELLIX INC.    US    System and methods for
endovascular aneurysm treatment    US9737425B2    US14537749A    2014-11-10
NELLIX INC.    US    Stent graft delivery system    US9730700B2    US14586110A
   2015-04-23 NELLIX INC.    US    Methods for deploying a positioning anchor
with a stent-graft    US9113999B2    US11876458A    2007-10-22 NELLIX INC.    US
   Sealing apparatus and methods of use    US8945199B2    US12478225A   
2009-06-04 NELLIX INC.    US    Stent graft delivery system    US8926682B2   
US13243941A    2011-09-23



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

NELLIX INC.    US    System and methods for endovascular aneurysm treatment   
US8906084B2    US12684074A    2010-01-07 NELLIX INC.    US    Graft systems
having filling structures supported by scaffolds and methods for their use   
US8870941B2    US13285897A    2011-10-31 NELLIX INC.    US    STENT GRAFT
DELIVERY SYSTEM    US20180028192A1    US15676869A    2017-08-14 NELLIX INC.   
US    SEALING APPRATUS AND METHODS OF USE    US20150148892A1    US14612048A   
2015-02-02 NELLIX INC.    US    GRAFT SYSTEMS HAVING FILLING STRUCTURES
SUPPORTED BY SCAFFOLDS AND METHODS FOR THEIR USE    US10022249    US14525019A   
2014-10-27 NELLIX, INC.    US    System and methods of Endovascular Aneurysm
Treatment       14/682414    8/21/17



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

Nellix, Inc.    US    Vascular stent-graft apparatus and forming method   
US6695833    US09671550    9/27/00 ENDOLOGIX INC    EP    Systems for
endovascular aneurysm treatment | Systeme zur Behandlung von endovaskulären
Aneurysmen | Systèmes pour le traitement d’anévrisme endovasculaire   
EP1778131B1    EP2005773726A    2005-07-22 NELLIX INC.    EP    Method for
forming a vascular stent-graft | Verfahren zur Herstellung eines vaskulären
Stent-Grafts | Procédé de formation d’un stent-greffe vasculaire.    EP1355587B1
   EP2001973590A    2001-09-26 NELLIX INC    EP    METHODS AND SYSTEMS FOR
ANEURYSM TREATMENT USING FILLING STRUCTURES | VERFAHREN UND SYSTEME ZUR
BEHANDLUNG VON ANEURYSMEN UNTER VERWENDUNG VON FÜLLSTRUKTUREN | PROCEDES ET
SYSTEMES POUR LE TRAITEMENT DE L’ANEVRISME UTILISANT DES STRUCTURES DE
REMPLISSAGE    EP1962722A4    EP2006850439A    2006-12-18 ENDOLOGIX INC    EP   
Systems for endovascular aneurysm treatment | Systeme zur endovaskulären
Aneurysma-Therapie | Systèmes pour le traitement d’anévrismes endovasculaires   
EP2422745A1    EP2011180827A    2005-07-22



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

ENDOLOGIX INC    EP    DOCKING APPARATUS AND METHODS OF USE | ANDOCKVORRICHTUNG
UND VERWENDUNGSVERFAHREN | APPAREIL DE FIXATION ET PROCÉDÉS D’UTILISATION   
EP2299933A1    EP2009770704A    2009-06-04 ENDOLOGIX INC    EP    SEALING
APPARATUS AND METHODS OF USE | VERSCHLUSSGERÄT UND ANWENDUNGSVERFAHREN |
DISPOSITIF DE FERMETURE ET PROCÉDÉS D’UTILISATION ASSOCIÉS    EP2299931A1   
EP2009759453A    2009-06-04 ENDOLOGIX INC    EP    STENT GRAFT DELIVERY SYSTEM |
STENTGRAFT-ABLAGESYSTEM | SYSTÈME DE MISE EN PLACE D ENDOPROTHÈSE VASCULAIRE   
EP2278939A1    EP2009733719A    2009-04-24 ENDOLOGIX INC    EP    GRAFT SYSTEMS
HAVING FILLING STRUCTURES SUPPORTED BY SCAFFOLDS | TRANSPLANTATIONSSYSTEM MIT
DURCH GERÜSTE UNTERSTÜTZTEN FÜLLSTRUKTUREN | SYSTEMES DE GREFFE PRESENTANT DES
STRUCTURES DE REMPLISSAGE SOUTENUES PAR DES ECHAFAUDAGES    EP1874231A2   
EP2006751879A    2006-04-28 ENDOLOGIX INC    EP    STENT-GRAFT WITH POSITIONING
ANCHOR | STENT-GRAFT MIT POSITIONIERUNGSVERANKERUNG | ENDOPROTHESE A ANCRAGE DE
POSITIONNEMENT    EP1542616A2    EP2003754880A    2003-09-22



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

NELLIX INC.    WO    FILLING STRUCTURE FOR A GRAFT SYSTEM AND METHODS OF USE |
STRUCTURE DE REMPLISSAGE POUR UN SYSTÈME DE GREFFE ET PROCÉDÉ D’UTILISATION   
WO2011082040A1    PCT/US2010/061621    2010-12-21 NELLIX INC.    WO    DOCKING
APPARATUS AND METHODS OF USE | APPAREIL DE FIXATION ET PROCÉDÉS D’UTILISATION   
WO2009158170A1    PCT/US2009/046308    2009-06-04 NELLIX INC.    WO    SEALING
APPARATUS AND METHODS OF USE | DISPOSITIF DE FERMETURE ET PROCÉDÉS D’UTILISATION
ASSOCIÉS | DISPOSITIF DE FERMETURE ET PROCÉDÉS D’UTILISATION ASSOCIÉS   
WO2009149294A1    PCT/US2009/046310    2009-06-04 NELLIX INC.    WO    STENT
GRAFT DELIVERY SYSTEM | SYSTÈME DE MISE EN PLACE D’ENDOPROTHÈSE VASCULAIRE |
SYSTÈME DE MISE EN PLACE D’ENDOPROTHÈSE VASCULAIRE    WO2009132309A1   
PCT/US2009/041718    2009-04-24 NELLIX INC.    WO    GRAFT ENDOFRAME HAVING
AXIALLY VARIABLE CHARACTERISTICS | ENDOCADRE DE GREFFE AYANT DES
CARACTÉRISTIQUES VARIABLES AXIALEMENT    WO2009103011A1    PCT/US2009/034136   
2009-02-13 TRIVASCULAR INC.    US    Endovascular graft    US9867727B2   
US14320773A    2014-07-01



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

TRIVASCULAR INC.    US    Advanced endovascular graft    US9788934B2   
US14799656A    2015-07-15 TRIVASCULAR INC.    US    Endovascular graft for
aneurysms involving major branch vessels    US9724186B2    US14050835A   
2013-10-10 TRIVASCULAR INC.    US    System and method of pivoted stent
deployment    US9713523B2    US14452343A    2014-08-05 TRIVASCULAR INC.    US   
Systems and methods for guidewire crossover for bifurcated prostheses   
US9655754B2    US14323059A    2014-07-03 TRIVASCULAR INC.    US    Bifurcated
endovascular prosthesis having tethered contralateral leg    US9585774B2   
US14823076A    2015-08-11 TRIVASCULAR INC.    US    PTFE layers and methods of
manufacturing    US9549829B2    US14458349A    2014-08-13



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

TRIVASCULAR INC.    US    Delivery catheter for endovascular device   
US9498363B2    US13835491A    2013-03-15 TRIVASCULAR INC    US    Low profile
stent and delivery system    US9463101B2    US14923477A    2015-10-27
TRIVASCULAR INC.    US    PTFE layers and methods of
manufacturing    US9446553B2    US14230318A    2014-03-31 TRIVASCULAR INC.    US
   Endovascular graft joint and method for manufacture    US9351858B2   
US14704013A    2015-05-05 TRIVASCULAR INC.    US    Non-degradable, low
swelling, water soluble radiopaque hydrogel polymer    US9308301B2   
US13089960A    2011-04-19 TRIVASCULAR INC.    US    Endovascular delivery system
with an improved radiopaque marker scheme    US9233015B2    US13803050A   
2013-03-14



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

TRIVASCULAR INC.    US    Low profile stent graft and delivery system   
US9192462B2    US13803037A    2013-03-14 TRIVASCULAR INC.    US    Fenestrated
inflatable graft    US9144486B2    US13652471A    2012-10-15 TRIVASCULAR INC.   
US    Bifurcated endovascular prosthesis having tethered contralateral leg   
US9132025B2    US13803067A    2013-03-14 TRIVASCULAR INC.    US    Endovascular
delivery system with flexible and torqueable hypotube    US9066828B2   
US13803062A    2013-03-14 TRIVASCULAR INC.    US    Endovascular graft joint and
method for manufacture    US9050754B2    US12729182A    2010-03-22 TRIVASCULAR
INC.    US    Durable stent graft with tapered struts and stable delivery
methods and devices    US8992595B2    US13799207A    2013-03-13



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

TRIVASCULAR INC.    US    In vitro testing of endovascular device    US8978448B2
   US13649066A    2012-10-10 TRIVASCULAR INC.    US    Advanced endovascular
graft delivery system and method of treatment    US8900288B2    US12566104A   
2009-09-24 TRIVASCULAR INC.    US    Method of delivering advanced endovascular
graft and system    US8864814B2    US13246651A    2011-09-27 TRIVASCULAR INC.   
US    PTFE layers and methods of
manufacturing    US8840824B2    US12910281A    2010-10-22 TRIVASCULAR INC.    US
   Endovascular graft    US8801769B2    US13737351A    2013-01-09 TRIVASCULAR
INC.    US    Apparatus for manufacturing an endovascular graft section   
US8783316B2    US12697504A    2010-02-01



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

TRIVASCULAR INC.    US    PTFE layers and methods of
manufacturing    US8728372B2    US12915636A    2010-10-29 TRIVASCULAR INC.    US
   Advanced endovascular graft    US8709065B2    US12491336A    2009-06-25
TRIVASCULAR INC.    US    Virtual prototyping and testing for medical device
development    US8666714B2    US13523765A    2012-06-14 TRIVASCULAR INC.    US
   Asymmetric stent apparatus and method    US8663309B2    US11861828A   
2007-09-26 TRIVASCULAR INC.    US    Endovascular graft    US8361136B2   
US12566793A    2009-09-25 TRIVASCULAR INC.    US    Endovascular graft joint and
method for manufacture    US8348989B2    US11429735A    2006-05-08



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

TRIVASCULAR INC.    US    Delivery system and method for bifurcated graft   
US8328861B2    US11941434A    2007-11-16 TRIVASCULAR INC.    US    Endovascular
graft and method of delivery    US8241346B2    US13246643A    2011-09-27
TRIVASCULAR INC.    US    Inflatable porous implants and methods for drug
delivery    US8267989B2    US12860364A    2010-08-20 TRIVASCULAR INC.    US   
Inflatable intraluminal graft    US8226708B1    US10168053A    2002-06-14
TRIVASCULAR INC.    US    Stent and delivery system for deployment thereof   
US8226701B2    US11861756A    2007-09-26 TRIVASCULAR INC.    US    Virtual
prototyping and testing for medical device development    US8224632B2   
US12904994A    2010-10-14



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

TRIVASCULAR INC.    US    Dual chamber cuff structure    US8216297B2   
US11504434A    2006-08-14 TRIVASCULAR INC.    US    Barbed radially expandable
stent    US8167927B2    US13245661A    2011-09-26 TRIVASCULAR INC.    US   
Securement assembly and method for expandable endovascular device    US8083789B2
   US11941450A    2007-11-16 TRIVASCULAR INC.    US    System and method of
pivoted stent deployment    US8066755B2    US11861716A    2007-09-26 TRIVASCULAR
INC.    US    Constant force material delivery system and method    US7971751B2
   US12724068A    2010-03-15 TRIVASCULAR INC.    US    Passive hemostatic sheath
valve    US7901379B2    US11298285A    2005-12-09



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

TRIVASCULAR INC.    US    Virtual prototyping and testing for medical device
development    US7840393B1    US09679725A    2000-10-04 TRIVASCULAR INC.    US
   Inflatable porous implants and methods for drug delivery    US7803178B2   
US10769532A    2004-01-30 TRIVASCULAR INC.    US    Advanced endovascular graft
   US7766954B2    US11333595A    2006-01-17 TRIVASCULAR INC.    US    Constant
force material delivery system and method    US7708163B2    US11360077A   
2006-02-23 TRIVASCULAR INC.    US    Endovascular graft joint and method for
manufacture    US7682475B2    US11870748A    2007-10-11 TRIVASCULAR INC.    US
   Method for manufacturing an endovascular graft section    US7678217B2   
US11522490A    2006-09-15



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

TRIVASCULAR INC.    US    Inflatable implant    US7632291B2    US10461853A   
2003-06-13 TRIVASCULAR INC.    US    Endovascular graft    US7615071B2   
US11390732A    2006-03-28 TRIVASCULAR INC.    US    Delivery system and method
for
expandable intracorporeal device    US7338518B2    US11201028A    2005-08-10
TRIVASCULAR INC.    US    Passive hemostatic sheath valve    US7241276B2   
US10636871A    2003-08-06 TRIVASCULAR INC.    US    Advanced endovascular graft
   US7147660B2    US10327711A    2002-12-20 TRIVASCULAR INC.    US    Kink
resistant endovascular graft    US7150758B2    US10384103A    2003-03-06



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

TRIVASCULAR INC.    US    Radially expandable stent    US7147661B2   
US10029559A    2001-12-20 TRIVASCULAR INC.    US    Method and apparatus for
shape forming endovascular graft material    US7147455B2    US10868292A   
2004-06-14 TRIVASCULAR INC.    US    Method for manufacturing an endovascular
graft section    US7125464B2    US10029557A    2001-12-20 TRIVASCULAR INC.    US
   Endovascular graft    US7081129B2    US10132754A    2002-04-24 TRIVASCULAR
INC.    US    Endovascular graft joint and method for manufacture    US7090693B1
   US10029584A    2001-12-20 TRIVASCULAR INC.    US    Delivery system and
method for
expandable intracorporeal device    US7066951B2    US10419312A    2003-04-17



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

TRIVASCULAR INC.    US    Method and apparatus for shape forming endovascular
graft material    US6776604B1    US10029570A    2001-12-20 TRIVASCULAR INC.   
US    Delivery system and method for bifurcated endovascular graft   
US6761733B2    US09917371A    2001-07-27 TRIVASCULAR INC.    US    Delivery
system and method for endovascular graft    US6733521B2    US09834278A   
2001-04-11 TRIVASCULAR INC.    US    Delivery system and method for
expandable intracorporeal device    US6602280B2    US09774733A    2001-01-31
TRIVASCULAR INC.    US    Endovascular graft    US6395019B2    US09133978A   
1998-08-14 TRIVASCULAR INC    US    ENDOVASCULAR GRAFT    US20170348125A1   
US15686214A    2017-08-25



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

TRIVASCULAR INC    US    ADVANCED ENDOVASCULAR GRAFT    US20170348087A1   
US15686218A    2017-08-25 TRIVASCULAR INC    US    ENDOVASCUALR GRAFT FOR
ANEURYSMS INVOLVING MAJOR BRANCH VESSELS    US20170296327A1    US15638559A   
2017-06-30 TRIVASCULAR INC    US    SYSTEMS AND METHODS FOR GUIDEWIRE CROSSOVER
FOR BIFURCATED PROSTHESES    US20170216064A1    US15491074A    2017-04-19
TRIVASCULAR INC    US    Low Profile Stent Graft and Delivery System   
US9987123    US15263469A    2016-09-13 TRIVASCULAR INC    US    BIFURCATED
ENDOVASCULAR PROSTHESIS HAVING TETHERED CONTRALATERAL LEG    US20170035549A1   
US15299542A    2016-10-21 TRIVASCULAR INC.    US    DELIVERY CATHETER FOR
ENDOVASCULAR DEVICE    US20170035590A1    US15298166A    2016-10-19



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

TRIVASCULAR INC    US    PTFE LAYERS AND METHODS OF MANUFACTURING   
US20160367354A1    US15251011A    2016-08-30 TRIVASCULAR INC    US   
ENDOVASCULAR DELIVERY SYSTEM WITH AN IMPROVED RADIOPAQUE MARKER SCHEME   
US10034787    US14970621A    2015-12-16 TRIVASCULAR INC    US    NON-DEGRADABLE,
LOW SWELLING, WATER SOLUBLE RADIOPAQUE HYDROGEL POLYMER    US20160193392A1   
US15068415A    2016-03-11 TRIVASCULAR INC.    US    INTERNAL ILIAC PRESERVATION
DEVICES AND METHODS    US9956101    US14958085A    2015-12-03 TRIVASCULAR INC.
   US    STENT GRAFT DELIVERY SYSTEM WITH ACCESS CONDUIT    US20160113796A1   
US14920828A    2015-10-22 TRIVASCULAR INC.    US    ENDOVASCULAR DELIVERY SYSTEM
WITH FLEXIBLE AND TORQUEABLE HYPOTUBE    US20150265446A1    US14717080A   
2015-05-20



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

TRIVASCULAR INC.    US    INFLATABLE OCCLUSION WIRE- BALLOON FOR AORTIC
APPLICATIONS    US20150250481A1    US14643217A    2015-03-10 TRIVASCULAR INC.   
US    ADVANCED ENDOVASCULAR GRAFT AND DELIVERY SYSTEM    US20150164667A1   
US14631818A    2015-02-25 TRIVASCULAR INC.    US    DURABLE STENT GRAFT WITH
TAPERED STRUTS AND STABLE DELIVERY METHODS AND DEVICES    US20150157479A1   
US14615337A    2015-02-05 TRIVASCULAR INC.    US    TANDEM MODULAR ENDOGRAFT   
US20150088244A1    US14492674A    2014-09-22 TRIVASCULAR INC.    US    ENDOLEAK
ISOLATION SLEEVES AND METHODS OF USE    US20150073523A1    US14481834A   
2014-09-09 TRIVASCULAR INC.    US    GATE WIRE FOR CONTRALATERAL LEG ACCESS   
US20140194970A1    US14151373A    2014-01-09



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

TRIVASCULAR INC.    US    SAC LINER FOR ANEURYSM REPAIR    US20140194973A1   
US14151195A    2014-01-09 TRIVASCULAR INC.    US    ASYMMETRIC STENT APPARATUS
AND METHOD    US20140135899A1    US14157350A    2014-01-16 TRIVASCULAR INC.   
US    LOW PROFILE STENT GRAFT AND DELIVERY SYSTEM    US20130268056A1   
US13803033A    2013-03-14 TRIVASCULAR INC.    US    ADVANCED KINK RESISTANT
STENT GRAFT    US9993328    US13803046A    2013-03-14 TRIVASCULAR INC.    US   
VASCULAR GRAFT HAVING
LIMITED END STRUCTURE    US20130096665A1    US13650705A    2012-10-12
TRIVASCULAR INC.    US    INFLATABLE INTRALUMINAL GRAFT    US20120265290A1   
US13532887A    2012-06-26



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

TRIVASCULAR INC.    US    ADVANCED ENDOVASCULAR GRAFT AND DELIVERY SYSTEM   
US20120191174A1    US13297219A    2011-11-15 TRIVASCULAR INC.    US    SYSTEM
AND METHOD OF PIVOTED STENT DEPLOYMENT    US20120083870A1    US13277117A   
2011-10-19 TRIVASCULAR INC.    US    BARBED RADIALLY EXPANDABLE STENT WITH
SLOTTED STRUTS    US20120016457A1    US13245652A    2011-09-26 TRIVASCULAR INC.
   US    FILL TUBE MANIFOLD AND DELIVERY METHODS FOR ENDOVASCULAR GRAFT   
US20110218609A1    US13024255A    2011-02-09 TRIVASCULAR INC.    US    HINGED
ENDOVASCULAR DEVICE    US20100331958A1    US12747499A    2010-09-07 TRIVASCULAR
INC.    US    Inflatable Implant    US20100076481A1    US12628623A    2009-12-01



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

TRIVASCULAR INC.    US    METHOD OF DELIVERING ADVANCED ENDOVASCULAR GRAFT   
US20100016943A1    US12566808A    2009-09-25 TRIVASCULAR INC.    US    MODULAR
VASCULAR GRAFT FOR LOW PROFILE PERCUTANEOUS DELIVERY    US20090099649A1   
US12245620A    2008-10-03 TRIVASCULAR INC.    US    ALIGNMENT STENT APPARATUS
AND METHOD    US20090082845A1    US11861746A    2007-09-26 TRIVASCULAR INC.   
US    SYSTEM AND METHOD OF
SECURING STENT BARBS    US20090082847A1    US11861731A    2007-09-26 TRIVASCULAR
INC.    US    APPARATUS FOR SECURING STENT BARBS    US20090082841A1   
US11861739A    2007-09-26 TRIVASCULAR INC.    US    PTFE LAYERS AND METHODS OF
MANUFACTURING    US20090036971A1    US12250915A    2008-10-14



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

TRIVASCULAR INC.    US    PTFE LAYERS AND METHODS OF MANUFACTURING   
US20090036973A1    US12250946A    2008-10-14 TRIVASCULAR INC.    US   
Non-degradable, low swelling, water soluble radiopaque hydrogel polymer   
US20060222596A1    US11097467A    2005-04-01 TRIVASCULAR INC.    US    Hybrid
modular endovascular graft    US20060224232A1    US11097718A    2005-04-01
TRIVASCULAR INC.    US    Delivery system and method for bifurcated graft   
US20060009833A1    US11205793A    2005-08-15 TRIVASCULAR INC.    US    Methods,
compositions and devices for embolizing body lumens    US20050158272A1   
US11031311A    2005-01-07 TRIVASCULAR INC.    US    Endoluminal prosthesis
endoleak management    US20050090804A1    US10691849A    2003-10-22



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

TRIVASCULAR INC.    US    Endovascular graft joint and method for manufacture   
US20050027347A1    US10640368A    2003-08-13 TRIVASCULAR INC.    US    Layered
endovascular graft    US20040220664A1    US10803153A    2004-03-17 TRIVASCULAR
INC.    US    Delivery system and method for bifurcated graft    US20040138734A1
   US10686863A    2003-10-16 TRIVASCULAR INC.    US    Endovascular graft   
US20030216802A1    US10289136A    2002-11-05 TRIVASCULAR INC.    US   
Inflatable intraluminal graft    US20030225453A1    US10289137A    2002-11-05
TRIVASCULAR INC.    US    Advanced endovascular graft    US20030120338A1   
US10091641A    2002-03-05



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

TRIVASCULAR INC.    US    Delivery system and method for bifurcated graft   
US20030004560A1    US10122474A    2002-04-11 TRIVASCULAR INC.    US    Layered
endovascular graft    US20020010508A1    US09970576A    2001-10-04 TRIVASCULAR,
INC.    US    Stent-graft with improved flexibility       15/568834    10/24/17
Trivascular, Inc.    US    Passive hemostatic sheath valve    US7901379   
US11298285    12/9/05 Trivascular, Inc.    US    Fluid mixing apparatus and
method    US7178978    US10658074    9/8/03 Trivascular, Inc.    US   

Delivery system and method for

expandable intracorporeal device

   US6602280    US09774733    1/31/01



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

Trivascular, Inc.    US    Endovascular graft    US6395019    US09133978   
8/14/98 Trivascular, Inc.    US    Layered endovascular graft    US6331191   
US09200317    11/25/98 Trivascular, Inc.    US    Endovascular graft having
longitudinally displaceable sections    US6132457    US09177295    10/22/98
Trivascular, Inc.    US    Low profile stent graft and delivery system      
US15263469    9/13/16 Trivascular, Inc.    US    Delivery catheter for
endovascular device       US15298166    10/19/16 Trivascular, Inc.    US   
Bifurcated endovascular prosthesis having tethered contralateral leg      
US15299542    10/21/16



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

Trivascular, Inc.    US    Ptfe layers and methods of manufacturing      
US15251011    8/30/16 Trivascular, Inc.    US    Endovascular delivery system
with an improved radiopaque marker scheme       US14970621    12/16/15
Trivascular, Inc.    US   

Non-degradable, low swelling, water

soluble radiopaque hydrogel polymer

      US15068415    3/11/16 Trivascular, Inc.    US   

Internal iliac preservation devices and

methods

      US14958085    12/3/15 Trivascular, Inc.    US    Stent graft delivery
system with access conduit       US14920828    10/22/15 Trivascular, Inc.    US
   Bifurcated endovascular prosthesis having tethered contralateral leg      
US14823076    8/11/15



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

Trivascular, Inc.    US    Low profile stent and delivery system      
US14923477    10/27/15 Trivascular, Inc.    US    Endovascular delivery system
with flexible and torqueable hypotube       US14717080    5/20/15 Trivascular,
Inc.    US    Inflatable occlusion wire-balloon for aortic applications      
US14643217    3/10/15 Trivascular, Inc.    US    Advanced endovascular graft and
delivery system       US14631818    2/25/15 Trivascular, Inc.    US    Durable
stent graft with tapered struts and stable delivery methods and devices      
US14615337    2/5/15 Trivascular, Inc.    US    Tandem modular endograft      
US14492674    9/22/14



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

Trivascular, Inc.    US    Endoleak isolation sleeves and methods of use      
US14481834    9/9/14 Trivascular, Inc.    US    Sac liner for aneurysm repair   
   US14151195    1/9/14 Trivascular, Inc.    US    Gate wire for contralateral
leg access       US14151373    1/9/14 Trivascular, Inc.    US    Asymmetric
stent apparatus and method       US14157350    1/16/14 Trivascular, Inc.    US
   Low profile stent graft and delivery system       US13803033    3/14/13
Trivascular, Inc.    US    Advanced kink resistant stent graft       US13803046
   3/14/13



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

Trivascular, Inc.    US    Vascular graft having limited end structure      
US13650705    10/12/12 Trivascular, Inc.    US    Inflatable intraluminal graft
      US13532887    6/26/12 Trivascular, Inc.    US    Advanced endovascular
graft and delivery system       US13297219    11/15/01 Trivascular, Inc.    US
  

System and method of pivoted stent

deployment

      US13277117    10/19/11 Trivascular, Inc.    US   

Barbed radially expandable stent with

slotted struts

      US13245652    9/26/11 Trivascular, Inc.    US    Fill tube manifold and
delivery methods for endovascular graft       US13024255    2/9/11



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

Trivascular, Inc.    US    Hinged endovascular device       US12747499    9/7/10
Trivascular, Inc.    US    Inflatable implant       US12628623    12/1/09
Trivascular, Inc.    US   

Method of delivering advanced

endovascular graft

      US12566808    9/25/09 Trivascular, Inc.    US    Modular vascular graft
for low profile percutaneous delivery       US12245620    10/3/08 Trivascular,
Inc.    US    System and method of securing stent barbs       US11861731   
9/26/07 Trivascular, Inc.    US    Alignment stent apparatus and method      
US11861746    9/26/07



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

Trivascular, Inc.    US    Apparatus for securing stent barbs       US11861739
   9/26/07 Trivascular, Inc.    US    Ptfe layers and methods of manufacturing
      US12250946    10/14/08 Trivascular, Inc.    US    Ptfe layers and methods
of manufacturing       US12250915    10/14/08 Trivascular, Inc.    US    Ptfe
layers and methods of manufacturing       US11106150    4/13/05 Trivascular,
Inc.    US    Ptfe layers and methods of manufacturing       US11106131   
4/13/05 Trivascular, Inc.    US    Hybrid modular endovascular graft      
US11097718    4/1/05



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

Trivascular, Inc.    US   

Non-degradable low swelling, water

soluble radiopaque hydrogel polymer

      US11097467    4/1/05 Trivascular, Inc.    US    Delivery system and method
for bifurcated graft       US11205793    8/15/05 Trivascular, Inc.    US   
Modular endovascular graft       US11077938    3/11/05 Trivascular, Inc.    US
   Methods, compositions and devices for embolizing body lumens       US11031311
   1/7/05 Trivascular, Inc.    US   

Endoluminal prosthesis endoleak

management

      US10691849    10/22/03 Trivascular, Inc.    US    Endovascular graft joint
and method for manufacture       US10640368    8/13/03



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

Trivascular, Inc.    US    Layered endovascular graft       US10803153   
3/17/04 Trivascular, Inc.    US    Delivery system and method for bifurcated
graft       US10686863    10/16/03 Trivascular, Inc.    US    Inflatable
intraluminal graft       US10289137    11/5/02 Trivascular, Inc.    US   
Endovascular graft       US10289136    11/5/02 Trivascular, Inc.    US   
Advanced endovascular graft       US10091641    3/5/02 Trivascular, Inc.    US
   Delivery system and method for bifurcated graft       US10122474    4/11/02



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

Trivascular, Inc.    US    Layered endovascular graft       US09970576   
10/3/01 TRIVASCULAR INC.    EP    ADVANCED KINK-RESISTANT STENT GRAFT |
HOCHENTWICKELTES KNICKBESTÄNDIGES STENTTRANSPLANTAT | ENDOPROTHÈSE ÉVOLUÉE
RÉSISTANT AU PLIAGE    EP2833827B1    EP2013714471A    2013-03-21 TRIVASCULAR
INC.    EP    INFLATABLE IMPLANT | AUFBLASBARES IMPLANTAT | IMPLANT GONFLABLE   
EP1635738B1    EP2004776568A    2004-06-14 TRIVASCULAR INC.    EP   

ENDOVASCULAR GRAFT FOR ANEURYSMS INVOLVING MAJOR BRANCH VESSELS | ENDOVASKULÄRES

TRANSPLANTAT FÜR ANEURYSMEN MIT BETEILIGUNG VON GROSSEN VERZWEIGTEN GEFÄSSEN |
GREFFON ENDOVASCULAIRE POUR ANÉVRISMES METTANT EN JEU DES VAISSEAUX RAMIFIÉS
PRINCIPAUX

   EP2906144B1    EP2013780282A    2013-10-10



--------------------------------------------------------------------------------

TRIVASCULAR INC.    EP    ADVANCED ENDOVASCULAR GRAFT AND DELIVERY SYSTEM |
FORTSCHRITTLICHES ENDOVASKULÄRES TRANSPLANTAT UND SYSTEM ZU SEINER VERABREICHUNG
| GREFFE ENDOVASCULAIRE AVANCÉE ET    EP2640319B1    EP2011841183A    2011-11-15



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

      SYSTÈME DE POSE ASSOCIÉ          TRIVASCULAR INC.    EP    DELIVERY
CATHETER FOR ENDOVASCULAR DEVICE | EINFÜHRKATHETER FÜR EINE ENDOVASKULÄRE
VORRICHTUNG | CATHÉTER DE DÉLIVRANCE POUR DISPOSITIF ENDOVASCULAIRE   
EP2833845B1    EP2013771941A    2013-04-01 TRIVASCULAR INC.    EP   
Endovascular graft | Endovaskuläres Gewebe | Greffe endovasculaire   
EP1464301B1    EP200475832A    1999-02-09 TRIVASCULAR INC.    EP    PTFE LAYERS
AND METHODS OF MANUFACTURING | PTFE-LAGEN UND HERSTELLUNGSVERFAHREN | COUCHES DE
PTFE ET PROCEDES DE FABRICATION    EP1888318B1    EP2006740124A    2006-03-30
TRIVASCULAR INC.    EP    ADVANCED ENDOVASCULAR GRAFT | FORTSCHRITTLICHES
ENDOVASKULÄRES TRANSPLANTAT | GREFFON ENDOVASCULAIRE EVOLUE    EP1467679B1   
EP2002796047A    2002-12-20



--------------------------------------------------------------------------------

TRIVASCULAR INC.    EP    Non-degradable low swelling, water soluble radiopaque
hydrogels | Nicht abbaubares, schwach anschwellendes, wasserlösliches
röntgendichtes Hydrogelpolymer | Polymère absorbant l’eau, radiopaque, soluble
dans l’eau, à faible gonflement et non dégradable    EP2332590B1   
EP2010194236A    2006-03-28



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

TRIVASCULAR INC.    EP    Endovascular graft | Endovaskuläres Transplantat |
Greffe endovasculaire    EP2147658B1    EP200913660A    1999-02-09 TRIVASCULAR
INC.    EP    Kink resistant endovascular graft | Knickbeständiges
Stentimplantat | Stent à greffer resistant au pliage    EP2319456B1   
EP2010183146A    2004-03-05 TRIVASCULAR INC.    EP    Delivery system for graft
| Abgabesystem für Graft | Système de mise en place pour prothèse    EP2145607B1
   EP2009175398A    2004-10-15 TRIVASCULAR INC.    EP    DELIVERY SYSTEM FOR
BIFURCATED GRAFT | VORRICHTUNG ZUR PLATZIERUNG VON ZWEIGETEILTEN ENDOPROTHESEN |
SYSTEME DE MISE EN PLACE D’UN GREFFON A BIFURCATION    EP1377234B1   
EP2002725639A    2002-04-11 TRIVASCULAR INC.    EP    Advanced endovascular
graft | Erweitertes endovaskuläres Transplantat | Greffe endovasculaire évoluée
   EP2135583B1    EP20099090A    2002-12-20 TRIVASCULAR INC.    EP    KINK
RESISTANT ENDOVASCULAR GRAFT | KNICKFESTES ENDOVASKULÄRES IMPLANTAT | IMPLANT
ENDOVASCULAIRE RÉSISTANT A LA DÉFORMATION    EP1601314B1    EP2004718097A   
2004-03-05



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

TRIVASCULAR INC.    EP    NON-DEGRADABLE LOW SWELLING, WATER SOLUBLE RADIOPAQUE
HYDROGELS | NICHT-ABBAUBARE WENIG QUELLENDE WASSERLÖSLICHE RÖNTGENDICHTE
HYDROGELS | HYDROGEL RADIOPAQUE, SOLUBLE DANS L’EAU, NON DEGRADABLE ET A FAIBLE
GONFLEMENT    EP1874370B1    EP2006739747A    2006-03-28 TRIVASCULAR INC.    EP
   INFLATABLE INTRALUMINAL GRAFT | AUFBLASBARER INTRALUMINALER PFROPFEN |
GREFFON INTRALUMINAL GONFLABLE    EP1176926B1    EP2000907760A    2000-03-03
TRIVASCULAR INC.    EP    ENDOVASCULAR GRAFT | ENDOVASKULÄRES IMPLANTAT |
GREFFON ENDOVASCULAIRE    EP1054648B1    EP1999906812A    1999-02-09 TRIVASCULAR
INC.    EP    STENT GRAFT DELIVERY SYSTEM WITH ACCESS CONDUIT |
STENTGRAFTEINFÜHRUNGSSYSTEM MIT ZUGANGSKANAL | SYSTEME DE POSE DE GREFFE ET
PROTHESE ENDOVASCULAIRE AVEC CONDUIT D’ACCES    EP3209249A1    EP2015852460A   
2015-10-22



--------------------------------------------------------------------------------

TRIVASCULAR INC.    EP    INTERNAL ILIAC PRESERVATION DEVICES AND METHODS |
VORRICHTUNGEN UND VERFAHREN ZUR INTERNEN BECKENKONSERVIERUNG | DISPOSITIFS ET
PROCÉDÉS DE PRÉSERVATION DE L’ILIAQUE INTERNE    EP3226814A1    EP2015816618A   
2015-12-03



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

TRIVASCULAR INC.    EP    INFLATABLE OCCLUSION WIRE- BALLOON FOR AORTIC
APPLICATIONS | AUFBLASBARER OKKLUSIONSDRAHTBALLON FÜR ANWENDUNGEN IN DER AORTA |
BALLONNET DE FIL D’OCCLUSION GONFLABLE POUR APPLICATIONS AORTIQUES   
EP3116439A1    EP2015711020A    2015-03-10 TRIVASCULAR INC.    EP    SYSTEMS FOR
GUIDEWIRE CROSSOVER FOR BIFURCATED PROSTHESES | SYSTEME FÜR
FÜHRUNGSDRAHTÜBERGANG FÜR VERZWEIGTE PROTHESEN | SYSTÈMES POUR UN CROISEMENT DE
FIL-GUIDE POUR DES PROTHÈSES BIFURQUÉES    EP3091944A1    EP2014752969A   
2014-07-30 TRIVASCULAR INC.    Germany   

SYSTEMS FOR GUIDEWIRE

CROSSOVER FOR BIFURCATED
PROSTHESES

   3091944    14752969.7    7/18/2018 TRIVASCULAR INC.    UK   

SYSTEMS FOR GUIDEWIRE

CROSSOVER FOR BIFURCATED
PROSTHESES

   3091944    14752969.7    7/18/2018 TRIVASCULAR INC.    IT   

SYSTEMS FOR GUIDEWIRE

CROSSOVER FOR BIFURCATED
PROSTHESES

   3091944    14752969.7    7/18/2018



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

TRIVASCULAR INC.    EP    TANDEM MODULAR ENDOGRAFT | MODULARES TANDEM-ENDOGRAFT
| ENDOGREFFE MODULAIRE EN TANDEM    EP3049021A1    EP2014782021A    2014-09-23
TRIVASCULAR INC.    EP    DURABLE STENT GRAFT WITH TAPERED STRUTS AND STABLE
DELIVERY METHODS AND DEVICES | DAUERHAFTES STENTIMPLANTAT MIT KONISCHEN STREBEN
UND STABILE FREISETZUNGSVERFAHREN SOWIE VORRICHTUNGEN | ENDOPROTHÈSE VASCULAIRE
DURABLE AVEC ENTRETOISES CONIQUES ET PROCÉDÉS ET DISPOSITIFS DE DÉLIVRANCE
STABLES    EP2833830A4    EP2013772199A    2013-03-29 TRIVASCULAR INC.    EP   
ENDOVASCULAR DELIVERY SYSTEM WITH AN IMPROVED RADIOPAQUE MARKER SCHEME |
ENDOVASKULÄRES FREISETZUNGSSYSTEM MIT VERBESSERTEM RÖNTGENMARKERSCHEMA | SYSTÈME
DE POSE ENDOVASCULAIRE AYANT UNE TECHNIQUE DE MARQUEUR RADIO-OPAQUE AMÉLIORÉE   
EP2861189A1    EP2013733113A    2013-05-31



--------------------------------------------------------------------------------

TRIVASCULAR INC.    EP    BIFURCATED ENDOVASCULAR PROSTHESIS HAVING TETHERED
CONTRALATERAL LEG | GEGABELTE ENDOVASKULÄRE PROTHESE MIT ANGEBUNDENEM
KONTRALATERALEM BEIN | PROTHÈSE ENDOVASCULAIRE    EP2861183A1    EP2013733115A
   2013-05-31



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

      BIFURQUÉE POSSÉDANT UNE JAMBE CONTROLATÉRALE AVEC ATTACHE         
TRIVASCULAR INC.    EP    LOW PROFILE STENT GRAFT AND DELIVERY SYSTEM | FLACHES
STENTTRANSPLANTAT UND FREISETZUNGSSYSTEM | ENDOPROTHÈSE VASCULAIRE À PROFIL BAS
ET SYSTÈME DE DÉLIVRANCE    EP2833829A1    EP2013717893A    2013-03-21
TRIVASCULAR INC    EP    ALIGNMENT STENT APPARATUS AND METHOD | VORRICHTUNG UND
VERFAHREN ZUR STENTAUSRICHTUNG | APPAREIL D’ENDOPROTHÈSE D’ALIGNEMENT ET PROCÉDÉ
   EP2194919A4    EP2008834027A    2008-09-25 TRIVASCULAR INC    EP    MODULAR
VASCULAR GRAFT FOR LOW PROFILE PERCUTANEOUS DELIVERY | MODULARER GEFÄSSERSATZ
FÜR PERKUTANE FREISETZUNG MIT NIEDRIGEM PROFIL | GREFFON VASCULAIRE MODULAIRE
POUR ADMINISTRATION PERCUTANÉE À PROFIL RÉDUIT    EP2194921A4    EP2008835032A
   2008-10-03



--------------------------------------------------------------------------------

TRIVASCULAR INC    EP    METHOD AND APPARATUS FOR MANUFACTURING AN ENDOVASCULAR
GRAFT SECTION | VERFAHREN UND VORRICHTUNG ZUR HERSTELLUNG EINES ENDOVASKULÄREN
TRANSPLANTATABSCHNITTS | PROCEDE ET APPAREIL DE    EP1465685A4    EP2002805657A
   2002-12-20



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

      FABRICATION D’UNE SECTION DE GREFFON ENDOCORONAIRE          TRIVASCULAR
INC    WO    ENDOLUMINAL PROSTHESIS DEPLOYMENT DEVICES AND METHODS | DISPOSITIFS
ET PROCÉDÉS DE DÉPLOIEMENT DE PROTHÈSE ENDOLUMINALE    WO2017019913A1   
WO2016US44583A    2016-07-28 TRIVASCULAR INC    WO    STENT-GRAFT WITH IMPROVED
FLEXIBILITY | GREFFON DE STENT À FLEXIBILITÉ AMÉLIORÉE    WO2016183128A1   
WO2016US31728A    2016-05-11 TRIVASCULAR INC    WO    BALLOON ASSISTED
ENDOLUMINAL PROSTHESIS DEPLOYMENT | DÉPLOIEMENT DE PROTHÈSE ENDOLUMINALE ASSISTÉ
PAR BALLONNET    WO2016191602A1    WO2016US34427A    2016-05-26 TRIVASCULAR INC
   WO    INTERNAL ILIAC PRESERVATION DEVICES AND METHODS | DISPOSITIFS ET
PROCÉDÉS DE PRÉSERVATION DE L’ILIAQUE INTERNE    WO2016090112A1   
WO2015US63686A    2015-12-03 TRIVASCULAR INC    WO    STENT GRAFT DELIVERY
SYSTEM WITH ACCESS CONDUIT | SYSTEME DE POSE DE GREFFE ET PROTHESE
ENDOVASCULAIRE AVEC CONDUIT D’ACCES    WO2016065208A1    WO2015US57016A   
2015-10-22



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

TRIVASCULAR INC    WO    INFLATABLE OCCLUSION WIRE- BALLOON FOR AORTIC
APPLICATIONS | BALLONNET DE FIL D’OCCLUSION GONFLABLE POUR APPLICATIONS
AORTIQUES    WO2015138402A1    WO2015US19626A    2015-03-10 TRIVASCULAR INC   
WO    SYSTEMS AND METHODS FOR GUIDEWIRE CROSSOVER FOR BIFURCATED PROSTHESES |
SYSTÈMES ET PROCÉDÉS POUR UN CROISEMENT DE FIL-GUIDE POUR DES PROTHÈSES
BIFURQUÉES    WO2015105530A1    WO2014US48769A    2014-07-30 TRIVASCULAR INC   
WO    TANDEM MODULAR ENDOGRAFT | ENDOGREFFE MODULAIRE EN TANDEM   
WO2015048004A1    WO2014US56953A    2014-09-23 TRIVASCULAR INC    WO   
ENDOVASCULAR GRAFT FOR ANEURYSMS INVOLVING MAJOR BRANCH VESSELS | GREFFON
ENDOVASCULAIRE POUR ANÉVRISMES METTANT EN JEU DES VAISSEAUX RAMIFIÉS PRINCIPAUX
   WO2014059114A3    WO2013US64290A    2013-10-10 TRIVASCULAR INC    WO    SAC
LINER FOR ANEURYSM REPAIR | REVÊTEMENT SAC POUR RÉPARATION D’ANÉVRISME   
WO2014110231A3    WO2014US10828A    2014-01-09 TRIVASCULAR INC    WO    GATE
WIRE FOR CONTRALATERAL LEG ACCESS | FIL GUIDE POUR PERMETTRE UN ACCÈS À UN
JAMBAGE CONTROLATÉRAL    WO2014110254A1    WO2014US10870A    2014-01-09



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

TRIVASCULAR INC    WO    BIFURCATED ENDOVASCULAR PROSTHESIS HAVING TETHERED
CONTRALATERAL LEG | PROTHÈSE ENDOVASCULAIRE BIFURQUÉE POSSÉDANT UNE JAMBE
CONTROLATÉRALE AVEC ATTACHE    WO2013188134A1    WO2013US43630A    2013-05-31
TRIVASCULAR INC    WO    ENDOVASCULAR DELIVERY SYSTEM WITH AN IMPROVED
RADIOPAQUE MARKER SCHEME | SYSTÈME DE POSE ENDOVASCULAIRE AYANT UNE TECHNIQUE DE
MARQUEUR RADIO-OPAQUE AMÉLIORÉE    WO2013188132A1    WO2013US43615A   
2013-05-31 TRIVASCULAR INC    WO    ENDOVASCULAR DELIVERY SYSTEM WITH FLEXIBLE
AND TORQUEABLE HYPOTUBE | SYSTÈME DE POSE ENDOVASCULAIRE POURVU D’UN HYPOTUBE
FLEXIBLE ET POUVANT ÊTRE SOUMIS À UN COUPLE DE TORSION    WO2013188133A1   
WO2013US43623A    2013-05-31 TRIVASCULAR INC    WO    DELIVERY CATHETER FOR
ENDOVASCULAR DEVICE | CATHÉTER DE DÉLIVRANCE POUR DISPOSITIF ENDOVASCULAIRE   
WO2013151924A1    WO2013US34787A    2013-04-01



--------------------------------------------------------------------------------

TRIVASCULAR INC    WO    DURABLE STENT GRAFT WITH TAPERED STRUTS AND STABLE
DELIVERY METHODS AND DEVICES | ENDOPROTHÈSE VASCULAIRE DURABLE AVEC ENTRETOISES
CONIQUES ET PROCÉDÉS ET DISPOSITIFS DE DÉLIVRANCE STABLES    WO2013151896A1   
WO2013US34654A    2013-03-29



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

TRIVASCULAR INC    WO    LOW PROFILE STENT GRAFT AND DELIVERY SYSTEM |
ENDOPROTHÈSE VASCULAIRE À PROFIL BAS ET SYSTÈME DE DÉLIVRANCE    WO2013151793A1
   WO2013US33250A    2013-03-21 TRIVASCULAR INC    WO    ADVANCED KINK-RESISTANT
STENT GRAFT | ENDOPROTHÈSE ÉVOLUÉE RÉSISTANT AU PLIAGE    WO2013151794A3   
WO2013US33252A    2013-03-21 TRIVASCULAR INC    WO    ADVANCED ENDOVASCULAR
GRAFT AND DELIVERY SYSTEM | GREFFE ENDOVASCULAIRE AVANCÉE ET SYSTÈME DE POSE
ASSOCIÉ    WO2012068175A3    WO2011US60873A    2011-11-15 TRIVASCULAR INC    WO
   FILL TUBE MANIFOLD AND DELIVERY METHODS FOR ENDOVASCULAR GRAFT | COLLECTEUR
DE TUBE DE REMPLISSAGE ET PROCÉDÉS DE POSE DE GREFFON ENDOVASCULAIRE   
WO2011100367A3    WO2011US24248A    2011-02-09 TRIVASCULAR INC    DE   
ENDOVASKULÄRES IMPLANTAT    DE69918272T2    DE69918272A    1999-02-09



--------------------------------------------------------------------------------

TRIVASCULAR INC    CA    VIRTUAL PROTOTYPING AND TESTING FOR MEDICAL DEVICE
DEVELOPMENT | ESSAI ET PROTOTYPAGE VIRTUELS DE MISE AU POINT DE DISPOSITIFS
MEDICAUX    CA2424252C    CA2424252A    2001-09-28



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

TRIVASCULAR INC    CA    DELIVERY SYSTEM AND METHOD FOR BIFURCATED GRAFT |
METHODE ET SYSTEME DE MISE EN PLACE D’UN GREFFON A BIFURCATION    CA2443104C   
CA2443104A    2002-04-11 TRIVASCULAR INC    CA    ENDOVASCULAR GRAFT | GREFFON
ENDOVASCULAIRE    CA2501892C    CA2501892A    1999-02-09 TRIVASCULAR INC    CA
   INFLATABLE INTRALUMINAL GRAFT | GREFFON INTRALUMINAL GONFLABLE    CA2640263C
   CA2640263A    2000-03-03 TRIVASCULAR INC    CA    INFLATABLE INTRALUMINAL
GRAFT | GREFFON INTRALUMINAL GONFLABLE    CA2376253C    CA2376253A    2000-03-03
TRIVASCULAR INC    CA    ENDOVASCULAR GRAFT | GREFFON ENDOVASCULAIRE   
CA2319052C    CA2319052A    1999-02-09 TRIVASCULAR INC    AU    Modular vascular
graft for low profile percutaneous delivery    AU2008308474B2    AU2008308474A
   2008-10-03 TRIVASCULAR INC    AU    Advanced endovascular graft   
AU2009230748B2    AU2009230748A    2009-10-26 TRIVASCULAR INC    AU    Advanced
endovascular graft    AU2009201682B2    AU2009201682A    2009-04-28 TRIVASCULAR
INC    AU    Method and apparatus for manufacturing an endovascular graft
section    AU2008258148B2    AU2008258148A    2008-12-17 TRIVASCULAR INC    AU
   Advanced endovascular graft    AU2002360765C1    AU2002360765A    2002-12-20



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

TRIVASCULAR INC    AU    Method and apparatus for manufacturing an endovascular
graft section    AU2002366805B8    AU2002366805A    2002-12-20 TRIVASCULAR INC
   AU    Virtual prototyping and testing for medical device development   
AU2001293179A1    AU2001293179A    2001-09-28 TRIVASCULAR INC    AU    Delivery
system and method for
expandable intracorporeal device    AU200133250A    AU200133250A    2001-02-01
TRIVASCULAR INC    JP    ADVANCED KINK-RESISTANT STENT GRAFT    6297023   
2015-504610    3/2/2018 TRIVASCULAR INC    UK   

INFLATABLEOCCLUSIONWIRE-

BALLOON FOR AORTIC
APPLICATIONS

   15711020.6    3116439    2/7/2018 TRIVASCULAR INC    UK   

PASSIVE HEMOSTATIC SHEATH

VALVE

   04780128.7    1651135    2/28/2018 TRIVASCULAR INC    CN    MODULAR STENT
GRAFT SYSTEMS AND METHODS WITH INFLATABLE FILL STRUCTURES       201810370663.0
   2015-5-5 ENDOLOGIX, INC.    CN    CATHETER SYSTEM AND METHODS OF USING SAME
   ZL201510649289.4    201510649289.4    2018-6-8 ENDOLOGIX, INC.    JP   
CATHETER SYSTEM AND METHODS OF USING SAME    6294669    2013-556828    2018-2-23
TRIVASCULAR INC    Germany   

PASSIVE HEMOSTATIC SHEATH

VALVE

   1651135    04780128.7    2018-2-28 ENDOLOGIX, INC.    JP    BALLOON ASSISTED
ENDOLUMINAL PROSTHESIS DEPLOYMENT       2017-560952    5/26/2016



--------------------------------------------------------------------------------

ENDOLOGIX, Inc.    EP    SYSTEMS AND METHODS WITH FENESTRATED GRAFT AND FILLING
STRUCTURE       16882476.1    12/23/2016



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

ENDOLOGIX, Inc.    JP    SYSTEMS AND METHODS WITH FENESTRATED GRAFT AND FILLING
STRUCTURE       2018-534852    12/23/2016 ENDOLOGIX INC.    US   

STENT GRAFT SYSTEMS WITH

RESTRAINTS IN CIRCUMFERENTIAL

CHANNELS AND METHODS
THEREOF

      62/678961    5/31/2018 ENDOLOGIX INC.    US   

PERCUTANEOUS METHOD AND

DEVICE TO TREAT DISSECTIONS

      15/429090    2/9/2017 NELLIX, INC.    US   

SYSTEM AND METHODS FOR

ENDOVASCULAR ANEURYSM
TREATMENT

   2018-0064566    15/682414    8/21/2017 TRIVASCULAR INC.    US   

ENDOVASCULAR DELIVERY

SYSTEM WITH AN IMPROVED
RADIOPAQUE MARKER SCHEME

      16/049560    7/30/2018 ENDOLOGIX INC.    PCT    SINGLE PUNCTURE
BIFURCATION GRAFT DEPLOYMENT SYSTEM    WO2000053251    PCT/US2000/006070   
3/7/2000 ENDOLOGIX INC.    PCT    GRAFT DEPLOYMENT SYSTEM    WO2004047885   
PCT/US2003/37685    11/25/2003 ENDOLOGIX INC.    PCT   

DUAL CONCENTRIC GUIDEWIRE

AND METHODS OF BIFURCATED GRAFT DEPLOYMENT

   WO2008089097    PCT/US2008/050915    1/11/2008 ENDOLOGIX INC.    PCT   

ENDOLUMENAL VASCULAR

PROSTHESIS WITH NEOINTIMA
INHIBITING POLYMERIC SLEEVE

   WO2005096997    PCT/US2005/11522    4/6/2005 ENDOLOGIX INC.    PCT   
IMPLANTABLE VASCULAR GRAFT    WO2002039888    PCT/US2001/47028    11/8/2001
ENDOLOGIX INC.    PCT    DUAL WIRE PLACEMENT CATHETER    WO2001003762   
PCT/US2000/016352    6/14/2000 ENDOLOGIX INC.    PCT   

MULTI-SEGMENTED GRAFT

DEPLOYMENT SYSTEM

   WO2008034106    PCT/US2007/78565    9/14/2007



--------------------------------------------------------------------------------

ENDOLOGIX INC.    PCT    METHOD AND APPARATUS FOR DECOMPRESSING ANEURYSMS   
WO2005099807    PCT/US2005/12306    4/12/2005



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

  

Publication/Patent No.

  

Application Number

  

Application
Date

TRIVASCULAR INC.    EP   

ENDOLUMINAL PROSTHESIS

DEPLOYMENT DEVICES AND
METHODS

   3328326    16831382.3    7/28/2016 TRIVASCULAR INC.    EP    BALLOON ASSISTED
ENDOLUMINAL PROSTHESIS DEPLOYMENT    3302356    16800744.1    5/26/2016
TRIVASCULAR INC.    EP   

STENT-GRAFT WITH IMPROVED

FLEXIBILITY

   3294210    16793394.4    5/11/2016 TRIVASCULAR INC.    EP    PTFE LAYERS AND
METHODS OF MANUFACTURING    3095585    16171681.6    3/30/2006



--------------------------------------------------------------------------------

SCHEDULE 11

TRADEMARKS

See attached.



--------------------------------------------------------------------------------

Trademarks

 

Grantor

  

Country

  

Mark

  

Application No.

  

Application Date

  

Registration No.

  

Registration Date

Endologix, Inc.    U.S.    LOGO [g372800g0810084520326.jpg]    86/854470   
12/18/15       Endologix, Inc.    U.S.    ACTIVESEAL    85/518,608    01/17/12
   5396605    02/06/18 Endologix, Inc.    U.S.    AFX    85/069,068    06/22/10
   4214460    09/25/12 Endologix, Inc.    U.S.    ANGIOTIP    85/767055   
10/30/12    5205176    05/16/17 Endologix, Inc.    U.S.    DURAPLY    86/362822
   08/11/14    5433696    3/27/18 Endologix, Inc.    U.S.    ENDOLOGIX   
75/323,314    07/11/97    2257799    06/29/99 Endologix, Inc.    U.S.    EVAS
FORWARD    86/116940    11/12/13    5306786    10/10/17 Endologix, Inc.    U.S.
   INNOVATION
TAKING SHAPE    85/369,728    07/12/11    4220343    10/09/12 Endologix, Inc.   
U.S.    INNOVATION
THAT EMPOWERS    85/514516    01/11/12    4841631    10/27/15 Endologix, Inc.   
U.S.    INTELIX    86/316249    06/20/14    5059968    10/11/16 Endologix, Inc.
   U.S.    INTUITRAK    77/494,729    06/09/08    3649757    07/07/09 Endologix,
Inc.    U.S.    INTUITRAK
DELIVERY
SYSTEM    77/520,529    07/11/08    3649866   

07/07/09



--------------------------------------------------------------------------------

Endologix, Inc.    U.S.    NELLIX    77/090544    01/24/07    3880178   

11/23/10



--------------------------------------------------------------------------------

Endologix, Inc.    U.S.    POWERLINK    75/658,969    03/12/99    2456038   

05/29/01

Endologix, Inc.    U.S.    POWERLINK XL    78/718,728    09/22/05    3573999   

02/10/09

Endologix, Inc.    U.S.    SUREPASS    78/965,443    08/31/06    3593259   

03/17/09

Endologix, Inc.    U.S.    VELA    85/857988    02/22/13    5296578   

09/26/17

Endologix, Inc.    U.S.    XPAND    85/126,464    09/09/10    4168563   

07/03/12

Endologix, Inc.    Argentina    LOGO [g372800g0810084520513.jpg]    3514846   
06/16/16    2888199   

05/19/17

Endologix, Inc.    Argentina    LOGO [g372800g0810084520685.jpg]    3514844   
06/16/16    2888198   

05/19/17

Endologix, Inc.    Argentina    LOGO [g372800g0810084520856.jpg]    3514844   
06/16/16       Endologix, Inc.    Argentina    LOGO [g372800g0810084521028.jpg]
   3514842    06/16/16    2888196   

05/19/17

Endologix, Inc.    Argentina    AFX    3064304    01/27/11    2496722   

04/04/12

Endologix, Inc.    Argentina    DURAPLY    3386456    02/11/15    2773735   

12/09/15

Endologix, Inc.    Argentina    INTELIX    3375648    12/19/14    2766285   

12/04/15

Endologix, Inc.    Argentina    INTELIX    3375649    12/19/14    2766286   

11/04/15



--------------------------------------------------------------------------------

Endologix, Inc.    Argentina    INTELIX    3375650    12/19/14    2766287   
11/04/15 Endologix, Inc.    Argentina    NELLIX    3243024    05/02/13   
2658594    06/26/14 Endologix, Inc.    Argentina    VELA    3271551    08/22/13
   2808433    06/03/16 Endologix, Inc.    Argentina    XPAND    3072929   
03/16/11    2506706    06/01/12 Endologix, Inc.    Australia    LOGO
[g372800g0810084521215.jpg]    1326557    06/14/16    1326557    04/24/17
Endologix, Inc.    Australia    DURAPLY    1710503    02/10/15    1710503   
11/04/15 Endologix, Inc.    Australia    INTELIX    1247823    12/19/14   
1247823    11/25/16 Endologix, Inc.    Brazil    LOGO
[g372800g0810084521387.jpg]    911.201.521    06/17/16       Endologix, Inc.   
Brazil    LOGO [g372800g0810084521574.jpg]    911.201.572    06/17/16      
Endologix, Inc.    Brazil    LOGO [g372800g0810084521215.jpg]    911.201.599   
06/17/16       Endologix, Inc.    Brazil    LOGO [g372800g0810084521917.jpg]   
911.201.602    06/17/16      



--------------------------------------------------------------------------------

Endologix, Inc.    Brazil    ACTIVESEAL    909861684    08/20/15      



--------------------------------------------------------------------------------

Endologix, Inc.    Brazil    AFX    830891226    12/21/10       Endologix, Inc.
   Brazil    AFX    912186283    01/19/17       Endologix, Inc.    Brazil   
DURAPLY    909861722    08/20/15       Endologix, Inc.    Brazil    INTELIX   
909861749    08/20/15       Endologix, Inc.    Brazil    INTELIX    909861765   
08/20/15       Endologix, Inc.    Brazil    INTELIX    909861773    08/20/15   
   Endologix, Inc.    Brazil    NELLIX    840506538    05/06/13    840506538   
02/16/16 Endologix, Inc.    Brazil    VELA    840618530    08/22/13      
Endologix, Inc.    Canada    DURAPLY    1714718    02/10/15       Endologix,
Inc.    Canada    INTELIX    1707569    12/17/14       Endologix, Inc.    Canada
   VELA    1640416    08/21/13       Endologix, Inc.    Chile    XPAND   
1137099    12/30/14    1187135    11/27/15 Endologix, Inc.    China    LOGO
[g372800g0810084520513.jpg]    1326551    06/14/16       Endologix, Inc.   
China    DURAPLY    1257411    02/10/15    1257411    02/10/15 Endologix, Inc.
   China    INTELIX    1247823    12/19/14    1247823    12/19/14 Endologix,
Inc.    Colombia    AFX    16-133051    05/11/26    582446    11/17/17
Endologix, Inc.    Colombia    ENDOLOGIX    16-121402    05/11/16    582446   
11/17/17



--------------------------------------------------------------------------------

Endologix, Inc.    Colombia    XPAND    1246435    12/26/14    1246435   
12/26/14



--------------------------------------------------------------------------------

Endologix, Inc.    European
Community    AFX    009609884    12/20/10    009609884    12/01/11 Endologix,
Inc.    European
Community    ANGIOTIP    011780129    04/30/13    011780129    09/24/13
Endologix, Inc.    European
Community    CLASSICAL
REMODELING    4598728    08/19/05    4598728    08/02/06 Endologix, Inc.   
European
Community    DURAPLY    1257411    02/10/15    1257411    02/10/15 Endologix,
Inc.    European
Community    ENDOLOGIX, INC.    720649    01/12/98    720649    01/12/98
Endologix, Inc.    European
Community    INTELIX    13361399    10/15/14       Endologix, Inc.    European
Community    INTUITRAK    7453401    11/28/08    7453401    09/21/09 Endologix,
Inc.    European
Community    INTUITRAK
DELIVERY
SYSTEM    7513302    12/23/08    7513302    07/21/09 Endologix, Inc.    European
Community    NELLIX    011771011    04/26/13    011771011    09/18/13 Endologix,
Inc.    European
Community    POWERLINK XL    5002977    03/22/06    5002977    04/11/07
Endologix, Inc.    European
Community    VISIFLEX
DELIVERY
SYSTEM    5075528    04/24/06    5075528    04/16/07



--------------------------------------------------------------------------------

Endologix, Inc.    European
Community    VISIFLEX SURE
PASS    5749338    02/28/07    5749338    01/31/08



--------------------------------------------------------------------------------

Endologix, Inc.    European Union    LOGO [g372800g0810084520513.jpg]    1326551
   06/14/16    1326551    06/12/17 Endologix, Inc.    France    POWERLINK   
043299490    09/13/99    043299490    12/31/04 Endologix, Inc.    Hong Kong   
DURAPLY    303301280    02/15/15    303301280    10/05/15 Endologix, Inc.   
Hong Kong    INTELIX    303240954    12/18/14    303240954    09/07/16
Endologix, Inc.    Italy    POWERLINK    001724    09/13/99    0001376420   
02/27/08 Endologix, Inc.    Japan    LOGO [g372800g0810084520513.jpg]    1326551
   06/14/16    1326551    05/02/17 Endologix, Inc.    Japan    ACTIVESEAL   
2015-078597    08/17/15    5857166    06/10/16 Endologix, Inc.    Japan    AFX
   2015-078596    08/17/15    5824704    02/05/16 Endologix, Inc.    Japan   
DURAPLY    1257411    02/10/15    1257411    01/19/16 Endologix, Inc.    Japan
   ENDOLOGIX, INC.    1155/1998    01/12/98    4352035    01/14/00 Endologix,
Inc.    Japan    INTELIX    1247823    12/19/14    1247823    10/27/15
Endologix, Inc.    Japan    NELLIX    2013-031634    04/25/13    5613989   
09/06/13 Endologix, Inc.    Japan    VELA    2013-6/4901    08/21/13      
Endologix, Inc.    Japan    VISIFLEX
DELIVERY
SYSTEM    2006-035170    04/17/06    4974084    07/28/06



--------------------------------------------------------------------------------

Endologix, Inc.    Japan    VISIFLEX
SUREPASS    2007-017236    02/28/07    5066349    07/27/07



--------------------------------------------------------------------------------

Endologix, Inc.    Korea    DURAPLY    1257411    02/10/15    1257411   
02/10/15 Endologix, Inc.    Korea    INTELIX    1247823    12/19/14    1247823
   06/13/16 Endologix, Inc.    Malaysia    DURAPLY    2015052019    02/11/15   
2015052019    12/29/16 Endologix, Inc.    Malaysia    INTELIX    2014069128   
12/18/14    2014069128    04/22/16 Endologix, Inc.    Malaysia    INTELIX   
2014069135    12/18/14    2014069135    05/10/16 Endologix, Inc.    Mexico   
XPAND    1246435    12/26/14    1246435    07/26/16 Endologix, Inc.   
New Zealand    DURAPLY    1024501    02/10/15    1024501    12/02/15 Endologix,
Inc.    New Zealand    INTELIX    1247823    12/19/14    1019974    09/27/16
Endologix, Inc.    Peru    XPAND    601318    12/29/14    00223114    04/22/15
Endologix, Inc.    Singapore    DURAPLY    40201513229    02/10/15   
40201513229    01/06/16 Endologix, Inc.    Singapore    INTELIX    40201508694
   12/19/14    40201508694    11/11/15 Endologix, Inc.    Taiwan    DURAPLY   
104008448    02/11/15    1764288    04/16/16 Endologix, Inc.    Taiwan   
INTELIX    103072703    12/18/14    1740066    11/16/15 Endologix, Inc.   
Thailand    DURAPLY    973443    02/11/15    171110590    09/28/17 Endologix,
Inc.    Thailand    INTELIX    966979    12/19/14       Endologix, Inc.   
Thailand    INTELIX    966980    12/19/14       Endologix, Inc.   
United Kingdom    POWERLINK    2369587    09/13/99    2369587    12/09/05
Endologix, Inc.    Venezuela    XPAND    20754-14    12/30/14    P352404   
06/07/16 Endologix, Inc.    Vietnam    DURAPLY    1257411    02/10/15    1257411
   11/03/16



--------------------------------------------------------------------------------

Endologix, Inc.    Vietnam    INTELIX    1247823    12/19/14    1247823   
05/21/15 Endologix, Inc.    U.S.    ALTO    87/906,099    5/3/2018      
Endologix, Inc.    U.S.    VERTA    87/116,482    7/26/2016       TriVascular,
Inc.    U.S.    ALLEGRO    86/758,465    9/16/2015       TriVascular, Inc.   
U.S.    CUSTOMSEAL    86/047,875    8/26/2013    4,732,342    5/5/2015
TriVascular, Inc.    U.S.    OVATION    77/941,535    2/22/2010    4,440,468   
11/26/2013 TriVascular, Inc.    U.S.    OVATION ALTO    86/047,894    8/26/2013
   5,195,890    5/2/2017 TriVascular, Inc.    U.S.    OVATION PRIME   
85/900,037    4/10/2013    4,452,625    12/17/2013 TriVascular, Inc.    U.S.   
LOGO [g372800372800dsp648a.jpg]    85/832,445    1/25/2013    4,449,077   
12/10/2013 TriVascular, Inc.    U.S.    TRIVASCULAR    75/879,907    12/21/1999
   2,867,015    7/27/2004 TriVascular, Inc.    U.S.    LOGO [g372800dsp648b.jpg]
   85/831,355    1/24/2013    4,395,789    9/3/2013 TriVascular, Inc.   
Australia    CUSTOMSEAL    1608471    2/27/2014    1608471    1/21/2015
TriVascular, Inc.    Australia    OVATION    1379343    8/20/2010    1379343   
1/10/2011 TriVascular, Inc.    Australia    OVATION ALTO    1608211    2/26/2014
   1608211    5/28/2014 TriVascular, Inc.    Australia    OVATION PRIME   
1583683    10/2/2013    1583683    1/7/2014 TriVascular, Inc.    Australia   
LOGO [g372800372800dsp648a.jpg]    1537921    1/29/2013    1537921    7/31/2013
TriVascular, Inc.    Australia    TRIVASCULAR    888603    9/7/2001    888603   
9/7/2001



--------------------------------------------------------------------------------

TriVascular, Inc.    Australia    LOGO [g372800dsp648b.jpg]    983475   
12/30/2003    983475    8/16/2004



--------------------------------------------------------------------------------

TriVascular, Inc.    Brazil    CUSTOMSEAL    840.803.346    2/26/2014   
840803346    10/18/2016 TriVascular, Inc.    Brazil    OVATION    830727035   
8/20/2010    830727035    1/6/2015 TriVascular, Inc.    Brazil    OVATION ALTO
   840.803.419    2/26/2014       TriVascular, Inc.    Brazil    OVATION PRIME
   840.666.152    10/4/2013    840666152    8/23/2016 TriVascular, Inc.   
Brazil    LOGO [g372800dsp648b.jpg]    830854487    11/24/2010    830854487   
6/3/2014 TriVascular, Inc.    Canada    CUSTOMSEAL    1,665,277    2/25/2014   
   TriVascular, Inc.    Canada    OVATION    1493184    8/20/2010    TMA858,759
   8/28/2013 TriVascular, Inc.    Canada    OVATION ALTO    1,665,276   
2/25/2014       TriVascular, Inc.    Canada    OVATION PRIME    1,645,991   
10/2/2013       TriVascular, Inc.    Canada    LOGO [g372800372800dsp648a.jpg]
   1,611,335    1/25/2013    TMA934,553    4/12/2016 TriVascular, Inc.    Canada
   TRIVASCULAR    1,612,136    1/31/2013    TMA882,992    7/29/2014 TriVascular,
Inc.    Canada    LOGO [g372800dsp648b.jpg]    1200748    12/30/2003   
TMA825955    6/8/2012 TriVascular, Inc.    China    CUSTOMSEAL    14075157   
2/26/2014    14075157    4/28/2015 TriVascular, Inc.    China    OVATION   
8598413    8/23/2010    8598413    11/7/2011 TriVascular, Inc.    China   
OVATION ALTO    14075158    2/26/2014    14075158    4/28/2015 TriVascular, Inc.
   China    OVATION PRIME    13321289    10/8/2013    13321289    6/21/2015



--------------------------------------------------------------------------------

TriVascular, Inc.    China    LOGO [g372800dsp648b.jpg]    8898103    11/30/2010
   8898103    12/14/2011



--------------------------------------------------------------------------------

TriVascular, Inc.    EUTM    OVATION    009325234    8/20/2010    009325234   
2/3/2011 TriVascular, Inc.    EUTM    OVATION ALTO    012636908    2/25/2014   
012636908    7/16/2014 TriVascular, Inc.    EUTM    OVATION PRIME    012189148
   10/2/2013    012189148    2/26/2014 TriVascular, Inc.    EUTM    LOGO
[g372800372800dsp648a.jpg]    011523305    1/28/2013    011523305    6/24/2013
TriVascular, Inc.    EUTM    TRIVASCULAR    002374593    9/13/2001    002374593
   3/12/2003 TriVascular, Inc.    EUTM    LOGO [g372800dsp648b.jpg]    003598836
   12/31/2003    003598836    4/29/2005 TriVascular, Inc.    EUTM   
TRIVASCULAR2 &
Design    007457344    11/27/2008    007457344    6/16/2009 TriVascular, Inc.   
India    OVATION    2012141    8/20/2010    2012141    8/23/2016 TriVascular,
Inc.    India    LOGO [g372800dsp648b.jpg]    2060383    11/29/2010    2060383
   11/29/2010 TriVascular, Inc.    Japan    CUSTOMSEAL    2014-14237   
2/26/2014    5672406    5/23/2014 TriVascular, Inc.    Japan    OVATION   
2010-065871    8/20/2010    5614976    9/13/2013 TriVascular, Inc.    Japan   
OVATION ALTO    2014-14238    2/26/2014    5672407    5/23/2014 TriVascular,
Inc.    Japan    OVATION PRIME    2013-024875    4/4/2013    5613251    9/6/2013
TriVascular, Inc.    Japan    LOGO [g372800372800dsp648a.jpg]    2013-5504   
1/30/2013    5643434    1/17/2014 TriVascular, Inc.    Japan    TRIVASCULAR   
2001-115594    12/27/2001    4731627    12/5/2003 TriVascular, Inc.    Japan   
LOGO [g372800dsp648b.jpg]    2004-030615    3/18/2004    4778040    6/11/2004



--------------------------------------------------------------------------------

TriVascular, Inc.    Mexico    OVATION    1113689    8/20/2010    1235645   
8/20/2010 TriVascular, Inc.    Mexico    LOGO [g372800dsp648b.jpg]    1139285   
12/2/2010    1213946    4/27/2011